Exhibit 10.1

 

CONFIDENTIAL

EXECUTION COPY

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R §§ 200.80(B)4 AND 240.24B-2

 

DMPK RESEARCH, DEVELOPMENT, OPTION AND LICENSE AGREEMENT

 

BETWEEN

 

ISIS PHARMACEUTICALS, INC.,

 

AND

 

BIOGEN IDEC MA INC.

 

--------------------------------------------------------------------------------


 

DMPK RESEARCH, DEVELOPMENT, OPTION AND LICENSE AGREEMENT

 

This DMPK RESEARCH, DEVELOPMENT, OPTION AND LICENSE AGREEMENT (the “Agreement”)
is entered into as of the 27th day of June, 2012 (the “Effective Date”) by and
between ISIS PHARMACEUTICALS, INC., a Delaware corporation, having its principal
place of business at 2855 Gazelle Court, Carlsbad, CA 92010 (“Isis”), and BIOGEN
IDEC MA INC., a Massachusetts corporation, having its principal place of
business at 14 Cambridge Center, Cambridge, MA 02142 (“Biogen Idec”). Biogen
Idec and Isis each may be referred to herein individually as a “Party” or
collectively as the “Parties.”  Capitalized terms used in this Agreement,
whether used in the singular or the plural, have the meaning set forth in
APPENDIX 1.  All attached appendices and schedules are a part of this Agreement.

 

RECITALS

 

WHEREAS, Isis has proprietary technology with respect to antisense therapeutics,
and is identifying a drug to treat Myotonic Dystrophy-Type 1;

 

WHEREAS, Biogen Idec has expertise in developing and commercializing human
therapeutics, and Biogen Idec is interested in developing and commercializing an
antisense therapeutic for Myotonic Dystrophy-Type 1;

 

WHEREAS, Biogen Idec desires Isis to (i) identify a Development Candidate for
Myotonic Dystrophy-Type 1, (ii) Develop the Development Candidate through
completion of the PoC Trial, and (iii) provide Biogen Idec an Option to obtain
an exclusive license under this Agreement to Develop, Manufacture and
Commercialize Products in the Field.

 

NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:

 

ARTICLE 1.
RESEARCH AND DEVELOPMENT

 

1.1.                            Research and Development Term. The term for the
conduct of the ISIS-DMPKRx R&D Plan will begin on the Effective Date and will
end upon the earlier of (i) completion of the PoC Trial, which the Parties
estimate will be approximately [***] years after the Effective Date, or
(ii) mutual agreement of the Parties.

 

1.2.                            Development Management.

 

1.2.1.                  JSC. The Parties will establish a joint steering
committee (the “JSC”) to provide advice and make recommendations on the conduct
of activities under the ISIS-DMPKRx R&D Plan, which advice and recommendations
will be consistent with the ISIS-DMPKRx R&D Plan. The JSC will consist of two
representatives appointed by Isis and two representatives appointed by Biogen
Idec. Each JSC member will be a senior development staff leader or have similar
experience and expertise as a senior development staff leader. Each Party will
designate one of its

 

2

--------------------------------------------------------------------------------


 

two representatives who is empowered by such Party to make decisions related to
the performance of such Party’s obligations under this Agreement to act as the
co-chair of the JSC. The co-chairs will be responsible for overseeing the
activities of the JSC consistent with the responsibilities set forth in
Section 1.2.2. SCHEDULE 1.2.1 sets forth certain JSC governance matters agreed
to as of the Effective Date. The JSC will determine the JSC operating procedures
at its first meeting, including the JSC’s policies for replacement of JSC
members, policies for participation by additional representatives or consultants
invited to attend JSC meetings, and the location of meetings, which will be
codified in the written minutes of the first JSC meeting. Each Party will be
responsible for the costs and expenses of its own employees or consultants
attending JSC meetings. Isis and Biogen Idec will use reasonable efforts to
schedule meetings of the JSC to take place at the same location and on the same
dates as meetings of the JDC under the Development, Option and License Agreement
between the Parties dated January 3, 2012 (the “SMN Agreement”), to maximize the
use of each Party’s time, increase information sharing efficiencies and reduce
the cost of additional travel, lodging and related expenses.

 

1.2.2.                  Role of the JSC. Without limiting any of the foregoing,
subject to Section 1.2.3, the JSC will perform the following functions, some or
all of which may be addressed directly at any given JSC meeting:

 

(a)                                 review the overall progress of Isis’ efforts
to discover, identify, optimize and select the Development Candidate under the
ISIS-DMPKRx R&D Plan;

 

(b)                                 review and provide advice on the
ISIS-DMPKRx R&D Plan, including whether and how to conduct any of the activities
listed on SCHEDULE 1.2.2(b);

 

(c)                                  amend the ISIS-DMPKRx R&D Plan upon
unanimous written consent;

 

(d)                                 review and provide advice on the Phase 1
Trial Design and the PoC Trial Design; and

 

(e)                                  such other review and advisory
responsibilities as may be assigned to the JSC pursuant to this Agreement.

 

1.2.3.                  Decision Making. Isis will conduct the ISIS-DMPKRx R&D
Plan giving due consideration to the recommendations and advice of the JSC.
Subject to Section 1.3.1, prior to Option exercise, Isis will have the final
decision-making authority regarding [***], and [***]. After Option exercise,
Biogen Idec will have the final decision-making authority regarding the
Manufacture, Development and Commercialization of Products. Except as otherwise
permitted by Section 1.2.2(c), the JSC will have no decision making authority
and will act as a forum for sharing information about the activities conducted
by the Parties hereunder and as an advisory body, in each case only on the
matters described in, and to the extent set forth in, this Agreement.

 

3

--------------------------------------------------------------------------------


 

1.2.4.                  Term of the JSC. Isis’ obligation to participate in the
JSC will terminate upon Biogen Idec’s exercise of the Option. Thereafter, Isis
will have the right, but not the obligation, to participate in JSC meetings upon
Isis’ request.

 

1.2.5.                  Briefing the JSC. At each regularly scheduled meeting of
the JSC prior to exercise of the Option, Isis will provide to the JSC a progress
update on Research and Development activities under the ISIS-DMPKRx R&D Plan.

 

1.2.6.                  Alliance Managers. Each Party will appoint a
representative to act as its alliance manager (each, an “Alliance Manager”).
Each Alliance Manager will be responsible for supporting the JSC and performing
the activities listed in SCHEDULE 1.2.6.

 

1.3.                            Isis’ Research and Development Responsibilities.

 

1.3.1.                  ISIS-DMPKRx R&D Plan. Isis will carry out its Research
and Development efforts for the Development Candidate pursuant to the
ISIS-DMPKRx R&D Plan. Isis will, subject to the provisions of this Agreement,
update the ISIS-DMPKRx R&D Plan with any non-material changes as needed, but at
least once Annually, and submit it to the JSC for its review and comment. Any
material changes to the ISIS-DMPKRx R&D Plan, including any material changes to
the Phase 1 Trial Design or the PoC Trial Design, must be unanimously agreed to
by the JSC. Without limiting any of the foregoing, [***] in the ISIS-DMPKRx R&D
Plan is deemed to be a material change to the ISIS-DMPKRx R&D Plan that must be
unanimously agreed to by the JSC.

 

1.3.2.                  Development Candidate. Isis will notify Biogen Idec in
writing within 30 days of designating a Development Candidate and will provide
Biogen Idec the applicable Development Candidate Data Package.

 

1.3.3.                  Drug Development. Isis will use Commercially Reasonable
Efforts to conduct all activities under the ISIS-DMPKRx R&D Plan on the timeline
set forth in the ISIS-DMPKRx R&D Plan, including the following Development
activities under this Agreement:

 

(a)                                 Subject to Section 1.4 below, Develop the
Development Candidate through the completion of the PoC Trial; provided,
however, Isis may discontinue such Development if at any time after having
consulted, and having given good faith consideration to the recommendations of
the JSC and a mutually-agreed Third Party expert, Isis in good faith believes
that continuing such Development would (i) pose an unacceptable risk or threat
of harm in humans, or (ii) violate any Applicable Law, ethical principles, or
principles of scientific integrity. Prior to discontinuing Development of the
Development Candidate, Isis will provide Biogen

 

4

--------------------------------------------------------------------------------


 

Idec with reasonable advance notice of such discontinuation, including the
grounds for Isis’ determination. If Isis elects to discontinue Development of
the Development Candidate pursuant to this Section 1.3.3(a), Biogen Idec may, in
its discretion, elect to continue Development of the Development Candidate by
providing Isis with written notice of Biogen Idec’s exercise of the Option
within 90 days after Isis’ written notice to Biogen Idec of such
discontinuation.  If Biogen Idec timely executes its Option under this
Section 1.3.3(a), then [***]. If Biogen Idec does not timely execute its Option
under this Section 1.3.3(a), then the Option will expire.

 

(b)                                 Phase 1 Trials. Each Phase 1 Trial will be
designed in accordance with the applicable Phase 1 Trial Design set forth in the
ISIS-DMPKRx R&D Plan. Isis will keep Biogen Idec informed of the progress and
status of each Phase 1 Trial.  When Isis completes a Phase 1 Trial, Isis will
notify Biogen Idec in writing within 30 days. Isis will provide Biogen Idec with
the data generated under the [***] for such Phase 1 Trial as soon as practicable
after such notice.

 

(c)                                  PoC Trial. The PoC Trial will be designed
in accordance with the PoC Trial Design set forth in the ISIS-DMPKRx R&D Plan.
Isis will keep Biogen Idec informed of the progress and status of the PoC Trial.
When Isis completes the PoC Trial under the ISIS-DMPKRx R&D Plan, Isis will
notify Biogen Idec in writing within 30 days after such completion. Isis will
provide Biogen Idec with [***] as soon as practicable after such notice.  If
Biogen Idec exercises the Option prior to the Initiation of the PoC Trial,
Biogen Idec will keep Isis informed of the progress and status of the PoC Trial.
When Biogen Idec completes the PoC Trial, Biogen Idec will notify Isis in
writing within 30 days after such completion, and will provide Isis with [***]
as soon as practicable after such notice.

 

1.3.4.                  Conduct of Research and Development. Isis will conduct
its work under the ISIS-DMPKRx R&D Plan in a good scientific manner, and in
compliance with all applicable good laboratory practices and cGMP, and all
Applicable Laws.

 

1.4.                            Research and Development Costs and Expenses.

 

1.4.1.                  Research and Development Costs Paid by Isis. Until
Biogen Idec exercises the Option, Isis will be responsible for all research and
Development activities for the Development Candidate under the ISIS-DMPKRx R&D
Plan and, except as otherwise provided under Section 1.4.2, all costs and
expenses associated therewith.

 

5

--------------------------------------------------------------------------------


 

1.4.2.                  Development Costs Paid by Biogen Idec.

 

(a)                                 Before Option Exercise. Biogen Idec will be
responsible for paying any Additional R&D Plan Costs resulting from
Biogen-Initiated Changes. Isis will permit Biogen Idec to review, negotiate
(with Isis) and approve the Additional R&D Plan Costs before implementing any
Biogen-Initiated Changes. Isis and Biogen Idec will update the ISIS-DMPKRx R&D
Plan with any such revised studies and Isis will invoice Biogen Idec for any
such approved Additional R&D Plan Costs. Biogen Idec will pay the invoices
submitted pursuant to this Section 1.4.2(a) for such approved Additional R&D
Plan Costs within 45 days after receipt of the applicable invoice by Biogen
Idec.

 

(b)                                 After Option Exercise. After Option
exercise, Biogen Idec will be solely responsible for the costs and expenses
related to the Development, Manufacture and Commercialization of Products.

 

1.5.                            Supply Chain Strategy.

 

1.5.1.                  Clinical Supplies by Isis. Prior to Option
exercise, Isis will supply Clinical Supplies for the Clinical Studies under the
ISIS-DMPKRx R&D Plan. If Biogen Idec exercises the Option at least [***] prior
to the planned Initiation of the PoC Trial, Biogen Idec may elect to either have
(a) Isis supply Clinical Supplies for the PoC Trial, in which case Biogen Idec
will pay Isis an amount equal to [***], or (b) a CMO supply Clinical Supplies
for the PoC Trial in accordance with the Manufacturing Agreement entered into
with such CMO. If Biogen Idec exercises the Option prior to, but less than [***]
before, the planned Initiation of the PoC Trial, Isis will supply Clinical
Supplies for the PoC Trial and Biogen Idec will pay Isis an amount equal to
[***].

 

1.5.2.                  Selecting a CMO. Within [***] after Initiation of the
PoC Trial or, if Biogen Idec exercises the Option prior to the Initiation of the
PoC Trial, at such earlier time as the Parties may agree, the Parties will
discuss in good faith a supply chain strategy to ensure adequate supply of
Clinical Supplies for any Clinical Studies to be conducted after Option exercise
and API and finished drug Product for Commercialization of a Product
(“Commercial Supplies”), including selection of a CMO to supply or re-supply
such Clinical Supplies or Commercial Supplies, validation batches and support
for filings with applicable Regulatory Authorities in support of obtaining
Approval, pursuant to the terms of a written agreement with a CMO. 
Notwithstanding the foregoing, Biogen Idec will have the right to select one or
more CMOs to manufacture Clinical Supplies for any Clinical Studies to be
conducted after Option exercise and Commercial Supplies and enter into
Manufacturing Agreements with such CMO(s) in accordance with Section 1.5.3.

 

1.5.3.                  Executing CMO Agreements. In connection with Biogen
Idec’s selecting and engaging one or more CMOs under Section 1.5.2 above, the
Parties will cooperate in good faith to negotiate and execute any agreements
with CMOs for the Manufacture of Clinical Supplies as well as the toll
Manufacture of Commercial Supplies (each such agreement, a “Manufacturing
Agreement”). As between Biogen Idec and Isis, Biogen Idec will enter into such
Manufacturing Agreements

 

6

--------------------------------------------------------------------------------


 

with CMOs. The Manufacturing Agreements will include (1) a license from Isis to
[***] under the [***] to the extent necessary for [***] (a “Manufacturing
License”), which Isis agrees it shall grant to [***], or, at Biogen Idec’s
election, a sublicense from Biogen Idec to [***] and (2) [***]. Absent any such
[***], except as set forth in this Section 1.5.3, Isis will have no obligations
under such Manufacturing Agreements. Biogen Idec will have the final
decision-making authority regarding [***]. Prior to execution of any such
Manufacturing Agreement, Biogen Idec will provide a copy of any proposed
Manufacturing Agreement to Isis for Isis’ review and will consider in good faith
all comments and recommendations provided by Isis with respect to such
Manufacturing Agreement. Biogen Idec will provide Isis with a true and complete
copy of any Manufacturing Agreement with a CMO within 30 days after the
execution thereof.  Biogen Idec will be responsible for paying [***].

 

1.5.4.                  Additional Activities Requested by Biogen Idec.  If
Biogen Idec desires that either Isis or a Third Party [***] or conduct other
work to support Approval of a Product, including [***], prior to Option exercise
(“Other Pre-Option Activities”), subject to Section 1.4.1 and Section 1.4.2,
Biogen Idec will pay the costs of conducting such work, including, the cost of
Isis’ time incurred in performing such work at the then-applicable Isis FTE
Rate, plus any reasonable out-of-pocket expenses incurred by Isis in performing
such work (“Other Pre-Option Costs”). Isis will permit Biogen Idec to review,
negotiate (with Isis) and approve the Other Pre-Option Costs prior to conducting
any Other Pre-Option Activities. Isis will invoice Biogen Idec directly for any
such approved Other Pre-Option Costs incurred by Isis and Biogen Idec will pay
the invoices submitted pursuant to this Section 1.5.4 for such approved Other
Pre-Option Costs within 45 days after receipt of the applicable invoice by
Biogen Idec. In the case where Other Pre-Option Activities are performed by a
Third Party, the Parties will arrange for the Third Party to directly bill
Biogen Idec and for Biogen Idec to pay such Third Party directly.

 

1.6.                            Biogen Idec’s Participation in Regulatory
Meetings. During the Option Period, Isis will provide Biogen Idec with as much
advance written notice as practicable of any meetings Isis has or plans to have
with a Regulatory Authority regarding pre-approval or Approval matters for a
Product and will allow Biogen Idec to participate in any such meetings as an
observer.  In addition, Isis will provide Biogen Idec with minutes of any
meeting Isis has with a Regulatory Authority that relates to a Product.

 

1.7.                            Impact of [***] Development Path. If the Parties
mutually agree to amend the ISIS-DMPKRx R&D Plan where such amended plan
contemplates [***], then the Parties will make appropriate changes to the
operational terms of this Agreement (e.g., [***]) to reflect such an [***]
development plan, consistent with the comparable provisions necessary to support
the development plan under the [***].

 

7

--------------------------------------------------------------------------------


 

ARTICLE 2.
EXCLUSIVITY COVENANTS

 

2.1.                            Exclusivity; Right of First Negotiation.

 

2.1.1.                  Exclusivity Covenants.

 

(a)                                 The Parties’ Exclusivity Covenants During
the Option Period. Each Party agrees that, except in the performance of its
obligations under this Agreement and except as set forth in Section 2.1.2,
Section 2.1.3, Section 10.4.2 or Section 10.4.3, it will not work independently
or for or with any of its Affiliates or any Third Party (including the grant of
any license to any Third Party) with respect to discovery, research,
development, manufacture or commercialization of an ASO that is designed to bind
to the RNA that encodes DMPK in the Field from the Effective Date through the
expiration or earlier termination of the Option (the “Option Period”).

 

(b)                                 Isis’ Exclusivity Covenant After Option
Exercise. Except as set forth in Section 2.1.2, Section 2.1.3, Section 10.4.2 or
Section 10.4.3, if Biogen Idec timely exercises the Option in accordance with
this Agreement, then Isis will not work independently or for or with any of its
Affiliates or any Third Party (including the grant of any license to any Third
Party) with respect to:

 

(i)                                    discovery, research or development of an
ASO that is designed to bind to the RNA that encodes DMPK in the Field until
[***]; and

 

(ii)                                on a country-by-country basis,
commercializing an ASO that is designed to bind to the RNA that encodes DMPK in
the Field until [***].

 

(c)                                  Biogen Idec’s Exclusivity Covenant After
Option Exercise. After Option exercise, Biogen Idec’s exclusivity obligations
under Section 2.1.1(a) will be extended and will continue for so long as and to
the extent of [***].

 

Except as expressly set forth in Section 2.1.2, Section 2.1.3, or
Section 10.4.3, in no event will Isis have the right to [***].

 

2.1.2.                  Right of First Negotiation for Follow-On Compounds.
During the period commencing on the Effective Date and ending upon (i) if the
Option is not exercised in accordance with this Agreement, [***], or (ii) if the
Option is exercised in accordance with this Agreement, [***] (such period, the
“ROFN Period”), Isis hereby grants to Biogen Idec a right of first negotiation
to develop and commercialize any Follow-On Compound developed by or on behalf of
Isis, which right of first negotiation is granted on the following terms and
conditions:

 

8

--------------------------------------------------------------------------------


 

(a)                                 Within [***], Biogen Idec may provide Isis
with a non-binding, good faith written notice expressing Biogen Idec’s desire
for Isis to identify a Follow-On Compound (a “Follow-On Interest Notice”). If
(i) Biogen Idec does not, within such [***] period, provide Isis with a
Follow-On Interest Notice, or (ii) Biogen Idec does timely provide Isis with a
Follow-On Interest Notice but the Parties do not agree on a [***] related to
such Follow-On Compound by 5:00 pm (Eastern Time) on the [***] following the
date of Option exercise, then, Isis may work independently or with any of its
Affiliates or any Third Party with respect to the discovery, research,
development and manufacture of a Follow-On Compound; provided, however, that
during the ROFN Period, Isis will not grant any license (or an option to obtain
such a license) under any intellectual property owned, controlled or licensed by
Isis to make, use or sell any Follow-On Compound (a “Follow-On Agreement”)
unless and until Isis provides a written notice to Biogen Idec (a “Follow-On
Negotiation Notice”), which notice identifies [***].  Isis will not initiate
negotiations regarding or enter into such a Follow-On Agreement with any Third
Party until [***] (each, a “ROFN Termination Event”).

 

(b)                                 If Biogen Idec or one of its Affiliates
responds within [***] after its receipt of the Follow-On Negotiation Notice
indicating that Biogen Idec or one of its Affiliates desires to negotiate with
Isis regarding the proposed Follow-On Agreement, Isis and Biogen Idec or one of
its Affiliates will negotiate in good faith with each other until the [***]
after the date Isis provided Biogen Idec the Follow-On Negotiation Notice (or
such other period as mutually agreed by the Parties) (the “Negotiation Period”)
regarding a mutually satisfactory Follow-On Agreement (which may take the form
of an amendment to this Agreement). During the Negotiation Period, Isis will
make at least [***] to Biogen Idec or its Affiliate setting forth all material
business and legal terms on which Isis would be willing to enter into the
proposed Follow-On Agreement with Isis; provided, that neither Party will have
any obligation to enter into a Follow-On Agreement. If the Negotiation Period
expires before Biogen Idec or its Affiliate and Isis have entered into such a
Follow-On Agreement, Isis will have no further obligation to negotiate with
Biogen Idec or its Affiliates with respect to such Follow-On Agreement and Isis
will be free to negotiate and enter an agreement with a Third Party with respect
to a Follow-On Agreement [***]; provided, however, that Isis will not enter into
any such Follow-On Agreement with any Third Party unless the terms and pricing
of such Follow-On Agreement, [***] during the Negotiation Period. If, with
respect to any Follow-On Compound that was the subject of the Follow-On
Agreement previously discussed by the Parties, after the end of the Negotiation
Period and prior to Isis entering into a Follow-On Agreement with a Third Party,
[***] regarding the Follow-On Compound, Isis’ obligations and Biogen Idec’s
rights under Section 2.1.2(a) and this Section 2.1.2(b) will reset and Isis will
provide Biogen Idec with a new Follow-On Negotiation Notice.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Any Follow-On Agreement entered into by
Isis with a Third Party in accordance with Section 2.1.2(b) will be a Permitted
License to the extent related to the Follow-On Compound.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, until [***], Isis will provide to Biogen Idec a Follow-On
Negotiation Notice for each [***] pursuant to this Section 2.1.2, unless Isis
enters into a Follow-On Agreement with a Third Party pursuant to this
Section 2.1.2 and the terms of such agreement do not permit Isis to grant Biogen
Idec rights with respect to the applicable Follow-On Compound.

 

2.1.3.                  Limitations and Exceptions to Isis’ Exclusivity
Covenants. Notwithstanding anything to the contrary in this Agreement, Isis’
practice of the following will not violate Section 2.1.1 or Section 2.1.2:

 

(a)                                 Any activities pursuant to the Prior
Agreements as in effect on the Effective Date; and

 

(b)                                 The granting of, or performance of
obligations under, Permitted Licenses.

 

2.2.                            Effect of Exclusivity on Indications. The
Compounds are designed to bind to the RNA that encodes DMPK in the Field, which
is known to play a role in Myotonic Dystrophy-Type 1. Isis and Biogen Idec are
subject to exclusivity obligations under Section 2.1; however, the Parties
acknowledge and agree that each Party (on its own or with a Third Party) may
continue to discover, research, develop, manufacture and commercialize products
that are designed to bind to the RNA that encodes a gene that is not DMPK for
any indication, even if such products are designed to treat Myotonic
Dystrophy-Type 1.

 

ARTICLE 3.
EXCLUSIVE OPTION

 

3.1.                            Option.

 

3.1.1.                  Advance Data Disclosure. On or about 90 days before the
date estimated by Isis that the database will be locked for the PoC Trial
(“Estimated Lock Date”), Isis will provide Biogen Idec with a written notice of
such Estimated Lock Date. If Biogen Idec provides written notice to Isis [***]
after Biogen Idec’s receipt of the notice regarding the Estimated Lock Date that
Biogen Idec has a good faith intention to exercise the Option under
Section 3.1.3, then as soon as reasonably practicable after Isis receives such
notice from Biogen Idec, Isis will provide Biogen Idec with an early preview of
the information to be included in the [***] to the extent then in Isis’
possession and not already provided to Biogen Idec, to

 

10

--------------------------------------------------------------------------------


 

assist Biogen Idec with its decision of whether to exercise the Option. Within
15 Business Days after Biogen Idec’s receipt of such data, Biogen Idec will
provide Isis with a [***] notice of whether Biogen Idec still intends to
exercise the Option, provided, however, that Biogen Idec’s failure to do so will
not be deemed a breach of this Agreement.

 

3.1.2.                  PoC Trial Completion Notice. Isis will provide to Biogen
Idec or its designated Affiliate (i) a copy of the most recent Investigator’s
Brochure for the Product, (ii) written notice from Isis regarding completion of
the PoC Trial, and (iii) the PoC Data Package, to the extent not already
provided to Biogen Idec under Section 3.1.1 above (such notice and package, a
“PoC Trial Completion Notice”) promptly, and in any event within 30 days after
database lock for the PoC Trial.  Within 15 days of receipt of the PoC Trial
Completion Notice, Biogen Idec or an Affiliate will notify Isis of any omissions
or deficiencies that Biogen Idec or its Affiliate believes in good faith cause
the PoC Trial Notice to be incomplete (“Deficiency Notice”). Isis will promptly,
and in any event within 15 days of receipt of the Deficiency Notice, resubmit a
complete PoC Trial Completion Notice to Biogen Idec or its designated Affiliate,
including any information required to be included in the PoC Data Package that
Biogen Idec identified in the Deficiency Notice. If the Parties do not agree as
to whether the PoC Trial Completion Notice is complete, the matter will be
referred to the Executives for resolution. The Executives will meet promptly and
negotiate in good faith to resolve the dispute and agree upon a complete PoC
Trial Completion Notice.

 

3.1.3.                  Option and Option Deadline. Isis hereby grants to Biogen
Idec and its Affiliates an exclusive option to obtain the license set forth in
Section 4.1.1 (the “Option”). The Option will be available to Biogen Idec and
its Affiliates until 5:00 pm (Eastern Time) on the [***] following Biogen Idec’s
receipt of a complete PoC Trial Completion Notice (the “Option Deadline”);
provided, however, if Biogen Idec determines that an HSR Filing is required to
be made under the HSR Act to exercise the Option and notifies Isis of such
determination within [***] after Biogen Idec’s receipt of the complete PoC Trial
Completion Notice, the Parties will promptly file an HSR Filing in accordance
with Section 3.1.4 and the Option Deadline will be extended until 5:00 pm
(Eastern Time) on the fifth Business Day after the HSR Clearance Date. If, by
the Option Deadline, Biogen Idec or its designated Affiliate (i) notifies Isis
in writing that it wishes to exercise the Option, and (ii) pays to Isis the
license fee set forth in Section 6.3, Isis will, and hereby does, grant to
Biogen Idec or its designated Affiliate the license set forth in Section 4.1.1.
If, by the Option Deadline, Biogen Idec or its designated Affiliate has not both
(y) provided Isis a written notice stating that Biogen Idec is exercising its
Option, and (z) paid Isis the license fee in accordance with Section 6.3, then
Biogen Idec’s Option will expire.

 

11

--------------------------------------------------------------------------------


 

3.1.4.                  HSR Compliance.

 

(a)                                 HSR Filing. If Biogen Idec notifies Isis
pursuant to Section 3.1.3 that an HSR Filing is required to exercise the Option
under this Agreement, each of Biogen Idec and Isis will, within five Business
Days after such notice from Biogen Idec (or such later time as may be agreed to
in writing by the Parties), file with the United States Federal Trade Commission
(“FTC”) and the Antitrust Division of the United States Department of Justice
(“DOJ”), any HSR Filing required with respect to the transactions contemplated
hereby. The Parties will cooperate with one another to the extent necessary in
the preparation of any such HSR Filing. Each Party will be responsible for its
own costs and expenses (other than filing fees, which Biogen Idec will pay)
associated with any HSR Filing.

 

(b)                                 HSR Clearance. In furtherance of obtaining
HSR Clearance for an HSR Filing filed under Section 3.1.4(a), Isis and Biogen
Idec will use their respective commercially reasonable efforts to resolve as
promptly as practicable any objections that may be asserted with respect to this
Agreement or the transactions contemplated by this Agreement under any
antitrust, competition or trade regulatory law. In connection with obtaining
such HSR Clearance from the FTC, the DOJ or any other governmental authority,
Biogen Idec and its Affiliates will not be required to (i) sell, divest
(including through a license or a reversion of licensed or assigned rights),
hold separate, transfer or dispose of any assets, operations, rights, product
lines, businesses or interest therein of Biogen Idec or any of its Affiliates
(or consent to any of the foregoing actions); or (ii) litigate or otherwise
formally oppose any determination (whether judicial or administrative in nature)
by a governmental authority seeking to impose any of the restrictions referenced
in clause (i) above.

 

3.2                               Restrictions on Isis’ Right to Grant
Diagnostic Rights; Right to Negotiate Diagnostic Rights.

 

3.2.1                     Isis hereby grants to Biogen Idec and its Affiliates
an option (the “Diagnostic Option”) to negotiate during the Full Royalty Period
the terms of an agreement under which [***]. The Diagnostic Option will be
available to Biogen Idec and its Affiliates until the expiration of the [***].

 

3.2.2                     During the [***], Isis (i) has the right to [***], and
(ii) will not [***].

 

3.2.3                     If, during the [***], Isis grants any Third Party a
[***], then Isis will promptly notify Biogen Idec of such [***] and will offer
Biogen Idec a [***].

 

12

--------------------------------------------------------------------------------


 

ARTICLE 4.
LICENSE GRANTS TO BIOGEN IDEC

 

4.1.                           License Grants to Biogen Idec.

 

4.1.1.                  Development and Commercialization License. Subject to
the terms and conditions of this Agreement, effective upon Biogen Idec’s
exercise of the Option in accordance with this Agreement, Isis grants to Biogen
Idec a worldwide, exclusive, royalty-bearing, sublicensable (in accordance with
Section 4.1.2 below) license under the Licensed Technology to research, Develop,
Manufacture, have Manufactured (in accordance with Section 4.1.2 below),
register, market and Commercialize Products in the Field.

 

4.1.2.                  Sublicense Rights.

 

(a)                     Subject to the terms and conditions of this Agreement,
Biogen Idec will have the right to grant sublicenses under the license granted
under Section 4.1.1 above:

 

(i)                                    under the Isis Core Technology
Patents, Isis Product-Specific Patents and Isis Know-How to an Affiliate of
Biogen Idec or a Third Party; and

 

(ii)                                under the Isis Manufacturing and Analytical
Patents and Isis Manufacturing and Analytical Know-How solely to (y) [***] or
(z) [***];

 

provided that each such sublicense will be subject to, and consistent with, the
terms and conditions of this Agreement. If, within 90 days of first learning of
any breach of such sublicense terms, Biogen Idec fails to take any action to
enforce the sublicense terms of a sublicense granted pursuant to this
Section 4.1.2, which failure would cause an adverse effect on Isis, Biogen Idec
hereby grants Isis the right to enforce such sublicense terms on Biogen Idec’s
behalf and will cooperate with Isis (which cooperation will be at Biogen Idec’s
sole expense and will include, Biogen Idec joining any action before a court or
administrative body filed by Isis against such Sublicensee if and to the extent
necessary for Isis to have legal standing before such court or administrative
body) in connection with enforcing such terms. Biogen Idec will provide Isis
with a true and complete copy of any sublicense granted pursuant to this
Section 4.1.2 within 30 days after the execution thereof.  Notwithstanding the
foregoing, if Isis fails to comply with the terms of Section 1.5.3 and does not
cure such failure within 90 days after written notice from Biogen Idec
specifying the details of any such failure, Biogen Idec will have the right to
grant a sublicense under the Isis Manufacturing and Analytical Patents and Isis
Manufacturing and Analytical Know-How to [***].

 

(b)                     Effect of Termination on Sublicenses. If this Agreement
terminates for any reason, any Sublicensee will, from the effective date of such
termination, automatically become a direct licensee of Isis with respect to the
rights sublicensed to the Sublicensee by Biogen Idec; so long as (i) such
Sublicensee is not in breach of its sublicense agreement, (ii) such

 

13

--------------------------------------------------------------------------------


 

Sublicensee agrees in writing to comply with all of the terms of this Agreement
to the extent applicable to the rights originally sublicensed to it by Biogen
Idec, and (iii) such Sublicensee agrees to pay directly to Isis such
Sublicensee’s payments under this Agreement to the extent applicable to the
rights sublicensed to it by Biogen Idec.  Biogen Idec agrees that it will
confirm clause (i) of the foregoing in writing at the request and for the
benefit of Isis and if requested, the Sublicensee.

 

4.1.3.                  No Implied Licenses. All rights in and to Licensed
Technology not expressly licensed to Biogen Idec under this Agreement are hereby
retained by Isis or its Affiliates. All rights in and to Biogen Idec Technology
not expressly licensed or assigned to Isis under this Agreement, are hereby
retained by Biogen Idec or its Affiliates. Except as expressly provided in this
Agreement, no Party will be deemed by estoppel or implication to have granted
the other Party any license or other right with respect to any intellectual
property.

 

4.1.4.                  License Conditions; Limitations. Subject to Section 6.8,
any license granted under Section 4.1.1 and the sublicense rights under
Section 4.1.2 are subject to and limited by (i) any applicable Third Party
Obligations, (ii) the Prior Agreements, and (iii) the Isis In-License
Agreements, in each case to the extent the provisions of such obligations or
agreements are specifically disclosed to Biogen Idec in writing (or via
electronic data room) prior to Biogen Idec’s exercise of the Option. Isis will
disclose to Biogen Idec any Third Party Obligations Isis believes apply to the
Product each time Isis provides Biogen Idec with (x) the [***]; (y) the [***];
and (z) [***], and Biogen Idec will have the right to elect to exclude any Third
Party Patent Rights and Know-How to which such Third Party Obligations apply by
providing Isis written notice prior to Option exercise. If, prior to Option
exercise, Biogen Idec provides Isis with such a written notice to exclude
certain Third Party Patent Rights and Know-How, such Third Party Patent Rights
and Know-How will not be included in the Licensed Technology licensed under this
Agreement. If Biogen Idec does not provide Isis with such a written notice to
exclude such Third Party Patent Rights and Know-How prior to Option exercise,
such Third Party Patent Rights and Know-How (and any Third Party Obligations to
the extent applicable to Products) will be included in the Licensed Technology
licensed under this Agreement.

 

4.1.5.                  Trademarks for Products. If Biogen Idec exercises its
Option hereunder, to the extent that (i) Isis owns any trademark(s) specific to
a Product which Isis used prior to the exercise of the Option, and (ii) Biogen
Idec reasonably believes such trademark(s) would be necessary or useful for the
marketing and sale of a Product, then upon Biogen Idec’s request and at Biogen
Idec’s sole cost and expense relating to such assignment, Isis will assign its
rights and title to such trademark(s) to Biogen Idec or one or more designated
Affiliates sufficiently in advance of the First Commercial Sale of a Product to
enable Biogen Idec or its Affiliates to offer such Product for sale under such
trademark(s). Other than trademarks owned by Isis prior to the exercise of the
Option, Biogen Idec or its

 

14

--------------------------------------------------------------------------------


 

designated Affiliate will be solely responsible for developing, selecting,
searching, registering and maintaining, and, subject to Section 10.4, will be
the exclusive owner of, all trademarks, trade dress, logos, slogans, designs,
copyrights and domain names used on or in connection with Products.

 

4.2.                            Assignment of Isis Product-Specific Patents;
Grant Back to Isis.

 

4.2.1.                  After Biogen Idec has obtained the license under
Section 4.1.1 and following review and consideration by the Joint Patent
Committee, Isis will assign to Biogen Idec or one or more of its designated
Affiliates, Isis’ ownership interest in (i) all Isis Product-Specific Patents
that are owned by Isis (whether solely owned or jointly owned with one or more
Third Parties), and (ii) any Jointly-Owned Program Patents Covering Products,
and thereafter, subject to Section 7.2.4, Isis will have no further right to
control any aspect of the Prosecution and Maintenance of such Isis Product
Specific Patents and such Jointly-Owned Program Patents. The assignment of
Patent Rights assigned in this Section 4.2.1 will occur within 30 days of Biogen
Idec obtaining the license under Section 4.1.1.

 

4.2.2.                  Biogen Idec grants to Isis a worldwide, exclusive,
sublicensable license under any Isis Product Specific Patents and Jointly-Owned
Program Patents assigned to Biogen Idec under Section 4.2.1, (i) for all [***],
and (ii) to [***] to the extent permitted by this Agreement.

 

4.3.                            Ownership of and Assistance with Regulatory
Filings. [***] prior to the date on which Biogen Idec reasonably anticipates
filing an NDA or MAA covering the Product, Isis’ and Biogen Idec’s regulatory
teams will meet and begin to prepare a plan, which plan will be complete no
later than [***] prior to such anticipated filing date, for drafting and
reviewing the sections of the NDA and MAA for the Product (including
establishing responsibilities for drafting and reviewing common technical
document (“CTD”) modules, authorship, plan activity timelines and associated
costs and expenses) to ensure a smooth transition to Biogen Idec, accelerate CTD
completion and facilitate rapid NDA and MAA filing. The Parties will act in good
faith and mutually agree upon such a plan, provided, however, that, after Option
exercise, Biogen Idec will have final decision making authority with respect to
the [***]. Once such plan is complete, each Party will use Commercially
Reasonable Efforts to execute their respective tasks and responsibilities under
such plan in the time frames set forth in such plan. After Option exercise, if
Biogen Idec requests, Isis will assist Biogen Idec in preparing regulatory
filings for the Product, under terms negotiated in good faith between Isis and
Biogen Idec, including payment for Isis’ time at Isis’ then applicable FTE Rate
plus any reasonable out of pocket expenses incurred by Isis in providing such
assistance.

 

4.4.                            Subcontracting. Subject to the terms of this
Section 4.4, each Party will have the right to engage Third-Party subcontractors
to perform certain of its obligations under this Agreement. Any subcontractor to
be engaged by a Party to perform a Party’s obligations set forth in the
Agreement will meet the qualifications typically required by such Party for the
performance of work similar in scope and complexity to the subcontracted
activity

 

15

--------------------------------------------------------------------------------


 

and will enter into such Party’s standard nondisclosure agreement consistent
with such Party’s standard practices. Any Party engaging a subcontractor
hereunder will remain responsible and obligated for such activities and will not
grant rights to such subcontractor that interfere with the rights of the other
Party under this Agreement.

 

4.5.                            Technology Transfer after Option Exercise. Isis
will promptly, but no later than [***] after Biogen Idec exercises its Option
hereunder, deliver to Biogen Idec or one or more designated Affiliates:

 

4.5.1.                  Isis Know-How. All Isis Know-How in Isis’ possession
that has not previously been provided hereunder, for use solely in accordance
with the licenses granted under Section 4.1.1 and Section 10.4.1(b), including
transferring the IND for the Development Candidate to Biogen Idec together with
all regulatory documentation (including drafts) related to the Development
Candidate. To assist with the transfer of such Isis Know-How, Isis will make its
personnel reasonably available to Biogen Idec during normal business hours for
up to [***] ([***]) of Isis’ time to transfer such Isis Know-How under this
Section 4.5.1. Thereafter, if requested by Biogen Idec, Isis will provide Biogen
Idec with a reasonable level of assistance in connection with such transfer,
which Biogen Idec will reimburse Isis for its time incurred in providing such
assistance at the then-applicable Isis FTE Rate, plus any reasonable
out-of-pocket expenses incurred by Isis in providing such assistance.

 

4.5.2.                  Isis Manufacturing and Analytical Know-How. Solely for
use by Biogen Idec, its Affiliates or a Third Party acting on Biogen Idec’s
behalf to Manufacture API in Biogen Idec’s own or an Affiliate’s manufacturing
facility, all Isis Manufacturing and Analytical Know-How in Isis’ Control
relating to Products, which is necessary for the exercise by Biogen Idec, its
Affiliates or a Third Party of the Manufacturing rights granted under
Section 4.1.1. Upon Biogen Idec’s request, subject to Section 4.1.2, Isis will
provide up to [***] for [***] ([***]) of its time to transfer such Manufacturing
and Analytical Know-How under this Section 4.5.2 to any Third Party
Manufacturing API or finished Product on Biogen Idec’s behalf solely to
Manufacture API or finished Product in accordance with the terms of this
Agreement. Thereafter, if requested by Biogen Idec, Isis will provide Biogen
Idec with a reasonable level of assistance in connection with such transfer,
which Biogen Idec will reimburse Isis for its time incurred in providing such
assistance at the then-applicable Isis FTE Rate, plus any reasonable
out-of-pocket expenses incurred by Isis in providing such assistance.

 

4.5.3.                  API and Product. Upon Biogen Idec’s written
request, Isis will sell to Biogen Idec any bulk API and finished drug Product in
Isis’ possession at the time of Option exercise, at a price equal to [***].

 

16

--------------------------------------------------------------------------------


 

ARTICLE 5.

DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION

 

5.1.                            Biogen Idec Diligence. Following Option
exercise, Biogen Idec will be solely responsible for all Development,
Manufacturing and Commercialization activities, and for all costs and expenses
associated therewith, with respect to the Development, Manufacture and
Commercialization of Products; and Biogen Idec will use Commercially Reasonable
Efforts to Develop, Manufacture and Commercialize Products.

 

5.1.1.                  Specific Performance Milestone Events. Without limiting
any of the foregoing, following Option exercise, Biogen Idec will use
Commercially Reasonable Efforts to achieve the specific performance milestone
events set forth in SCHEDULE 5.1.1 (“Specific Performance Milestone Events”) for
a Product on the timeline set forth in SCHEDULE 5.1.1; provided, however, [***].

 

5.1.2.                  Integrated Development Plan. Biogen Idec will prepare a
Development and global integrated Product plan outlining key aspects of the
Development of each Product through Approval as well as key aspects of worldwide
regulatory strategy, market launch, and Commercialization (“Integrated
Development Plan” or “IDP”). Biogen Idec will prepare the IDP no later than
[***] after Option exercise, and the IDP will contain information consistent
with Biogen Idec’s Development and Commercialization plans for its similar
products at similar stages of development. Once Biogen Idec has prepared such
plans, Biogen Idec will update the IDP consistent with Biogen Idec’s standard
practice and provide such updates to Isis [***]. Biogen Idec and Isis will meet
[***] basis to discuss the draft of the IDP and Biogen Idec will consider, in
good faith, any proposals and comments made by Isis for incorporation in the
final IDP.  Notwithstanding the foregoing, Biogen Idec’s obligations to provide
Isis with information or reports under this Section 5.1.2 will terminate if
[***].

 

5.1.3.                  Investigator’s Brochure. Upon Option exercise, Isis will
provide to Biogen Idec an up-to-date version of the Investigator’s Brochure.
After Option Exercise, Biogen Idec will keep Isis reasonably informed with
respect to the status, activities and progress of Development of Products by
providing updated versions of the Investigator’s Brochure to Isis [***] and when
Development of the Products results in any substantive change to the safety or
risk to the Products. Biogen Idec’s obligations under this Section 5.1.3 will
terminate if [***].

 

5.1.4.                  Isis’ Participation in Regulatory Meetings. Biogen Idec
will provide Isis with as much advance written notice as practicable of any
meetings Biogen Idec has or plans to have with a Regulatory Authority regarding
pre-approval or Approval matters for a Product or that directly relate to Isis’
antisense oligonucleotide chemistry platform, and will allow Isis to participate
in any such meetings as an observer.

 

17

--------------------------------------------------------------------------------


 

5.1.5.                  Regulatory Communications. Biogen Idec will provide Isis
with copies of documents and communications submitted to (including drafts
thereof) and received from Regulatory Authorities [***] that materially impact
the Development or Commercialization of Products for Isis’ review and comment,
and Biogen Idec will consider in good faith including any comments provided by
Isis to such documents and communications.

 

5.1.6.                  Class Generic Claims. To the extent Biogen Idec intends
to make any claims in a Product label or regulatory filing that are class
generic to ASOs, Biogen Idec will provide such claims and regulatory filings to
Isis in advance and will consider in good faith any proposals and comments made
by Isis, provided, however, that Biogen Idec is not obligated to incorporate
such proposals and comments in any such claims and regulatory filings.

 

5.1.7.                  Applicable Laws. Biogen Idec will perform its activities
pursuant to this Agreement in compliance with good laboratory and clinical
practices and cGMP, in each case as applicable under the laws and regulations of
the country and the state and local government wherein such activities are
conducted.

 

5.2.                            Global Safety Database; Pharmacovigilance
Agreement.

 

5.2.1.      Pharmacovigilance Agreement. As soon as reasonably practicable
following designation of the Development Candidate, and in any event no later
than [***] prior to the date on which Isis anticipates filing an IND for the
Product with a Regulatory Authority, the Parties will enter into a Safety Drug
Exchange Agreement relating to the collection, review, assessment, tracking,
exchange and filing of information related to adverse events associated with a
Product occurring prior to the First Commercial Sale in any country on terms
substantially the same as the terms of the Safety Drug Exchange Agreement to be
entered into by the Parties with respect to adverse events associated with
products developed under the SMN Agreement.  No later than 30 days prior the
date on which Biogen reasonably anticipates that it will exercise the Option,
Biogen Idec shall so notify Isis and the pharmacovigilance departments of each
of Isis and Biogen Idec will meet and determine the approach to be taken for the
collection, review, assessment, tracking, exchange and filing of information
related to adverse events associated with a Product occurring after such First
Commercial Sale, consistent with the provisions of this Section 5.2. Such
approach will be documented in a separate and appropriate written
pharmacovigilance agreement between the Parties which will control with respect
to the subject matter covered therein (the “Pharmacovigilance Agreement”). Such
agreement will specify that the owner of the IND for a Product will be the
global commercial safety database owner for such Product with primary
responsibility for maintaining such database, and that Isis will be and remain
the owner of the Isis Internal ASO Safety Database with primary responsibility
for maintaining such database. Such agreement will also specify that, prior to
Biogen Idec’s exercise of the Option, Biogen Idec may suggest actions to address
audit findings, and Isis will consider all such suggestions in good faith. The
Pharmacovigilance Agreement will be in accordance with, and will enable the
Parties and their Affiliates or licensees or Sublicensees, as applicable, to
fulfill, local and international regulatory reporting obligations to Regulatory
Authorities and other Applicable Law.

 

18

--------------------------------------------------------------------------------


 

5.2.2.                  Isis’ Antisense Safety Database.

 

(a)                                 Isis maintains an internal database that
includes information regarding the tolerability of its drug compounds,
individually and as a class, including information discovered during
pre-clinical and clinical development (the “Isis Internal ASO Safety Database”).
In an effort to maximize understanding of the safety profile and
pharmacokinetics of Isis compounds, after Biogen Idec exercises its Option,
Biogen Idec will cooperate in connection with populating the Isis Internal ASO
Safety Database. To the extent collected by Biogen Idec and in the form in which
Biogen Idec uses/stores such information for its own purposes, Biogen Idec will
provide Isis with information concerning toxicology, pharmacokinetics, safety
pharmacology study(ies), serious adverse events and other safety information
related to Products as soon as practicable following the date such information
is available to Biogen Idec (but not later than 30 days after Biogen Idec’s
receipt of such information). In connection with any reported serious adverse
event, Biogen Idec will provide Isis all serious adverse event reports,
including initial, interim, follow-up, amended, and final reports. In addition,
with respect to Products, Biogen Idec will provide Isis with copies of Annual
safety updates filed with each IND and the safety sections of any final Clinical
Study reports within 30 days following the date such information is filed or is
available to Biogen Idec, as applicable. Furthermore, Biogen Idec will promptly
provide Isis with any supporting data and answer any follow-up questions
reasonably requested by Isis. All such information disclosed by Biogen Idec to
Isis will be Biogen Idec Confidential Information; provided, however, that Isis
may disclose any such Biogen Idec Confidential Information to (i) Isis’ other
partners pursuant to Section 5.2.2(b) below if such information is regarding
class generic properties of ASOs, or (ii) any Third Party, in each case, so long
as Isis does not disclose the identity of a Product or Biogen Idec. Biogen Idec
will deliver all such information to Isis for the Isis Internal ASO Safety
Database to Isis Pharmaceuticals, Inc., 2855 Gazelle Court, Carlsbad, California
92010, Attention: Chief Medical Officer (or to such other address/contact
designated in writing by Isis). Biogen Idec will also cause its Affiliates and
Sublicensees to comply with this Section 5.2.2(a).

 

(b)                                 From time to time, Isis utilizes the
information in the Isis Internal ASO Safety Database to conduct analyses to keep
Isis and its partners informed regarding class generic properties of ASOs,
including with respect to safety. As such, if and when Isis identifies safety or
other related issues that may be relevant to a Product (including any potential
class-related toxicity), Isis will promptly inform Biogen Idec of such issues
and, if requested, provide the data supporting Isis’ conclusions.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 6.
FINANCIAL PROVISIONS

 

6.1.                            Option Fee. In partial consideration for Biogen
Idec’s Option hereunder, within five Business Days following the Effective Date,
Biogen Idec will pay Isis an Option fee equal to $12,000,000.

 

6.2.                            Milestone Payments for Achievement of
Pre-Licensing Milestone Events. As further consideration for Biogen Idec’s
Option, Biogen Idec will pay to Isis the milestone payments as set forth in
TABLE 1 below when a milestone event (each, a “Pre-Licensing Milestone Event”)
listed in TABLE 1 is first achieved by a Product:

 

TABLE 1

 

Pre-Licensing Milestone Event

 

Milestone Event Payment

[***]

 

$

[***]

[***]

 

$

[***]

[***]

 

$

[***]

 

Biogen Idec will pay to Isis the Milestone Event payments as set forth in TABLE
1 after the applicable Milestone Event is first achieved by a Product, even if
Biogen Idec has exercised the Option prior to achievement of the Milestone
Event; provided, however, that if Biogen Idec exercises the Option prior to
achievement of the [***] Milestone Event, then the milestone payment for
achievement of the [***] Milestone Event will be [***].

 

6.3.                            License Fee. Together with Biogen Idec’s written
notice to Isis stating that Biogen Idec is exercising its Option in accordance
with this Agreement, Biogen Idec will pay to Isis a license fee of $[***];
provided, however, that if Biogen Idec exercises the Option prior to the [***],
the license fee will be [***].

 

6.4                               Milestone Payments for Achievement of
Post-Licensing Milestone Events. Biogen Idec will pay to Isis the milestone
payments as set forth in TABLE 2 below when a milestone event (each, a
“Post-Licensing Milestone Event”) listed in TABLE 2 is first achieved by a
Product:

 

20

--------------------------------------------------------------------------------


 

TABLE 2

 

Post-Licensing Milestone Event

 

Milestone Event Payment

[***]

 

$

[***]

[***]

 

$

[***]

[***]

 

$

[***]

[***]

 

$

[***]

 

If Biogen Idec exercises the Option prior to the [***], Biogen Idec will pay to
Isis [***] upon the earlier of (a) [***] or (b) [***]. For the avoidance of
doubt, if such $[***] payment is paid pursuant to clause (b) of the preceding
sentence, such payment will be in addition to the amount due upon the occurrence
of the corresponding Post-Licensing Milestone Event under TABLE 2 above.

 

6.5.                            Limitations on Milestone Payments; Exceptions;
Notice.

 

6.5.1.                  The $[***] milestone payment is [***] the first
Milestone Event Payment for [***]. For example, if the [***] Milestone Event is
achieved in the [***], then the milestone payment for such Milestone Event is
[***] the first to occur of the (i) [***] (ii) [***] or (iii) [***] milestone
payments.

 

6.5.2.                  Each milestone payment set forth in TABLE 1 and TABLE 2
above will be paid only once upon the first achievement of the Milestone Event
regardless of how many Products achieve such Milestone Event.

 

6.5.3.                  If a particular Milestone Event is not achieved because
Development activities transpired such that achievement of such earlier
Milestone Event was unnecessary or did not otherwise occur, then upon
achievement of a later Milestone Event the Milestone Event payment applicable to
such earlier Milestone Event will also be due. For example, if a Party proceeds
directly to [***] without achieving the [***] then upon achieving the [***]
Milestone Event, both the [***] and [***] Milestone Event payments are due.

 

6.5.4.                  Each time a Milestone Event is achieved under this
ARTICLE 6, Biogen Idec will send Isis, or Isis will send Biogen Idec, as the
case may be, a written notice thereof promptly (but no later than [***])
following the date of achievement of such Milestone Event and such payment will
be due within [***] of the date such notice was delivered.

 

21

--------------------------------------------------------------------------------


 

6.6.                            Royalty Payments to Isis.

 

6.6.1.                  Biogen Idec Full Royalty. As partial consideration for
the rights granted to Biogen Idec hereunder, subject to the provisions of this
Section 6.6.1 and Section 6.6.2, Biogen Idec will pay to Isis royalties on
Annual worldwide Net Sales of Products sold by Biogen Idec, its Affiliates or
Sublicensees, on a country-by-country basis, in each case in the amounts as
follows in TABLE 3 below (the “Biogen Idec Full Royalty”):

 

TABLE 3

 

Royalty
Tier

 

Annual Worldwide Net Sales of Products

 

Royalty
Rate

 

1

 

For the portion of Annual Worldwide Net Sales < $[***]

 

[***]

%

2

 

For the portion of Annual Worldwide Net Sales > $[***] but < $[***]

 

[***]

%

3

 

For the portion of Annual Worldwide Net Sales > $[***] but < $[***]

 

[***]

%

4

 

For the portion of Annual Worldwide Net Sales > $[***]

 

[***]

%

 

Annual worldwide Net Sales will be calculated by [***].

 

(a)                                 Biogen Idec will pay Isis royalties on Net
Sales of Products arising from named patient and other similar programs under
Applicable Laws, and Biogen Idec will provide reports and payments to Isis
consistent with Section 6.9. No royalties are due on Net Sales of Products
arising from compassionate use and other programs providing for the delivery of
Product at no cost. The sales of Products arising from named patient,
compassionate use, or other similar programs will not be considered a First
Commercial Sale for purposes of calculating the Full Royalty Period.

 

(b)                                 For purposes of clarification, any Isis
Product-Specific Patents assigned to Biogen Idec as set forth in Section 4.2.1
will still be considered Isis Product-Specific Patents for determining the
royalty term and applicable royalty rates under this ARTICLE 6.

 

22

--------------------------------------------------------------------------------


 

6.6.2.                  Application of Royalty Rates. All royalties set forth
under Section 6.6.1 are subject to the provisions of this Section 6.6.2, and are
payable as follows:

 

(a)                     Full Royalty Period. Biogen Idec’s obligation to pay
Isis the Biogen Idec Full Royalty above with respect to a Product will continue
on a country-by-country and Product-by-Product basis from the date of First
Commercial Sale of such Product until the later of the date of expiration of
(i) the last Valid Claim within the Licensed Patents Covering such Product in
the country in which such Product is made, used or sold, (ii) the data
exclusivity period conferred by the applicable Regulatory Authority in such
country with respect to such Product (e.g., such as in the case of an orphan
drug), or (iii) the [***] anniversary of the First Commercial Sale of such
Product in such country (such royalty period, the “Full Royalty Period”).

 

(b)                     Competition from Generic Products. Subject to
Section 6.6.2(d), on a country-by-country and Product-by-Product basis, if,
within the [***], a Generic Product is sold in a country, then the Biogen Idec
Full Royalty rate used to pay Isis royalties on a Product in such country will
be reduced to [***]% of the otherwise applicable Biogen Idec Full Royalty rate.
For the purpose of determining the [***] under this Section 6.6.2(b), if
requested by Biogen Idec, Isis and Biogen Idec will meet and confer and mutually
agree upon the Parties’ best estimate of when the Full Royalty Period [***] in
each country where Products are being sold.

 

(c)                      Reduced Royalty Period. Subject to Section 6.6.2(d), on
a country-by-country and Product-by-Product basis, after the expiration of the
Full Royalty Period and until the end of the Reduced Royalty Period, in lieu of
the royalty rates set forth in TABLE 3 of Section 6.6.1, Biogen Idec will pay
Isis royalty rates (the “Biogen Idec Reduced Royalty”) on Net Sales of Products
calculated on a Calendar Year-by-Calendar Year basis by [***]; provided,
however, that the Biogen Idec Reduced Royalty rate in each country will in no
event exceed the [***].

 

(d)                     Limitation on Aggregate Reduction for Biogen Idec
Royalties.

 

(i)                                    In no event will the aggregate royalty
reductions under Section 6.6.2(b) and Section 6.6.2(c) reduce the royalties
payable to Isis on Net Sales of a Product in any given period to an amount that
is less than [***].

 

(ii)                                In no event will the aggregate royalty
offsets under Section 6.8.3(b) and Section 6.8.3(c) reduce the royalties payable
to Isis on Net Sales of a Product in any given period to an amount that is less
than the greater of [***].

 

For example, if the Royalty Quotient during a given Calendar Year in the Reduced
Royalty Period is less than [***]%, then the offsets under Section 6.8.3(b) and
Section 6.8.3(c) will not apply during such Calendar Year but the full Royalty
Quotient reduction pursuant to Section 6.6.2(c) will apply.

 

23

--------------------------------------------------------------------------------


 

As an additional example, if the Royalty Quotient during a given Calendar Year
in the Reduced Royalty Period is [***]%, and the [***] in such Calendar Year are
[***]% of the applicable royalty rates in TABLE 3 of Section 6.6.1, then Biogen
Idec may apply the offsets under Section 6.8.3(b) and Section 6.8.3(c) until the
actual royalty payment made to Isis in such Calendar Year is equal to [***]% of
the applicable royalty rates in TABLE 3 of Section 6.6.1.

 

(e)                      End of Royalty Obligation. On a country-by-country
basis, other than [***], Biogen Idec’s obligation to make royalty payments
hereunder in such country will end on the expiration of the Reduced Royalty
Period in such country. “Reduced Royalty Period” means, on a country by country
basis, the period commencing upon the expiration of the [***] in such country
and ending when the [***].

 

(f)                       Royalty Examples. SCHEDULE 6.6.2(f) attached hereto
contains examples of how royalties will be calculated under this Section 6.6.

 

(g)                     Allocation of Net Sales. If, by reason of one or more
royalty rate adjustments under this Section 6.6.2, different royalty rates apply
to Net Sales of Products from different countries, Biogen Idec will [***] such
Net Sales [***]. SCHEDULE 6.6.2(g) attached hereto contains examples of how Net
Sales of Products from different countries at different royalty rates will be
[***].

 

6.7.                           Reverse Royalty Payments to Biogen Idec for a
Discontinued Product.

 

6.7.1.                  Reverse Royalty for a Discontinued Product. If Isis or
any of its Affiliates or Sublicensees Commercializes a Discontinued Product for
which Biogen Idec has paid Isis the license fee under Section 6.3, then
following the First Commercial Sale of such Discontinued Product by Isis or its
Affiliates or Sublicensees, Isis will pay Biogen Idec or its designated
Affiliate a royalty of [***]% of Annual worldwide Net Sales of such Discontinued
Product (“Reverse Royalties”). Isis’ obligation to pay Biogen Idec Reverse
Royalties will [***].

 

6.7.2.                  Applicable Royalty Provisions. In addition to this
Section 6.7, the definition of Net Sales in APPENDIX 1 and the other provisions
contained in this ARTICLE 6 governing payment of royalties from Biogen Idec to
Isis will govern the payment of Reverse Royalties from Isis to Biogen Idec under
this Section 6.7, mutatis mutandis, including the provisions of Sections 6.6.2,
6.8, 6.9, 6.10, 6.11, and 6.12.

 

24

--------------------------------------------------------------------------------


 

6.8.                            Third Party Payment Obligations.

 

6.8.1.                  Existing Isis In-License Agreements.

 

(a)                                 Certain of the Licensed Technology
Controlled by Isis as of the Effective Date licensed to Biogen Idec under
Section 4.1.1 are in-licensed or were acquired by Isis under the agreements with
Third Party licensors or sellers listed on SCHEDULE 6.8.1 (such license or
purchase agreements being the “Isis In-License Agreements”), and certain
milestone or royalty payments and license maintenance fees may become payable by
Isis to such Third Parties under the Isis In-License Agreements based on the
Development and Commercialization of a Product by Biogen Idec under this
Agreement.

 

(b)                                 Any payment obligations arising under the
Isis In-License Agreements as they apply to Products will be paid by [***] as
[***].

 

6.8.2.                  New In-Licensed Isis Product-Specific Patents; Isis
Manufacturing and Analytical Patents. If, after the Effective Date, Isis obtains
Third Party Patent Rights necessary or useful to Develop, Manufacture or
Commercialize a Product that would have been considered an Isis Product-Specific
Patent had Isis Controlled such Patent Rights on the Effective Date, to the
extent Controlled by Isis, Isis will include such Third Party Patent Rights in
the license granted to Biogen Idec under Section 4.1.1 if Biogen Idec agrees in
writing to pay Isis as [***].

 

6.8.3.                  Additional Core IP In-License Agreements.

 

(a)                                 Biogen Idec will promptly provide Isis
written notice of any Additional Core IP Biogen Idec believes it has identified
and Isis will have the first right, but not the obligation, to negotiate with,
and obtain a license from the Third Party Controlling such Additional Core IP.
If Isis obtains such a Third Party license, Isis will include such Additional
Core IP in the license granted to Biogen Idec under Section 4.1.1, and any
financial obligations under such Third Party agreement will be paid solely by
[***] as [***].

 

(b)                                 If, however, Isis elects not to obtain such
a license to such Third Party intellectual property, Isis will so notify Biogen
Idec, and Biogen Idec may obtain such a Third Party license and, subject to
Section 6.6.2(d)(ii), Biogen Idec may offset an amount equal to [***]% of any
[***] paid by Biogen Idec under such Third Party license against any [***] of
this Agreement in such country for [***].

 

(c)                                  If it is unclear whether certain
intellectual property identified by Biogen Idec pursuant to Section 6.8.3(a) is
Additional Core IP under Section 6.8.3(b), Isis will send written notice to such
effect to Biogen Idec, and the Parties will engage a mutually agreed upon
independent Third Party intellectual property lawyer with expertise in the
patenting of ASOs, and appropriate professional credentials in the relevant
jurisdiction, to determine the question of whether or not such Third Party
intellectual

 

25

--------------------------------------------------------------------------------


 

property is Additional Core IP. The determination of the Third Party expert
engaged under the preceding sentence will be binding on the Parties solely for
purposes of determining whether Biogen Idec is permitted to [***]. The costs of
any Third Party expert engaged under this Section 6.8.3(c) will be paid by the
Party against whose position the Third Party lawyer’s determination is made.

 

(d)                                 Notwithstanding the determination of the
Third Party lawyer under Section 6.8.3(c), if a Third Party Controlling
Additional Core IP is awarded a judgment from a court of competent jurisdiction
arising from its claim against Biogen Idec asserting that [***], Biogen Idec
will be permitted to [***].

 

6.8.4.                  Other Third Party Payments.

 

(a)                                 Isis’ Third Party Agreements. Except as
otherwise expressly agreed to by Biogen Idec under Section 6.8.2, after Option
exercise, Biogen Idec will be responsible for paying [***]% of the [***] arising
under any Third Party agreements entered into by Isis where either [***].

 

(b)                                 Biogen Idec’s Third Party Agreements.
Without limiting any applicable [***] under Section 6.8.3(b), Biogen Idec will
be responsible for paying [***]% of the [***] arising under any Third Party
agreements entered into by Biogen Idec as they apply to Products.

 

6.9.                            Payments.

 

6.9.1.                  Commencement. Beginning with the Calendar Quarter in
which the First Commercial Sale for a Product is made and for each Calendar
Quarter thereafter, Biogen Idec will make royalty payments to Isis under this
Agreement within [***] following the end of each such Calendar Quarter. Each
royalty payment will be accompanied by a report, summarizing Net Sales for
Products during the relevant Calendar Quarter and the calculation of royalties
due thereon, including country, units, sales price and the exchange rate used.
If no royalties are payable in respect of a given Calendar Quarter, Biogen Idec
will submit a written royalty report to Isis so indicating together with an
explanation as to why no such royalties are payable. In addition, beginning with
the Calendar Quarter in which the First Commercial Sale for a Product is made
and for each Calendar Quarter thereafter, within [***] following the end of each
such Calendar Quarter, Biogen Idec will provide Isis a [***] report estimating
the total Net Sales of, and royalties payable to Isis for, Products projected
for such Calendar Quarter.

 

6.9.2.                  Mode of Payment. All payments under this Agreement will
be (i) payable in full in U.S. dollars, regardless of the country(ies) in which
sales are made, (ii) made by wire transfer of immediately available funds to an
account designated by Isis in writing, and (iii) non-creditable [***],
irrevocable and non-refundable. Whenever for the purposes of calculating the
royalties payable under this

 

26

--------------------------------------------------------------------------------


 

Agreement conversion from any foreign currency will be required, all amounts
will first be calculated in the currency of sale and then converted into United
States dollars by applying the monthly average rate of exchange calculated by
using the foreign exchange rates published in Bloomberg during the applicable
month starting two Business Days before the beginning of such month and ending
two Business Days before the end of such month as utilized by Biogen Idec, in
accordance with generally accepted accounting principles, fairly applied and as
employed on a consistent basis throughout Biogen Idec’s operations.

 

6.9.3.                  Records Retention. Commencing with the First Commercial
Sale of a Product, Biogen Idec will keep complete and accurate records
pertaining to the sale of Products for a period of [***] after the year in which
such sales occurred, and in sufficient detail to permit Isis to confirm the
accuracy of the Net Sales or royalties paid by Biogen Idec hereunder.

 

6.10.                     Audits. After Option exercise, during the Agreement
Term and for a period of [***] thereafter, at the request and expense of Isis,
Biogen Idec will permit an independent certified public accountant of nationally
recognized standing appointed by Isis, at reasonable times and upon reasonable
notice, but in no case more than [***], to examine such records as may be
necessary for the purpose of verifying the calculation and reporting of Net
Sales and the correctness of any royalty payment made under this Agreement for
any period within the preceding [***]. As a condition to examining any records
of Biogen Idec, such auditor will sign a nondisclosure agreement reasonably
acceptable to Biogen Idec in form and substance. Any and all records of Biogen
Idec examined by such independent certified public accountant will be deemed
Biogen Idec’s Confidential Information. Upon completion of the audit, the
accounting firm will provide both Biogen Idec and Isis with a written report
disclosing whether the royalty payments made by Biogen Idec are correct or
incorrect and the specific details concerning any discrepancies (“Audit
Report”). If, as a result of any inspection of the books and records of Biogen
Idec, it is shown that Biogen Idec’s payments under this Agreement were less
than the royalty amount which should have been paid, then Biogen Idec will make
all payments required to be made by paying Isis the difference between such
amounts to eliminate any discrepancy revealed by said inspection within 45 days
of receiving the Audit Report, with interest calculated in accordance with
Section 6.12. If, as a result of any inspection of the books and records of
Biogen Idec, it is shown that Biogen Idec’s payments under this Agreement were
greater than the royalty amount which should have been paid, then [***];
provided, however, that if [***]. Isis will pay for such audit, except that if
Biogen Idec is found to have underpaid Isis by more than [***] of the amount
that should have been paid, Biogen Idec will reimburse Isis’ reasonable costs of
the audit.

 

27

--------------------------------------------------------------------------------


 

6.11.                     Taxes.

 

6.11.1.           Taxes on Income. Each Party will be solely responsible for the
payment of all taxes imposed on its share of income arising directly or
indirectly from the activities of the Parties under this Agreement.

 

6.11.2.           Withholding Tax. The Parties agree to cooperate with one
another and use reasonable efforts to lawfully avoid or reduce tax withholding
or similar obligations in respect of royalties, milestone payments, and other
payments made by the paying Party to the receiving Party under this Agreement.
To the extent the paying Party is required to deduct and withhold taxes on any
payment, the paying Party will pay the amounts of such taxes to the proper
governmental authority for the account of the receiving Party and remit the net
amount to the receiving Party in a timely manner. The paying Party will promptly
furnish the receiving Party with proof of payment of such taxes. If
documentation is necessary in order to secure an exemption from, or a reduction
in, any withholding taxes, the Parties will provide such documentation to the
extent they are entitled to do so.

 

6.11.3.           Tax Cooperation. Isis will provide Biogen Idec with any and
all tax forms that may be reasonably necessary in order for Biogen Idec to
lawfully not withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty. Following Biogen Idec’s timely receipt
of such tax forms from Isis, Biogen Idec will not withhold tax or will withhold
tax at a reduced rate under an applicable bilateral income tax treaty, if
appropriate under the applicable laws.  Isis will provide any such tax forms to
Biogen Idec upon request and in advance of the due date. Each Party will provide
the other with reasonable assistance to enable the recovery, as permitted by
applicable law, of withholding taxes resulting from payments made under this
Agreement, such recovery to be for the benefit of the Party who would have been
entitled to receive the money but for the application of withholding tax under
this Section 6.11.

 

The provisions of this Section 6.11 are to be read in conjunction with the
provisions of Section 12.4 below.

 

6.12.                     Interest. Any undisputed payments to be made hereunder
that are not paid on or before the date such payments are due under this
Agreement will bear interest at a rate per annum equal to the lesser of (i) the
rate announced by Bank of America (or its successor) as its prime rate in effect
on the date that such payment would have been first due plus 1% or (ii) the
maximum rate permissible under applicable law.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 7.
INTELLECTUAL PROPERTY

 

7.1.                            Ownership.

 

7.1.1.                  Isis Technology and Biogen Idec Technology. As between
the Parties, Isis will own and retain all of its rights, title and interest in
and to the Licensed Know-How and Licensed Patents and Biogen Idec will own and
retain all of its rights, title and interest in and to the Biogen Idec Know-How
and Biogen Idec Patents, subject to any assignments, rights or licenses
expressly granted by one Party to the other Party under this Agreement.

 

7.1.2.                  Agreement Technology. As between the Parties, Biogen
Idec is the sole owner of any Know-How discovered, developed, invented or
created solely by or on behalf of Biogen Idec or its Affiliates under this
Agreement (“Biogen Idec Program Know-How”) and any Patent Rights that claim or
cover Biogen Idec Program Know-How (“Biogen Idec Program Patents” and together
with the Biogen Idec Program Know-How, the “Biogen Idec Program Technology”),
and will retain all of its rights, title and interest thereto, subject to any
rights or licenses expressly granted by Biogen Idec to Isis under this
Agreement. As between the Parties, Isis is the sole owner of any Know-How
discovered, developed, invented or created solely by or on behalf of Isis or its
Affiliates (“Isis Program Know-How”) and any Patent Rights that claim or cover
such Know-How (“Isis Program Patents”), and will retain all of its rights, title
and interest thereto, subject to any assignment, rights or licenses expressly
granted by Isis to Biogen Idec under this Agreement. Any Know-How discovered,
developed, invented or created jointly under this Agreement by or on behalf of
both Parties or their respective Affiliates or Third Parties acting on their
behalf (“Jointly-Owned Program Know-How”), and any Patent Rights that claim or
cover such Jointly-Owned Program Know-How (“Jointly-Owned Program Patents”, and
together with the Jointly-Owned Program Know-How, the “Jointly-Owned Program
Technology”), are owned jointly by Biogen Idec and Isis on an equal and
undivided basis, including all rights, title and interest thereto, subject to
any rights or licenses expressly granted by one Party to the other Party under
this Agreement.  Except as expressly provided in this Agreement, neither Party
will have any obligation to account to the other for profits with respect to, or
to obtain any consent of the other Party to license or exploit, Jointly-Owned
Program Technology by reason of joint ownership thereof, and each Party hereby
waives any right it may have under the laws of any jurisdiction to require any
such consent or accounting. Each Party will promptly disclose to the other Party
in writing, and will cause its Affiliates to so disclose, the discovery,
development, invention or creation of any Jointly-Owned Program Technology. The
Biogen Idec Program Patents, Isis Program Patents and Jointly-Owned Program
Patents are collectively referred to herein as the “Program Patents.”

 

7.1.3.                  Joint Patent Committee.

 

(a)                     The Parties will establish a “Joint Patent Committee” or
“JPC.”  The JPC will serve as the primary contact and forum for discussion
between the Parties with respect to intellectual property matters arising under
this Agreement, and will cooperate with respect to the activities set forth in

 

29

--------------------------------------------------------------------------------


 

this ARTICLE 7. Isis’ obligation to participate in the JPC will terminate upon
Biogen Idec’s exercise of the Option. Thereafter, Isis will have the right, but
not the obligation, to participate in JPC meetings. A strategy will be discussed
with regard to intellectual property considerations when selecting a Development
Candidate, prosecution and maintenance, defense and enforcement of Isis
Product-Specific Patents that would be or are licensed to Biogen Idec under
Section 4.1.1 in connection with the Product and Biogen Idec Product-Specific
Patents, defense against allegations of infringement of Third Party Patent
Rights, and licenses to Third Party Patent Rights or Know-How, in each case to
the extent such matter would be reasonably likely to have a material impact on
the Agreement or the licenses granted hereunder, which strategy will be
considered in good faith by the Party entitled to designate a Development
Candidate or prosecute, enforce and defend such Patent Rights, as applicable,
hereunder, but will not be binding on such Party.

 

(b)                     Isis will provide the Joint Patent Committee with notice
of any Know-How or Patent Rights discovered, developed, invented or created
jointly by Isis and a Third Party in the performance of activities under the
ISIS-DMPKRx R&D Plan or solely by a Third Party performing activities under the
ISIS-DMPKRx R&D Plan on Isis’ behalf (such Know-How and Patents, the
“Collaborator IP”) promptly after Isis receives notice or otherwise becomes
aware of the existence of such Collaborator IP. The JPC will determine whether
any such Collaborator IP would be infringed by the Development, registration,
Manufacture or Commercialization of the Development Candidate or any Compound
under consideration by Isis for potential designation as the Development
Candidate.  If the JPC (or independent patent counsel engaged pursuant to this
Section 7.1.3(b)) determines that any Collaborator IP would be infringed by such
Development, registration, Manufacture or Commercialization, [***]. In case of a
dispute in the Joint Patent Committee over whether any Collaborator IP would be
infringed by the Development, registration, Manufacture or Commercialization of
the Development Candidate or any Compound under consideration by Isis for
potential designation as the Development Candidate, at Biogen Idec’s request,
such dispute will be resolved by independent patent counsel not engaged or
regularly employed in the past two years by either Party and reasonably
acceptable to both Parties, taking into account any existing prior art.  The
decision of such independent patent counsel will be binding on the Parties. 
Expenses of such patent counsel will be borne by Biogen Idec.

 

(c)                      In addition, the Joint Patent Committee will be
responsible for the determination of inventorship of Program Patents in
accordance with United States patent laws. In case of a dispute in the Joint
Patent Committee (or otherwise between Isis and Biogen Idec) over inventorship
of Program Patents, if the Joint Patent Committee cannot resolve such

 

30

--------------------------------------------------------------------------------


 

dispute, even after seeking the JSC’s input, such dispute will be resolved by
independent patent counsel not engaged or regularly employed in the past two
years by either Party and reasonably acceptable to both Parties.  The decision
of such independent patent counsel will be binding on the Parties.  Expenses of
such patent counsel will be shared equally by the Parties.

 

(d)                     The JPC will comprise an equal number of members from
each Party. The Joint Patent Committee will meet as often as agreed by them (and
at least semi-Annually), to discuss matters arising out of the activities set
forth in this ARTICLE 7. The JPC will determine by unanimous consent the JPC
operating procedures at its first meeting, including the JPC’s policies for
replacement of JPC members, and the location of meetings, which will be codified
in the written minutes of the first JPC meeting. To the extent reasonably
requested by either Party, the Joint Patent Committee will solicit the
involvement of more senior members of their respective legal departments (up to
the most senior intellectual property attorney, where appropriate) with respect
to critical issues, and may escalate issues to the Executives for input and
resolution pursuant to Section 12.1. Each Party’s representatives on the Joint
Patent Committee will consider comments and suggestions made by the other in
good faith. If either Party deems it reasonably advisable, the Parties will
enter into a mutually agreeable common interest agreement covering the matters
contemplated by this Agreement.

 

7.2.                            Prosecution and Maintenance of Patents.

 

7.2.1.                  Patent Filings. The Party responsible for Prosecution
and Maintenance of any Patent Rights as set forth in Section 7.2.2 and
Section 7.2.3 will endeavor to obtain patent protection for the Product as it
Prosecutes and Maintains its other patents Covering products in development,
using counsel of its own choice but reasonably acceptable to the other Party, in
such countries as the responsible Party sees fit. Until the earlier of Biogen
Idec’s exercise of the Option and the expiration or termination of the
Option, Isis will use Commercially Reasonable Efforts to diligently Prosecute
and Maintain all Isis Product-Specific Patents and any Jointly-Owned Program
Patents Covering Products, in each case to the extent that Isis has the right to
Prosecute and Maintain such Patent Rights.

 

7.2.2.                  Licensed Patents and Biogen Idec Patents.

 

(a)                     Licensed Patents In General. Prior to exercise of the
Option, Isis will control and be responsible for all aspects of the Prosecution
and Maintenance of all Licensed Patents, subject to Section 7.2.2(b),
Section 7.2.3 and Section 7.2.4. During the Agreement Term, Isis will control
and be responsible for all aspects of the Isis Core Technology Patents and Isis
Manufacturing and Analytical Patents.

 

31

--------------------------------------------------------------------------------


 

(b)                     Licensed Patents After Option Exercise. After Isis
assigns to Biogen Idec or one or more designated Affiliates Isis’ ownership
interest in (i) all Isis Product-Specific Patents that are owned (whether solely
owned or jointly owned with one or more Third Parties) by Isis, and (ii) any
Jointly-Owned Program Patents Covering Products in accordance with Section 4.2, 
Biogen Idec will control and be responsible for all aspects of the Prosecution
and Maintenance of all Isis Product-Specific Patents and Jointly-Owned Program
Patents to the same extent Isis had the right to control and was responsible for
such Prosecution and Maintenance immediately prior to such assignment, subject
to Section 7.2.3 and Section 7.2.4, and will grant Isis the license set forth in
Section 4.2.2.

 

(c)                      Biogen Idec Patents. Biogen Idec will control and be
responsible for all aspects of the Prosecution and Maintenance of all Biogen
Idec Patents, subject to Section 7.2.3 and Section 7.2.4.

 

7.2.3.                  Jointly-Owned Program Patents.  Isis will control and be
responsible for all aspects of the Prosecution and Maintenance of Jointly-Owned
Program Patents that do not Cover Products.  Prior to exercise of the
Option, Isis will control and be responsible for all aspects of the Prosecution
and Maintenance of Jointly-Owned Program Patents that Cover Products. After
exercise of the Option, Biogen Idec will control and be responsible for all
aspects of the Prosecution and Maintenance of Jointly-Owned Program Patents that
Cover Products.

 

7.2.4.                  Other Matters Pertaining to Prosecution and Maintenance
of Patents.

 

(a)                     Each Party will keep the other Party informed through
the Joint Patent Committee as to material developments with respect to the
Prosecution and Maintenance of the Isis Core Technology Patents set forth on
Schedule 8.2.5(a), together with all Product-Specific Patents or Jointly-Owned
Program Patents for which such Party has responsibility for Prosecution and
Maintenance pursuant to Section 7.2.2, Section 7.2.3 or this Section 7.2.4,
including by providing copies of material data as it arises, any office actions
or office action responses or other correspondence that such Party provides to
or receives from any patent office, including notice of all interferences,
reissues, re-examinations, oppositions or requests for patent term extensions,
and all patent-related filings, and by providing the other Party the timely
opportunity to have reasonable input into the strategic aspects of such
Prosecution and Maintenance.

 

(b)                     If Biogen Idec elects (a) not to file and prosecute
patent applications for the Jointly-Owned Program Patent Rights or Isis
Product-Specific Patents that have been licensed or assigned to Biogen Idec
under this Agreement or the Biogen Idec Product-Specific Patents (“Biogen
Idec-Prosecuted Patents”) in a particular country, (b) not to continue the
prosecution (including any interferences, oppositions, reissue proceedings,
re-examinations,

 

32

--------------------------------------------------------------------------------


 

and patent term extensions, adjustments, and restorations) or maintenance of any
Biogen-Prosecuted Patent in a particular country, or (c) not to file and
prosecute patent applications for the Biogen Idec-Prosecuted Patent in a
particular country following a written request from Isis to file and prosecute
in such country, then Biogen Idec will so notify Isis promptly in writing of its
intention (including a reasonably detailed rationale for doing so) in good time
to enable Isis to meet any deadlines by which an action must be taken to
establish or preserve any such Patent Right in such country; and except as set
forth in Section 7.2.4(c) Isis will have the right, but not the obligation, to
file, prosecute, maintain, enforce, or otherwise pursue such Biogen
Idec-Prosecuted Patent in the applicable country at its own expense with counsel
of its own choice. In such case, Biogen Idec will cooperate with Isis to file
for, or continue to Prosecute and Maintain or enforce, or otherwise pursue such
Biogen-Prosecuted Patent in such country in Isis’ own name, but only to the
extent that Biogen Idec is not required to take any position with respect to
such abandoned Biogen Idec-Prosecuted Patent that would be reasonably likely to
adversely affect the scope, validity or enforceability of any of the other
Patent Rights being prosecuted and maintained by Biogen Idec under this
Agreement. Notwithstanding anything to the contrary in this Agreement, if Isis
assumes responsibility for the Prosecution and Maintenance of any such Biogen
Idec-Prosecuted Patent under this Section 7.2.4(b), Isis will have no obligation
to notify Biogen Idec if Isis intends to abandon such Biogen Idec-Prosecuted
Patent.

 

(c)                      Notwithstanding Section 7.2.4(b) above, if, after
having consulted with outside counsel, Biogen Idec reasonably determines that
filing or continuing to prosecute a patent application in a particular country
for a Biogen Idec Prosecuted Patent (the “Conflicting Patent Right”) is
reasonably likely to adversely affect the scope, validity or enforceability of a
patent application or issued patent in a particular country for another Biogen
Idec Prosecuted Patent (the “Superior Patent Right”), in each case where both
the Conflicting Patent Right and the Superior Patent Right if issued would meet
the criteria set forth in clause (i) of Section 6.6.2(a), then so long as Biogen
Idec continues to Prosecute and Maintain the Superior Patent Right in accordance
with this Agreement, Isis will not have the right under Section 7.2.4(b) above
to file or prosecute the Conflicting Patent Right.

 

(d)                     If, during the Agreement Term, Isis intends to abandon
any Isis Product-Specific Patent for which Isis is responsible for Prosecution
and Maintenance without first filing a continuation or substitution, then, if
the Option Deadline has not passed, Isis will notify Biogen Idec of such
intention at least 60 days before such Patent Right will become abandoned, and
Biogen Idec will have the right, but not the obligation, to assume
responsibility for the Prosecution and Maintenance thereof at its

 

33

--------------------------------------------------------------------------------


 

own expense (subject to Section 7.3.1) with counsel of its own choice. 
Notwithstanding anything to the contrary in this Agreement, if Biogen Idec
assumes responsibility for the Prosecution and Maintenance of any such Isis
Product-Specific Patent under this Section 7.2.4(d), Biogen Idec will have no
obligation to notify Isis if Biogen Idec intends to abandon such Isis
Product-Specific Patent.

 

(e)                      The Parties, through the Joint Patent Committee, will
cooperate in good faith to determine if and when any divisional or continuation
applications will be filed with respect to any Program Patents or
Product-Specific Patents, and where a divisional or continuation patent
application filing would be practical and reasonable, then such a divisional or
continuation filing will be made.

 

(f)                       If the Party responsible for Prosecution and
Maintenance pursuant to Section 7.2.3 intends to abandon such Jointly-Owned
Program Patent without first filing a continuation or substitution, then such
Party will notify the other Party of such intention at least 60 days before such
Jointly-Owned Program Patent will become abandoned, and such other Party will
have the right, but not the obligation, to assume responsibility for the
Prosecution and Maintenance thereof at its own expense (subject to
Section 7.3.1) with counsel of its own choice, in which case the abandoning
Party will, and will cause its Affiliates to, assign to the other Party (or, if
such assignment is not possible, grant a fully-paid exclusive license in) all of
their rights, title and interest in and to such Jointly-Owned Program Patents.
If a Party assumes responsibility for the Prosecution and Maintenance of any
such Jointly-Owned Program Patents under this Section 7.2.4(f), such Party will
have no obligation to notify the other Party of any intention of such Party to
abandon such Jointly-Owned Program Patents.

 

(g)                     In addition, the Parties will consult, through the Joint
Patent Committee, and take into consideration the comments of the other Party
for all matters relating to interferences, reissues, re-examinations and
oppositions with respect to those Patent Rights in which such other Party
(i) has an ownership interest, (ii) has received a license thereunder in
accordance with this Agreement, or (iii) may in the future, in accordance with
this Agreement, obtain a license or sublicense thereunder.

 

7.3.                            Patent Costs.

 

7.3.1.                  Jointly-Owned Program Patents. Unless the Parties agree
otherwise, Isis and Biogen Idec will share equally the Patent Costs associated
with the Prosecution and Maintenance of Jointly-Owned Program Patents; provided
that, either Party may decline to pay its share of costs for filing, prosecuting
and maintaining any Jointly-Owned Program Patents in a particular country or
particular countries, in which case the declining Party will, and will cause its
Affiliates to, assign to the other Party (or, if such assignment is not
possible, grant a fully-paid exclusive license in) all of their rights, titles
and interests in and to such Jointly-Owned Program Patents.

 

34

--------------------------------------------------------------------------------


 

7.3.2.                  Licensed Patents and Biogen Idec Patents. Except as set
forth in Section 7.2.4 and Section 7.3.1, each Party will be responsible for all
Patent Costs incurred by such Party prior to and after the Effective Date in all
countries in the Prosecution and Maintenance of Patent Rights for which such
Party is responsible under Section 7.2; provided, however, that after Option
exercise, Biogen Idec will be solely responsible for Patent Costs arising from
the Prosecution and Maintenance of the Isis Product-Specific Patents.

 

7.4.                            Defense of Claims Brought by Third Parties.

 

7.4.1.                  If a Third Party initiates a Proceeding claiming a
Patent Right owned by or licensed to such Third Party is infringed by the
Development, Manufacture or Commercialization of the Product, (a) Isis will have
the first right, but not the obligation, to defend against any such Proceeding
initiated prior to Option exercise at its sole cost and expense and (b) Biogen
Idec will have the first right, but not the obligation, to defend against any
such Proceeding initiated after Option exercise at its sole cost and expense. If
the Party having the first right to defend against such Proceeding (the “Lead
Party”) elects to defend against such Proceeding, then the Lead Party will have
the sole right to direct the defense and to elect whether to settle such claim
(but only with the prior written consent of the other Party, not to be
unreasonably withheld, conditioned or delayed). The other Party will reasonably
assist the Lead Party in defending such Proceeding and cooperate in any such
litigation at the request and expense of the Lead Party. The Lead Party will
provide the other Party with prompt written notice of the commencement of any
such Proceeding that is of the type described in this Section 7.4, and the Lead
Party will keep the other Party apprised of the progress of such Proceeding.  If
the Lead Party elects not to defend against a Proceeding, then the Lead Party
will so notify the other Party in writing within 60 days after the Lead Party
first receives written notice of the initiation of such Proceeding, and the
other Party (the “Step-In Party”) will have the right, but not the obligation,
to defend against such Proceeding at its sole cost and expense and thereafter
the Step-In Party will have the sole right to direct the defense thereof,
including the right to settle such claim. In any event, the Party not defending
such Proceeding will reasonably assist the other Party and cooperate in any such
litigation at the request and expense of the Party defending such Proceeding. 
Each Party may at its own expense and with its own counsel join any defense
initiated or directed by the other Party under this Section 7.4.  Each Party
will provide the other Party with prompt written notice of the commencement of
any such Proceeding under this Section 7.4, and such Party will promptly furnish
the other Party with a copy of each communication relating to the alleged
infringement that is received by such Party.

 

35

--------------------------------------------------------------------------------


 

7.4.2.                  Discontinued Product. If a Third Party initiates a
Proceeding claiming that any Patent Right or Know-How owned by or licensed to
such Third Party is infringed by the Development, Manufacture or
Commercialization of a Discontinued Product, Isis will have the first right, but
not the obligation, to defend against and settle such Proceeding at its sole
cost and expense. Biogen Idec will reasonably assist Isis in defending such
Proceeding and cooperate in any such litigation at the request and expense of
Isis.  Each Party may at its own expense and with its own counsel join any
defense directed by the other Party. Isis will provide Biogen Idec with prompt
written notice of the commencement of any such Proceeding, or of any allegation
of infringement of which Isis becomes aware and that is of the type described in
this Section 7.4.2, and Isis will promptly furnish Biogen Idec with a copy of
each communication relating to the alleged infringement received by Isis.

 

7.4.3.                  Interplay Between Enforcement of IP and Defense of Third
Party Claims.  Notwithstanding the provisions of Section 7.4.1 and
Section 7.4.2, to the extent that a Party’s defense against a Third Party claim
of infringement under this Section 7.4 involves (i) the enforcement of the other
Party’s Know-How or Patent Rights, or (ii) the defense of an invalidity claim
with respect to such other Party’s Know-How or Patent Rights, then, in each
case, the general concepts of Section 7.5 will apply to the enforcement of such
other Party’s Know-How or Patent Rights or the defense of such invalidity claim
(i.e., each Party has the right to enforce its own intellectual property, except
that the relevant Commercializing Party will have the initial right, to the
extent provided in Section 7.5, to enforce such Know-How or Patent Rights or
defend such invalidity claim, and the other Party will have a step-in right, to
the extent provided in Section 7.5, to enforce such Know-How or Patent Rights or
defend such invalidity claim).

 

7.5.                            Enforcement of Patents Against Competitive
Infringement.

 

7.5.1.                  Duty to Notify of Competitive Infringement. If either
Party learns of an infringement, unauthorized use, misappropriation or
threatened infringement by a Third Party to which such Party does not owe any
obligation of confidentiality with respect to any Product-Specific Patents by
reason of the development, manufacture, use or commercialization of a product
directed against the RNA that encodes DMPK in the Field (“Competitive
Infringement”), such Party will promptly notify the other Party in writing and
will provide such other Party with available evidence of such Competitive
Infringement; provided, however, that for cases of Competitive Infringement
under Section 7.5.7 below, such written notice will be given within 10 days.

 

7.5.2.                  Prior to Option Exercise. For any Competitive
Infringement with respect to the Product occurring after the Effective Date but
before Option exercise, Isis will have the first right, but not the obligation,
to institute, prosecute, and control a Proceeding with respect thereto, by
counsel of its own choice, and Biogen Idec will have the right to be represented
in that action by counsel of its own choice at its own expense, however, Isis
will have the sole right to control such litigation. Isis will provide Biogen
Idec with prompt written notice of the commencement of

 

36

--------------------------------------------------------------------------------


 

any such Proceeding, and Isis will keep Biogen Idec apprised of the progress of
such Proceeding. If Isis fails to initiate a Proceeding within a period of 90
days after receipt of written notice of such Competitive Infringement (subject
to a 90 day extension to conclude negotiations, which extension will apply only
in the event that Isis has commenced good faith negotiations with an alleged
infringer for elimination of such Competitive Infringement within such 90 day
period), Biogen Idec will have the right to initiate and control a Proceeding
with respect to such Competitive Infringement by counsel of its own choice;
provided that Isis will have the right to be represented in any such action by
counsel of its own choice at its own expense. Notwithstanding the
foregoing, Isis will at all times have the sole right to institute, prosecute,
and control any Proceeding under this Section 7.5.2 to the extent involving any
Isis Core Technology Patents or Isis Manufacturing and Analytical Patents.

 

7.5.3.                  Following Option Exercise. For any Competitive
Infringement with respect to the Product (except for a Discontinued Product)
occurring after Option exercise, so long as part of such Proceeding Biogen Idec
also enforces any Patent Rights Controlled by Biogen Idec (including any Isis
Product-Specific Patents assigned by Isis to Biogen Idec under this Agreement)
being infringed that Cover the Product, then Biogen Idec will have the first
right, but not the obligation, to institute, prosecute, and control a Proceeding
with respect thereto by counsel of its own choice at its own expense, and Isis
will have the right, at its own expense, to be represented in that action by
counsel of its own choice, however, Biogen Idec will have the right to control
such litigation. If Biogen Idec fails to initiate a Proceeding within a period
of 90 days after receipt of written notice of such Competitive Infringement
(subject to a 90 day extension to conclude negotiations, if Biogen Idec has
commenced good faith negotiations with an alleged infringer for elimination of
such Competitive Infringement within such 90 day period), Isis will have the
right to initiate and control a Proceeding with respect to such Competitive
Infringement by counsel of its own choice, and Biogen Idec will have the right
to be represented in any such action by counsel of its own choice at its own
expense. Notwithstanding the foregoing, Isis will at all times have the sole
right to institute, prosecute, and control any Proceeding under this
Section 7.5.3 to the extent involving any Isis Core Technology Patents or Isis
Manufacturing and Analytical Patents.

 

7.5.4.                  Joinder.

 

(a)                     If a Party initiates a Proceeding in accordance with
this Section 7.5, the other Party agrees to be joined as a party plaintiff where
necessary and to give the first Party reasonable assistance and authority to
file and prosecute the Proceeding. Subject to Section 7.5.5, the costs and
expenses of each Party incurred pursuant to this Section 7.5.4(a) will be borne
by the Party initiating such Proceeding.

 

(b)                     If one Party initiates a Proceeding in accordance with
this Section 7.5.4, the other Party may join such Proceeding as a party
plaintiff where necessary for such other Party to seek lost profits with respect
to such infringement.

 

37

--------------------------------------------------------------------------------


 

7.5.5.                  Share of Recoveries. Any damages or other monetary
awards recovered with respect to a Proceeding brought pursuant to this
Section 7.5 will be shared as follows:

 

(a)                                 the amount of such recovery will first be
applied to the Parties’ reasonable out-of-pocket costs incurred in connection
with such Proceeding (which amounts will be allocated pro rata if insufficient
to cover the totality of such expenses); then

 

(b)                                 any remaining proceeds constituting direct
or actual damages for acts of infringement occurring prior to Biogen Idec’s
exercise of the Option will be (i) [***]; or (ii) [***]; then

 

(c)                                  any remaining proceeds constituting direct
or actual damages for acts of infringement occurring after Biogen Idec’s
exercise of the Option [***]; then

 

(d)                                 any remaining proceeds constituting punitive
or treble damages will be allocated between the Parties as follows: the Party
initiating the Proceeding will receive and retain [***]% of such proceeds and
the other Party will receive and retain [***]% of such proceeds.

 

7.5.6.                  Settlement. Notwithstanding anything to the contrary
under this ARTICLE 7, neither Party may enter a settlement, consent judgment or
other voluntary final disposition of a suit under this ARTICLE 7 that disclaims,
limits the scope of, admits the invalidity or unenforceability of, or grants a
license, covenant not to sue or similar immunity under a Patent Right Controlled
by the other Party without first obtaining the written consent of the Party that
Controls the relevant Patent Right.

 

7.5.7.                  35 USC 271(e)(2) Infringement. Notwithstanding anything
to the contrary in this Section 7.5, solely with respect to Licensed Patents
that have not been assigned to Biogen Idec under this Agreement for a
Competitive Infringement under 35 USC 271(e)(2), the time period set forth in
Section 7.5.2 during which a Party will have the initial right to bring a
Proceeding will be shortened to a total of 25 days, so that, to the extent the
other Party has the right, pursuant to such Section to initiate a Proceeding if
the first Party does not initiate a Proceeding, such other Party will have such
right if the first Party does not initiate a Proceeding within 25 days after
such first Party’s receipt of written notice of such Competitive Infringement.

 

38

--------------------------------------------------------------------------------


 

7.6.                            Other Infringement.

 

7.6.1.                  Jointly-Owned Program Patents. With respect to the
infringement of a Jointly-Owned Program Patent which is not a Competitive
Infringement, the Parties will cooperate in good faith to bring suit together
against such infringing party or the Parties may decide to permit one Party to
solely bring suit. Any damages or other monetary awards recovered with respect
to a Proceeding brought pursuant to this Section 7.6.1 will be shared as
follows: (i) the amount of such recovery will first be applied to the Parties’
reasonable out-of-pocket costs incurred in connection with such Proceeding
(which amounts will be allocated pro rata if insufficient to cover the totality
of such expenses); (ii) any remaining proceeds constituting direct damages will
be [***], and (iii) any remaining proceeds constituting punitive or treble
damages will be allocated as follows: (A) if the Parties jointly initiate a
Proceeding pursuant to this Section 7.6.1, [***]; and (B) if only one Party
initiates the Proceeding pursuant to this Section 7.6.1, such Party will receive
[***]% of such proceeds and the other Party will receive [***]% of such
proceeds.

 

7.6.2.                  Patents Solely Owned by Isis. Isis will retain all
rights to pursue an infringement of any Patent Right solely owned by Isis which
is other than a Competitive Infringement and Isis will retain all recoveries
with respect thereto.

 

7.6.3.                  Patents Solely Owned by Biogen Idec. Biogen Idec will
retain all rights to pursue an infringement of any Patent Right solely owned by
Biogen Idec which is other than a Competitive Infringement and Biogen Idec will
retain all recoveries with respect thereto.

 

7.7.                            Patent Listing.

 

7.7.1.                  Biogen Idec’s Obligations. Biogen Idec will promptly,
accurately and completely list, with the applicable Regulatory Authorities
during the Agreement Term, all applicable Patent Rights that Cover the Product. 
Prior to such listings, the Parties will meet, through the Joint Patent
Committee, to evaluate and identify all applicable Patent Rights, and Biogen
Idec will have the right to review, where reasonable, original records relating
to any invention for which Patent Rights are being considered by the Joint
Patent Committee for any such listing. Notwithstanding the preceding sentence,
Biogen Idec will retain final decision-making authority as to the listing of all
applicable Patent Rights for the Product that are not Isis Core Technology
Patents or Isis Manufacturing and Analytical Patents, regardless of which Party
owns such Patent Rights.

 

7.7.2.                  Isis’ Obligations. Isis will promptly, accurately and
completely list, with the applicable Regulatory Authorities during the Agreement
Term, all applicable Patent Rights that Cover a Discontinued Product. Prior to
such listings, the Parties will meet, through the Joint Patent Committee, to
evaluate and identify all applicable Patent Rights, and Isis will have the right
to review, where reasonable, original records relating to any invention for
which Patent Rights are being considered by the Joint Patent Committee for any
such listing. Notwithstanding the preceding sentence, Isis will retain final
decision-making authority as to the listing of all applicable Patent Rights for
such Discontinued Products, as applicable, regardless of which Party owns such
Patent Rights.

 

39

--------------------------------------------------------------------------------


 

7.8.                            CREATE Act. Notwithstanding anything to the
contrary in this ARTICLE 7, neither Party will have the right to make an
election under the CREATE Act when exercising its rights under this ARTICLE 7
without the prior written consent of the other Party, which will not be
unreasonably withheld, conditioned or delayed.  With respect to any such
permitted election, the Parties will use reasonable efforts to cooperate and
coordinate their activities with respect to any submissions, filings or other
activities in support thereof. The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in the CREATE Act.

 

7.9.                            Obligations to Third Parties. Notwithstanding
any of the foregoing, each Party’s rights and obligations with respect to
Licensed Technology under this ARTICLE 7 will be subject to the Third Party
rights and obligations under any (i) New Third Party License the restrictions
and obligations of which Biogen Idec has agreed to under Section 6.8.2,
(ii) Prior Agreements, and (iii) Isis In-License Agreements; provided, however,
that, to the extent that Isis has a non-transferable right to prosecute,
maintain or enforce any Patent Rights licensed to Biogen Idec hereunder and,
this Agreement purports to grant any such rights to Biogen Idec, Isis will act
in such regard with respect to such Patent Rights at Biogen Idec’s direction.

 

7.10.                     Additional Right and Exceptions. Notwithstanding any
provision of this ARTICLE 7, Isis retains the sole right to Prosecute and
Maintain Isis Core Technology Patents and Isis Manufacturing and Analytical
Patents during the Agreement Term and to control any enforcement of Isis Core
Technology Patents and Isis Manufacturing and Analytical Patents, and will take
the lead on such enforcement solely to the extent that the scope or validity of
any Patent Rights Controlled by Isis and Covering the Isis Core Technology
Patents or Isis Manufacturing and Analytical Patents is at risk.

 

7.11.                     Patent Term Extension. The Parties will cooperate with
each other in gaining patent term extension wherever applicable to the Product.
After exercising the Option, Biogen Idec will determine which patents will be
extended.

 

7.12.                     No Challenge. As a material inducement for Isis
entering into this Agreement, Biogen Idec covenants to Isis that during the
Agreement Term, solely with respect to rights to the Licensed Patents that are
included in a license granted to Biogen Idec under Section 4.1.1, Biogen Idec,
its Affiliates or Sublicensees will not, in the United States or any other
country, (a) commence or otherwise voluntarily determine to participate in
(other than as may be necessary or reasonably required to assert a cross-claim
or a counter-claim or to respond to a court request or order or administrative
law request or order) any action or proceeding, challenging or denying the
enforceability or validity of any claim within an issued patent or patent
application within such Licensed Patents, or (b) direct, support or actively
assist any other Person (other than as may be necessary or reasonably required
to assert a cross-claim or a counter-claim or to respond to a court request or
order or administrative law request or order) in bringing or prosecuting any
action or proceeding challenging or denying the validity of any claim within an
issued patent or patent application within such Licensed Patents. For purposes
of clarification and without limiting any other available remedies, if Biogen
Idec takes any of the actions described in clause (a) or clause (b) of this
Section 7.12, Biogen Idec will have materially breached this Agreement and Isis
may terminate this Agreement under Section 10.2.4(b).

 

40

--------------------------------------------------------------------------------


 

ARTICLE 8.
REPRESENTATIONS AND WARRANTIES

 

8.1.                            Representations and Warranties of Both Parties.
Each Party hereby represents and warrants to the other Party, as of the
Effective Date, that:

 

8.1.1.                  such Party is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

 

8.1.2.                  such Party has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;

 

8.1.3.                  this Agreement has been duly executed and delivered on
behalf of such Party, and constitutes a legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof;

 

8.1.4.                  the execution, delivery and performance of this
Agreement by such Party will not constitute a default under or conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it is bound, or violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over
such Party;

 

8.1.5.                  no government authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any applicable laws, rules or regulations currently in effect, is
or will be necessary for, or in connection with, the transaction contemplated by
this Agreement or any other agreement or instrument executed in connection
herewith, or for the performance by it of its obligations under this Agreement
and such other agreements; and

 

8.1.6.                  it has not employed (and, to the best of its knowledge,
has not used a contractor or consultant that has employed) and in the future
will not employ (or, to the best of its knowledge, use any contractor or
consultant that employs, provided that such Party may reasonably rely on a
representation made by such contractor or consultant) any Person debarred by the
FDA (or subject to a similar sanction of EMA or foreign equivalent), or any
Person which is the subject of an FDA debarment investigation or proceeding (or
similar proceeding of EMA or foreign equivalent), in the conduct of the
Pre-Clinical Studies or Clinical Studies of the Product and its activities under
the ISIS-DMPKRx R&D Plan.

 

41

--------------------------------------------------------------------------------


 

8.2.                            Representations and Warranties of Isis. Isis
hereby represents and warrants to Biogen Idec, as of the Effective Date, that:

 

8.2.1.                  To the best of its knowledge and belief, there are no
additional licenses (beyond those that would be granted to Biogen Idec under
Section 4.1.1 upon the exercise of the Option for a Product arising under the
ISIS-DMPKRx R&D Plan) under any intellectual property owned or Controlled by
Isis or its Affiliates as of the Effective Date that would be required in order
for Biogen Idec to further Develop and Commercialize a Product.

 

8.2.2.                  The Licensed Technology existing as of the Effective
Date constitutes all of the Patent Rights and Know-How Controlled by Isis as of
the Effective Date that are necessary to Develop, Manufacture or Commercialize
Compounds contemplated under the ISIS-DMPKRx R&D Plan in the Field.  Isis has
not previously assigned, transferred, conveyed or otherwise encumbered its
right, title and interest in the Licensed Technology in a manner that conflicts
with any rights granted to Biogen Idec hereunder.

 

8.2.3.                  Neither Isis nor its Affiliates owns or Controls any
Patent Rights or Know How covering formulation or delivery technology as of the
Effective Date that would be useful or necessary in order for Biogen Idec to
further Develop or Commercialize Compounds contemplated under the
ISIS-DMPKRx R&D Plan.

 

8.2.4.                  There are no claims, judgments or settlements against or
owed by Isis or its Affiliates or pending against Isis or, to the best of Isis’
knowledge, threatened against Isis, in each case relating to the Isis Technology
that could impact activities under this Agreement. To the best of Isis’
knowledge, there are no claims, judgments or settlements against or owed by any
Third Party that is party to a Prior Agreement, or pending or threatened claims
or litigation against any Third Party that is party to a Prior Agreement, in
each case relating to the Isis Technology that would impact activities under
this Agreement.

 

8.2.5.                  SCHEDULE 8.2.5(a), SCHEDULE 8.2.5(b) and SCHEDULE
8.2.5(c) set forth true, correct and complete lists of all Isis Core Technology
Patents, Isis Manufacturing and Analytical Patents, and Isis Product-Specific
Patents that apply to the Compounds contemplated under the ISIS-DMPKRx R&D Plan
as of the Effective Date, respectively, and indicates whether each such Patent
Right is owned by Isis or licensed by Isis from a Third Party and if so,
identifies the licensor or sublicensor from which the Patent Right is licensed. 
Isis Controls such Patent Rights existing as of the Effective Date and is
entitled to grant all rights and licenses (or sublicenses, as the case may be)
under such Patent Rights it purports to grant to Biogen Idec under this
Agreement.

 

8.2.6.                  At the Effective Date (a) there is no fact or
circumstance known by Isis that would cause Isis to reasonably conclude that any
Licensed Patent is invalid or un-enforceable, (b) there is no fact or
circumstance known by Isis that would cause Isis to reasonably conclude the
inventorship of each Licensed Patent is not

 

42

--------------------------------------------------------------------------------


 

properly identified on each patent, (c) all official fees, maintenance fees and
annuities for the Licensed Patents have been paid and all administrative
procedures with governmental agencies have been completed, and (d) none of the
Isis Product Specific Patents is currently involved in any interference,
reissue, re-examination, cancellation or opposition proceeding and neither Isis,
nor any of its Affiliates, has received any written notice from any person, or
has knowledge, of such actual or threatened proceeding.

 

8.2.7.                  SCHEDULE 6.8.1 sets forth true, correct and complete
lists of all Isis In-License Agreements relating to Licensed Technology
necessary or useful to conduct the research, Development, Manufacture or
Commercialization of Compounds as contemplated under the ISIS-DMPKRx R&D Plan
existing on the Effective Date. All Isis In-License Agreements are in full force
and effect and have not been modified or amended. Neither Isis nor, to the best
knowledge of Isis, the Third Party licensor in an Isis In-License Agreement is
in default with respect to a material obligation under such Isis In-License
Agreement, and neither such party has claimed or has grounds upon which to claim
that the other party is in default with respect to a material obligation under,
any Isis In-License Agreement.

 

8.2.8.                  SCHEDULE 8.2.8 is a complete and accurate list of all
agreements that create Third Party Obligations that affect the rights granted by
Isis to Biogen Idec under this Agreement.

 

8.2.9.                  To the best of Isis’ knowledge, the Development,
Manufacture (as manufactured by Isis at its facility as of the Effective Date)
and Commercialization of Compounds as contemplated by the ISIS-DMPKRx R&D Plan
and this Agreement does not [***] or [***].

 

8.2.10.           As of the Effective Date, Isis has no [***].

 

8.3.                            Isis Covenants. Isis hereby covenants to Biogen
Idec that, except as expressly permitted under this Agreement:

 

8.3.1.                  Isis will promptly amend SCHEDULE 8.2.5(a), SCHEDULE
8.2.5(b) and SCHEDULE 8.2.5(c) and submit such amended Schedules to Biogen Idec
if Isis becomes aware that any Isis Core Technology Patents, Isis Manufacturing
and Analytical Patents or Isis Product-Specific Patents are not properly
identified on such Schedule.

 

8.3.2.                  during the Agreement Term, Isis will maintain and not
breach any Isis In-License Agreements and any agreements with Third Parties
entered into after the Effective Date (“New Third Party Licenses”) that provide
a grant of rights from such Third Party to Isis that are Controlled by Isis and
are licensed or may become subject to a license from Isis to Biogen Idec for the
Development Candidate under this Agreement;

 

43

--------------------------------------------------------------------------------


 

8.3.3.                  Isis will promptly notify Biogen Idec of any material
breach by Isis or a Third Party of any New Third Party License, and in the event
of a breach by Isis, will permit Biogen Idec to cure such breach on Isis’ behalf
upon Biogen Idec’s request;

 

8.3.4.                  Isis will not amend, modify or terminate any Isis
In-License Agreement or New Third Party License in a manner that would adversely
affect Biogen Idec’s rights hereunder without first obtaining Biogen Idec’s
written consent, which consent may be withheld in Biogen Idec’s sole discretion;

 

8.3.5.                  Isis will not enter into any new agreement or other
obligation with any Third Party, or amend an existing agreement with a Third
Party, in each case that restricts, limits or encumbers the rights granted to
Biogen Idec under this Agreement;

 

8.3.6.                  Isis will cause its Affiliates, licensees and
sublicensees to comply with the terms of Section 2.1;

 

8.3.7.                  all employees and contractors of Isis performing
Development activities hereunder on behalf of Isis will be obligated to assign
all right, title and interest in and to any inventions developed by them,
whether or not patentable, to Isis or such Affiliate, respectively, as the sole
owner thereof; and

 

8.3.8.                  If, after the Effective Date, Isis becomes the owner or
otherwise acquires Control of any formulation or delivery technology that would
be necessary or useful in order for Biogen Idec to further Develop, Manufacture
or Commercialize a Product, and Biogen Idec has exercised its Option and the
license granted to Biogen Idec under this Agreement is in effect, Isis will make
such technology available to Biogen Idec on commercially reasonable terms.

 

8.4.                           DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY NOR ITS AFFILIATES MAKES ANY
REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. BIOGEN IDEC AND ISIS UNDERSTAND THAT THE PRODUCT IS THE SUBJECT OF
ONGOING RESEARCH AND DEVELOPMENT AND THAT NEITHER PARTY CAN ASSURE THE SAFETY,
USEFULNESS OR COMMERCIAL OR TECHNICAL VIABILITY OF THE PRODUCT.

 

44

--------------------------------------------------------------------------------


 

ARTICLE 9.
INDEMNIFICATION; INSURANCE

 

9.1.                            Indemnification by Biogen Idec. Biogen Idec will
indemnify, defend and hold harmless Isis and its Affiliates, and its or their
respective directors, officers, employees and agents, from and against any and
all liabilities, damages, losses, costs and expenses including the reasonable
fees of attorneys (collectively “Losses”) arising out of or resulting from any
and all Third Party suits, claims, actions, proceedings or demands (“Claims”)
based upon:

 

9.1.1.                  the gross negligence or willful misconduct of Biogen
Idec, its Affiliates or Sublicensees and its or their respective directors,
officers, employees and agents, in connection with Biogen Idec’s performance of
its obligations or exercise of its rights under this Agreement;

 

9.1.2.                  any breach of any representation or warranty or express
covenant made by Biogen Idec under ARTICLE 8 or any other provision under this
Agreement;

 

9.1.3.                  the Development or Manufacturing activities that are
conducted by or on behalf of Biogen Idec or its Affiliates or Sublicensees
(which will exclude any Development or Manufacturing activities that are
conducted by or on behalf of Isis pursuant to this Agreement); or

 

9.1.4.                  the Commercialization of the Product by or on behalf of
Biogen Idec or its Affiliates or Sublicensees;

 

except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of Isis or its Affiliates,
licensees, Sublicensees or contractors, and its or their respective directors,
officers, employees and agents or other circumstance for which Isis has an
indemnity obligation pursuant to Section 9.2.

 

9.2.                            Indemnification by Isis. Isis will indemnify,
defend and hold harmless Biogen Idec and its Affiliates, and its or their
respective directors, officers, employees and agents, from and against any and
all Losses arising out of or resulting from any and all Claims based upon:

 

9.2.1.                  the gross negligence or willful misconduct of Isis, its
Affiliates or Sublicensees or its or their respective directors, officers,
employees and agents, in connection with Isis’ performance of its obligations or
exercise of its rights under this Agreement;

 

9.2.2.                  any breach of any representation or warranty or express
covenant made by Isis under ARTICLE 8 or any other provision under this
Agreement;

 

9.2.3.                  any Development or Manufacturing activities that are
conducted by or on behalf of Isis or its Affiliates or Sublicensees (which will
exclude any Development or Manufacturing activities that are conducted by or on
behalf of Biogen Idec pursuant to this Agreement); or

 

9.2.4.                  any development, manufacturing or commercialization
activities that are conducted by or on behalf of Isis or its Affiliates or
Sublicensees with respect to a Discontinued Product.

 

except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of Biogen Idec or its
Affiliates, licensees, Sublicensees or contractors and its or their respective
directors, officers, employees and agents or other circumstance for which Biogen
Idec has an indemnity obligation pursuant to Section 9.1.

 

45

--------------------------------------------------------------------------------


 

9.3.                            Procedure. If a Person entitled to
indemnification under Section 9.1 or Section 9.2 (an “Indemnitee”) seeks such
indemnification, such Indemnitee will (i) inform the indemnifying Party in
writing of a Claim as soon as reasonably practicable after such Indemnitee
receives notice of such Claim, (ii) permit the indemnifying Party to assume
direction and control of the defense of the Claim (including the sole right to
settle such Claim at the sole discretion of the indemnifying Party, provided
that (A) such settlement or compromise does not admit any fault or negligence on
the part of the Indemnitee, or impose any obligation on, or otherwise materially
adversely affect, the Indemnitee or other Party and (B) the indemnifying Party
first obtain the written consent of the Indemnitee with respect to such
settlement, which consent will not be unreasonably withheld), (iii) cooperate as
reasonably requested (at the expense of the indemnifying Party) in the defense
of the Claim, and (iv) undertake reasonable steps to mitigate any Losses with
respect to the Claim. The provisions of Section 7.4 will govern the procedures
for responding to a Claim of infringement described therein. Notwithstanding
anything in this Agreement to the contrary, the indemnifying Party will have no
liability under Section 9.1 or Section 9.2, as the case may be, for Claims
settled or compromised by the Indemnitee without the indemnifying Party’s prior
written consent.

 

9.4.                            Insurance.

 

9.4.1.                  Isis’ Insurance Obligations. Isis will maintain, at its
cost, reasonable insurance against liability and other risks associated with its
activities contemplated by this Agreement, provided, that, at a minimum, Isis
will maintain, in force from 30 days prior to enrollment of the first patient in
a Clinical Study, a [***] insurance policy providing coverage of at least $[***]
per claim and $[***] Annual aggregate. Isis will furnish to Biogen Idec evidence
of such insurance upon request.

 

9.4.2.                  Biogen Idec’s Insurance Obligations. Biogen Idec will
maintain, at its cost, reasonable insurance against liability and other risks
associated with its activities contemplated by this Agreement, provided, that,
at a minimum, Biogen Idec will maintain, in force from 30 days prior to
enrollment of the first patient in a Clinical Study, a [***] insurance policy
providing coverage of at least $[***] per claim and $[***] Annual aggregate and,
provided further that such coverage is increased to at least $[***] at least 30
days before Biogen Idec initiates the First Commercial Sale of the Product
hereunder. Biogen Idec will furnish to Isis evidence of such insurance upon
request. Notwithstanding the foregoing, Biogen Idec may self-insure to the
extent that it self-insures for its other products, but at a minimum will
self-insure at levels that are consistent with levels customarily maintained
against similar risks by similar companies in Biogen Idec’s industry.

 

46

--------------------------------------------------------------------------------


 

9.5.                            LIMITATION OF CONSEQUENTIAL DAMAGES. EXCEPT FOR
(a) CLAIMS OF A THIRD PARTY THAT ARE SUBJECT TO INDEMNIFICATION UNDER THIS
ARTICLE 9, (b) CLAIMS ARISING OUT OF A PARTY’S WILLFUL MISCONDUCT OF THIS
AGREEMENT, (c) A PARTY’S BREACH OF ARTICLE 2, OR A BREACH OF
SECTION 10.4.3(a) BY BIOGEN IDEC OR ITS AFFILIATES OR (d) CLAIMS ARISING OUT OF
A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT,
NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE TO THE OTHER PARTY TO
THIS AGREEMENT OR ITS AFFILIATES FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR OTHER INDIRECT DAMAGES OR LOST OR IMPUTED PROFITS OR ROYALTIES, LOST
DATA OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY
IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR
ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

 

ARTICLE 10.
TERM; TERMINATION

 

10.1.                     Agreement Term; Expiration. This Agreement is
effective as of the Effective Date and, unless earlier terminated pursuant to
the other provisions of this ARTICLE 10, will continue in full force and effect
until this Agreement expires as follows:

 

10.1.1.           on a country-by-country basis, on the date of expiration of
all payment obligations by the Commercializing Party under this Agreement with
respect to the Product (or a Discontinued Product) in such country;

 

10.1.2.           in its entirety upon the expiration of all payment obligations
under this Agreement with respect to the Product (or a Discontinued Product) in
all countries pursuant to Section 10.1.1; and

 

10.1.3.           where Biogen Idec has not provided Isis a written notice
stating Biogen Idec is exercising its Option and paid Isis the license fee under
Section 6.3 by the Option Deadline.

 

The period from the Effective Date until the date of expiration of this
Agreement pursuant to this Section 10.1 is the “Agreement Term.”

 

47

--------------------------------------------------------------------------------


 

10.2.                     Termination of the Agreement.

 

10.2.1.           Biogen Idec’s Termination for Convenience. At any time
following payment by Biogen Idec of the upfront fee under Section 6.1, subject
to Section 10.4.1 below, Biogen Idec will be entitled to terminate this
Agreement for convenience by providing 90 days written notice to Isis of such
termination.

 

10.2.2.           Termination for Failure to Divest Directly Competitive
Product. If a Competing Acquirer does not, during the Divestiture Period, divest
itself of a Directly Competitive Product, terminate the development and
commercialization of such Directly Competitive Product or assign this Agreement
to a Third Party that is not itself developing or commercializing a Directly
Competitive Product as set forth in Section 12.5, Biogen Idec may terminate this
Agreement immediately upon providing written notice to Isis.

 

10.2.3.           Termination Due to Failure to Obtain HSR Clearance.

 

(a)                                 If the Parties make an HSR Filing under
Section 3.1.4 of this Agreement and the HSR Clearance Date has not occurred on
or prior to 90 days after the effective date of the latest HSR Filing made by
the Parties, this Agreement will terminate (i) at the election of either Party
immediately upon notice to the other Party, if the FTC or the DOJ has instituted
(or threatened to institute) any action, suit or proceeding including seeking,
threatening to seek or obtaining a preliminary injunction under the HSR Act
against Biogen Idec and Isis to enjoin or otherwise prohibit the transactions
contemplated by this Agreement, or (ii) at the election of either Party,
immediately upon notice to the other Party, if the Parties have not resolved any
and all objections of the FTC and DOJ as contemplated by Section 3.1.4(b). 
Notwithstanding the foregoing, this Section 10.2.3 will not apply if an HSR
Filing is not required to fully perform this Agreement.

 

(b)                                 If this Agreement is terminated in
accordance with Section 10.2.3(a), then, until [***] as follows:

 

(i)                                    If Isis [***]; and

 

(ii)                                If Isis, its Affiliates or the licensee
[***].

 

Nothing in this Section 10.2.3(b) obligates Isis to (y) [***] or (z) [***].

 

10.2.4.           Termination for Material Breach.

 

(a)                     Biogen Idec’s Right to Terminate. If Biogen Idec
believes that Isis is in material breach of this Agreement (other than with
respect to a failure to use Commercially Reasonable Efforts under Section 1.3,
which is governed by Section 10.2.5 below), then Biogen Idec may deliver notice

 

48

--------------------------------------------------------------------------------


 

of such material breach to Isis. If the breach is curable, Isis will have 60
days to cure such breach. If Isis fails to cure such breach within the 60 day
period, or if the breach is not subject to cure, Biogen Idec may terminate this
Agreement by providing written notice to Isis. Without limiting the foregoing,
breach by a Party of ARTICLE 2 of this Agreement constitutes a material breach
of this Agreement.

 

(b)                     Isis’ Right to Terminate. If Isis believes that Biogen
Idec is in material breach of (i) a payment obligation under ARTICLE 6,
(ii) Section 7.12, or (iii) one or more material provisions of this Agreement
where such material breaches have occurred multiple times over the course of at
least a 12-month period (where such material breach is not a single continuous
event) demonstrating a pattern of failing to timely comply with Biogen Idec’s
obligations under this Agreement (other than with respect to a failure to use
Commercially Reasonable Efforts under Section 5.1, which is governed by
Section 10.2.5 below), then Isis may deliver notice of such material breach to
Biogen Idec. If the breach is curable, Biogen Idec will have 60 days to cure
such breach (except to the extent such breach involves the failure to make a
payment when due, which breach must be cured within 30 days following such
notice). If Biogen Idec fails to cure such breach within the 60 day or 30 day
period, as applicable, or if the breach is not subject to cure, Isis may
terminate this Agreement by providing written notice to Biogen Idec.

 

10.2.5.           Remedies for Failure to Use Commercially Reasonable Efforts.

 

(a)                     If Isis, in Biogen Idec’s reasonable determination,
fails to use Commercially Reasonable Efforts in the activities contemplated in
Section 1.3 prior to Option exercise, Biogen Idec will notify Isis and, within
30 days thereafter, Isis and Biogen Idec will meet and confer to discuss and
resolve the matter in good faith, and attempt to devise a mutually agreeable
plan to address any outstanding issues related to Isis’ use of Commercially
Reasonable Efforts in Section 1.3. Following such a meeting, if Isis fails to
use Commercially Reasonable Efforts as contemplated by Section 1.3, then subject
to Section 10.2.6 below, Biogen Idec will have the right, at its sole
discretion, to (i) terminate this Agreement or, (ii) prior to Option exercise,
Biogen Idec may elect to trigger the alternative remedy provisions of
Section 10.3 below in lieu of terminating this Agreement by providing written
notice to Isis.  This Section 10.2.5(a) sets forth Biogen Idec’s sole and
exclusive remedies if Isis fails to use Commercially Reasonable Efforts in the
activities contemplated in Section 1.3 prior to Option exercise.

 

(b)                     If Biogen Idec, in Isis’ reasonable determination, fails
to use Commercially Reasonable Efforts under Section 5.1 above, Isis will notify
Biogen Idec and, within 30 days thereafter, Isis and Biogen Idec will meet and
confer to discuss and resolve the matter in good faith, and attempt to

 

49

--------------------------------------------------------------------------------


 

devise a mutually agreeable plan to address any outstanding issues related to
Biogen Idec’s use of Commercially Reasonable Efforts in Section 5.1. Following
such a meeting, if Biogen Idec fails to use Commercially Reasonable Efforts as
contemplated by Section 5.1, then subject to Section 10.2.6 below, Isis will
have the right, at its sole discretion, to terminate this Agreement.

 

10.2.6.           Disputes Regarding Material Breach. Notwithstanding the
foregoing, if the Breaching Party in Section 10.2.4 or Section 10.2.5 disputes
in good faith the existence, materiality, or failure to cure of any such breach
which is not a payment breach, and provides notice to the Non-Breaching Party of
such dispute within such 60 day period, the Non-Breaching Party will not have
the right to terminate this Agreement in accordance with Section 10.2.4 or
Section 10.2.5, or trigger the alternative remedy provisions of Section 10.2.5,
as applicable, unless and until it has been determined in accordance with
Section 12.1 that this Agreement was materially breached by the Breaching Party
and the Breaching Party fails to cure such breach within 30 days following such
determination. It is understood and acknowledged that during the pendency of
such dispute, all the terms and conditions of this Agreement will remain in
effect and the Parties will continue to perform all of their respective
obligations hereunder, including satisfying any payment obligations.

 

10.2.7.           Termination for Insolvency.

 

(a)                     Either Party may terminate this Agreement if, at any
time, the other Party files in any court or agency pursuant to any statute or
regulation of any state or country a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of substantially all of its assets; or if the other
Party proposes a written agreement of composition or extension of substantially
all of its debts; or if the other Party will be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition will
not be dismissed within 90 days after the filing thereof; or if the other Party
will propose or be a party to any dissolution or liquidation; or if the other
Party will make an assignment of substantially all of its assets for the benefit
of creditors.

 

(b)                     All rights and licenses granted under or pursuant to any
section of this Agreement are and will otherwise be deemed to be for purposes of
Section 365(n) of Title 11, United States Code (the “Bankruptcy Code”) licenses
of rights to “intellectual property” as defined in Section 101(56) of the
Bankruptcy Code. The Parties will retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code.  Upon the bankruptcy
of any Party, the non-bankrupt Party will further be entitled to a complete
duplicate of, or complete access to, any such intellectual property, and such,
if not already in its possession, will be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects in writing to continue, and continues,
to perform all of its obligations under this Agreement.

 

50

--------------------------------------------------------------------------------


 

10.2.8.           Termination if Isis Cannot Identify a Development Candidate.
If, despite Isis’ Commercially Reasonable Efforts, by [***], Isis has not
designated at least one Development Candidate, then either Party may terminate
this Agreement in its entirety by providing notice of such termination to the
other Party on or before [***]; provided, however, that if at any time during
the [***] period after such termination Isis’ RMC designates an ASO discovered
by Isis that is designed to bind to the RNA that encodes DMPK as a development
candidate ready to start IND-Enabling Toxicology Studies (such ASO, a
“Post-Termination Development Candidate”), then, Isis will notify Biogen Idec
and will provide Biogen Idec with the data package presented to Isis’ RMC to
approve such Post-Termination Development Candidate. Biogen Idec will then have
[***] from its receipt of such package to elect to enter into an agreement for
an option and license under the same terms as the terms set forth in this
Agreement (except that no additional upfront payment under Section 6.1 will be
due). If, within [***] after Biogen Idec’s receipt of such notice from Isis,
Biogen Idec provides Isis with written notice that it accepts such offer from
Isis for such Post-Termination Development Candidate, the Parties will execute
an agreement regarding such Post-Termination Development Candidate containing
the same terms as those described herein. If Biogen Idec either notifies Isis
that it declines the offer for such Post-Termination Development Candidate, or
Biogen Idec does not provide Isis with written notice during such [***] period
that Biogen Idec accepts such offer from Isis for such Post-Termination
Development Candidate, then Isis will be free to research, develop, manufacture
and commercialize such Post-Termination Development Candidate (and/or any other
ASO designed to bind to the RNA that encodes DMPK in the Field) by itself or
with or for a Third Party.

 

10.3.                     Alternative Remedies to Termination Available to
Biogen Idec Prior to Option Exercise. If, prior to Option exercise, Biogen Idec
elects to (i) exercise the alternative remedy provisions of this Section 10.3 in
lieu of terminating this Agreement by providing written notice of such election
to Isis in accordance with Section 10.2.5(a), or (ii) exercise the Option in
accordance with [***], then in each case this Agreement will continue in full
force and effect with the following modifications:

 

(a)                                 Isis will have no further rights or
obligations to Develop the Product under the ISIS-DMPKRx R&D Plan or participate
in the JSC, JPC or any other subcommittees or working groups established
pursuant to this Agreement, each of which will be disbanded.  Biogen Idec will
solely make all decisions that this Agreement would otherwise require or permit
the JSC, JPC or any other subcommittees or working groups, or the Parties
collectively, to make; provided, however, that Biogen Idec will not have the
right to create any obligations or incur any liabilities for or on behalf of
Isis;

 

51

--------------------------------------------------------------------------------


 

(b)                                 effective as of the date of Biogen Idec’s
notice to Isis electing the alternative remedy provisions of this Section 10.3,
Biogen Idec will be deemed for all purposes of this Agreement to have exercised
the Option;

 

(c)                                  Biogen Idec will have and Isis grants, the
exclusive license granted to Biogen Idec under Section 4.1.1;

 

(d)                                 Biogen Idec may exclude Isis from all
discussions with Regulatory Authorities regarding Products, except to the extent
Isis’ participation is required by a Regulatory Authority or is otherwise
reasonably necessary to comply with Applicable Law;

 

(e)                                  Biogen Idec’s obligation to make further
disclosures of Know-How or other information to Isis pursuant to this Agreement
(including pursuant to Section 4.5 and Section 5.2.2) will terminate, other than
reports required by Section 6.9.1, Section 10.4.3 (if applicable), and as
reasonably required to permit Isis to perform its obligations under this
Agreement;

 

(f)                                   Isis will perform its obligations under
Section 4.5 with respect to the Product within 60 days of Biogen Idec electing
to exercise its alternative remedies under this Section 10.3 or exercising the
Option in accordance with [***], and will provide to Biogen Idec and its Third
Party contractors all Know-How, assistance, assignments and other support
reasonably requested to assist Biogen Idec in assuming complete responsibility
for the Development and Manufacture of the Products in an efficient and orderly
manner; and

 

(g)                                 the financial provisions of ARTICLE 6 will
be modified as follows:

 

(i)                                    [***] Payments. Biogen Idec will [***];
and

 

(ii)                                License Fee. The license fee set forth in
Section 6.3 will be [***].  Such [***] will be due within 90 days after [***]
and Biogen Idec’s [***].

 

The milestone provisions of Section 6.4 and the royalty provisions of
Section 6.6 will [***].

 

10.4.                    Consequences of Expiration or Termination of the
Agreement.

 

10.4.1.           In General. If this Agreement expires or is terminated by a
Party in accordance with this ARTICLE 10 at any time and for any reason, the
following terms will apply to any such expiration or termination:

 

(a)                                 Return of Information and Materials. The
Parties will return (or destroy, as directed by the other Party) all data,
files, records and other materials containing or comprising the other Party’s
Confidential Information. Notwithstanding the foregoing, the Parties will be
permitted to retain one copy of such data, files, records, and other materials
for archival and legal compliance purposes.

 

52

--------------------------------------------------------------------------------


 

(b)                                 Perpetual, Royalty-Free Non-Exclusive
License. If Biogen Idec has exercised its Option, then upon expiration of the
Reduced Royalty Period in all countries in which Products are being or have been
sold, Isis will and hereby does grant to Biogen Idec a perpetual, nonexclusive,
worldwide, royalty-free, fully paid-up, sublicensable license under the Isis
Know-How to Manufacture, Develop and Commercialize any Product.

 

(c)                                  Accrued Rights. Termination or expiration
of this Agreement for any reason will be without prejudice to any rights or
financial compensation that will have accrued to the benefit of a Party prior to
such termination or expiration. Such termination or expiration will not relieve
a Party from obligations that are expressly indicated to survive the termination
or expiration of this Agreement. For purposes of clarification, milestone
payments under ARTICLE 6 accrue as of the date the applicable Milestone Event is
achieved even if the payment is not due at that time.

 

(d)                                 Survival. The following provisions of this
Agreement will survive the expiration or termination of this Agreement:
Section 4.1.2(b) (Effect of Termination on Sublicenses), Section 4.2.2, Section
4.5 (Technology Transfer after Option Exercise) (but only to the extent
necessary to satisfy the requirements of Section 10.4.3), Section 6.7 (Reverse
Royalty Payments to Biogen Idec for a Discontinued Product), Section 6.9.3
(Records Retention), Section 6.10 (Audits), Section 7.1.1 (Isis Technology and
Biogen Idec Technology), Section 7.1.2 (Agreement Technology), Section 8.4
(Disclaimer), Section 9.1 (Indemnification by Biogen Idec), Section 9.2
(Indemnification by Isis), Section 9.3 (Procedure), Section 9.4.1 (Isis’
Insurance Obligations), Section 9.4.2 (Biogen Idec’s Insurance Obligations),
Section 9.5 (Limitation of Consequential Damages), Section 10.2.3(b),
Section 10.2.7 (Termination for Insolvency), Section 10.2.8, (Termination if
Isis Cannot Identify a Development Candidate), Section 10.4 (Consequences of
Expiration or Termination of the Agreement) (except Section 10.4.4 (Remedies
Available to Biogen Idec for Isis’ Material Breach After Option Exercise)),
ARTICLE 11 (Confidentiality), ARTICLE 12 (Miscellaneous) and APPENDIX 1
(Definitions) (to the extent definitions are embodied in the foregoing listed
Articles and Sections).

 

10.4.2.           Termination Before Option Exercise. If this Agreement expires
or is terminated by a Party in accordance with this ARTICLE 10 before Option
exercise, then, in addition to the terms set forth in Section 10.4.1, the
following terms will apply to any such expiration or termination:

 

53

--------------------------------------------------------------------------------


 

(a)                                 Biogen Idec’s Option under Section 3.1 will
expire and Isis will be free to Develop and Commercialize the Product (and any
other Compounds) on its own or with a Third Party.

 

(b)                                 Neither Party will have any further
obligations under Section 2.1 of this Agreement.

 

(c)                                  To the extent requested by Isis, Biogen
Idec will promptly (1) assign to Isis any Manufacturing Agreements identified by
Isis to which Biogen Idec is a party, and (2) transfer to Isis all data, results
and information (including Biogen Idec’s Confidential Information and any
regulatory documentation (including drafts)) related to the testing and Clinical
Studies under the ISIS-DMPKRx R&D Plan in the possession of Biogen Idec and its
contractors to the extent such data, results and information were generated by
or on behalf of Biogen Idec under this Agreement; and Isis will pay all
out-of-pocket direct Third Party costs and expenses in transferring such data,
results and information together with Biogen Idec’s FTE Cost in transferring
such data, results and information.

 

(d)                                 If this Agreement is terminated by Biogen
Idec for convenience prior to Option exercise, Biogen Idec will [***].

 

(e)                                  Except as explicitly set forth in
Section 10.4.1(a), Section 10.4.1(c) or Section 10.4.1(d), Biogen Idec will have
no further rights and Isis will have no further obligations with respect to the
terminated ISIS-DMPKRx R&D Plan.

 

10.4.3.           Termination After Option Exercise. If this Agreement is
terminated by a Party in accordance with this ARTICLE 10 after Option exercise,
then, in addition to the terms set forth in Section 10.4.1, the following terms
will apply to any such termination:

 

(a)                     The licenses granted by Isis to Biogen Idec under this
Agreement will terminate and Biogen Idec, its Affiliates and Sublicensees will
cease selling the Product.

 

(b)                     Neither Party will have any further obligations under
Section 2.1 of this Agreement.

 

(c)                      Except as explicitly set forth in Section 10.4.1(a),
Biogen Idec will have no further rights and Isis will have no further
obligations with respect to the terminated ISIS-DMPKRx R&D Plan.

 

(d)                      If (i) Biogen Idec terminates the Agreement under
Section 10.2.1 (Biogen Idec’s Termination for Convenience) or (ii) Isis
terminates this Agreement under Section 10.2.4(b) (Isis’ Right to Terminate) or
Section 10.2.5 (Remedies for Failure to Use Commercially Reasonable Efforts),
then the following additional terms will also apply:

 

54

--------------------------------------------------------------------------------


 

(i)                                    Biogen Idec will grant to Isis a
sublicensable, worldwide, exclusive license or sublicense, as the case may be,
to all Biogen Idec Technology Controlled by Biogen Idec as of the date of such
reversion that Covers the Discontinued Product solely as necessary to Develop,
make, have made, use, sell, offer for sale, have sold, import and otherwise
Commercialize the Discontinued Product in the Field (such license will be
sublicensable by Isis in accordance with Section 4.1.2, mutatis mutandis);

 

(ii)                                Biogen Idec will assign back to Isis any
Product-Specific Patent Rights that relate to the Discontinued Product
previously assigned by Isis to Biogen Idec under this Agreement;

 

(iii)                            Biogen Idec will transfer to Isis for use with
respect to the Development and Commercialization of the Discontinued Product,
any Know-How data, results, regulatory information, filings, and files in the
possession of Biogen Idec as of the date of such reversion that relate solely to
such Discontinued Product, and any other information or material specified in
Section 4.5;

 

(iv)                             Biogen Idec will license to Isis any trademarks
that are specific to a Discontinued Product solely for use with such
Discontinued Product, in accordance with Section 4.1.5, mutatis mutandis;
provided, however, that in no event will Biogen Idec have any obligation to
license to Isis any trademarks used by Biogen Idec both in connection with the
Product and in connection with the sale of any other product or service,
including any BIOGEN- or BIOGEN IDEC-formative marks;

 

(v)                                 Isis will control and be responsible for all
aspects of the Prosecution and Maintenance of all Jointly-Owned Program Patents,
and Biogen Idec will provide Isis with (and will instruct its counsel to provide
Isis with) all of the information and records in Biogen Idec’s and its counsel’s
possession related to the Prosecution and Maintenance of such Jointly-Owned
Program Patents; provided, however, if Isis intends to abandon any such
Jointly-Owned Program Patents without first filing a continuation or
substitution, then Isis will notify Biogen Idec of such intention at least 60
days before such Patent Right will become abandoned, and Biogen Idec will have
the right, but not the obligation, to assume responsibility for the Prosecution
and Maintenance thereof at its own expense with counsel of its own choice; and

 

55

--------------------------------------------------------------------------------


 

(vi)                             Isis will have the obligation to pay royalties
to Biogen Idec under Section 6.7 with respect to the Discontinued Product.  Such
payments will be governed by the financial provisions in Section 6.9, and the
definition of Net Sales will apply to sales of Discontinued Product by Isis, in
each case mutatis mutandis.

 

(e)                      If Isis terminates this Agreement due to Biogen Idec’s
material breach or Biogen Idec terminates this Agreement for convenience, upon
Isis’ written request pursuant to a mutually agreed supply agreement, Biogen
will sell to Isis any bulk API and finished drug Product in Biogen Idec’s
possession at the time of such termination, at a price equal to [***].

 

(f)                       To the extent requested by Isis, Biogen Idec will
promptly assign to Isis any Manufacturing Agreements identified by Isis to which
Biogen Idec is a party.

 

10.4.4.           Remedies Available to Biogen Idec for Isis’ Material Breach
After Option Exercise.

 

(a)                                 Termination of Committees and Information
Sharing. If, after Option exercise, Isis materially breaches this Agreement and
fails to cure such breach within the time periods set forth under
Section 10.2.4(a), and Biogen Idec does not wish to terminate this Agreement in
its entirety (an “Isis Breach Event”), then, in addition to any other remedies
Biogen Idec may have under this Agreement or otherwise, Biogen Idec will have
the right to do any or all of the following in Biogen Idec’s discretion:

 

(i)                                    Terminate Isis’ right to participate in
the JSC, JPC and any other subcommittees or working groups established pursuant
to this Agreement, each of which will be disbanded;

 

(ii)                                Terminate Isis’ participation in any ongoing
research and development programs under this Agreement and Biogen Idec’s funding
obligations associated therewith;

 

(iii)                            Solely make all decisions required or permitted
to be made by such committees or the Parties collectively under this Agreement
in connection with the Development and Commercialization of the Product;
provided, however, that Biogen Idec will not have the right to create any
obligations or incur any liabilities for or on behalf of Isis;

 

(iv)                             Exclude Isis from all discussions with
Regulatory Authorities regarding Products, except to the extent Isis’
participation is required by a Regulatory Authority or is otherwise reasonably
necessary to comply with Applicable Law;

 

56

--------------------------------------------------------------------------------


 

(v)                                 Terminate Biogen Idec’s obligation to make
further disclosures of Know-How or other information to Isis pursuant to this
Agreement, including pursuant to Section 4.5 and Section 5.2.2, other than
reports required by Section 6.9.1, Section 10.4.3 (if applicable), and as
reasonably required to permit Isis to perform its obligations under this
Agreement; and

 

(vi)                             If Isis has not completed the Development
activities that are its responsibility under the ISIS-DMPKRx R&D Plan, then
Biogen Idec may, but will not be obligated to, assume all responsibility for all
such Development activities that would have otherwise been Isis’ responsibility
under this Agreement.

 

Isis will cooperate with the foregoing and provide to Biogen Idec and its Third
Party contractors all Know-How, assistance, assignments and other support
reasonably requested to assist Biogen Idec in assuming complete responsibility
for the Development and Manufacture of the Products in an efficient and orderly
manner.

 

(b)                                 Biogen Idec’s Right of Setoff. If there is
[***] and Biogen Idec does not wish to [***], then, in addition to any other
remedies Biogen Idec may have under this Agreement or otherwise, Biogen Idec may
setoff against any amounts owed to Isis pursuant to ARTICLE 6 (Financial
Provisions) [***] (the “Setoff Amount”). If Biogen Idec exercises its setoff
right under this Section 10.4.4(b), Biogen Idec will provide Isis with a written
certificate, signed by Biogen Idec’s Chief Financial Officer, certifying that
the amount setoff by Biogen Idec represents [***].  Notwithstanding the
foregoing, if Isis notifies Biogen Idec in writing (a “Setoff Dispute Notice”)
that it disputes Biogen Idec’s assertion that Isis is in material breach of this
Agreement or the amount setoff by Biogen Idec (a “Setoff Dispute”), then
(i) both Parties will participate in the dispute resolution process set forth on
SCHEDULE 10.4.4(b), and (ii) pending the Parties’ agreement regarding the
appropriate setoff (if any) or a determination by the Advisory Panel of the
proper amount that Biogen Idec may setoff (if any) in accordance with SCHEDULE
10.4.4(b), Biogen Idec will pay the Setoff Amount into an interest-bearing
escrow account established for the purpose at a bank. If the Parties cannot
settle their dispute by mutual agreement, then, in accordance with SCHEDULE
10.4.4(b) the Advisory Panel will determine (1) the amount (if any) that Biogen
Idec may setoff against future payments to Isis going forward, and (2) whether
any portion of the escrow account should be released to Isis or returned to
Biogen Idec, provided that any decision or determination by the Advisory Panel
(a “Panel Decision”) will not be treated as an arbitral award but will be
binding on the Parties until and unless a court of competent jurisdiction (the
“Trial Court”) has determined in a judgment regarding some or all

 

57

--------------------------------------------------------------------------------


 

of the issues decided in the Panel Decision, and in any Action contemplated by
the next sentence hereof the Trial Court will determine the facts and the law de
novo, and will give a Panel Decision only such persuasive effect, if any, that
after review of all of the facts and the law presented to the Trial Court by the
Parties, the Trial Court deems appropriate, provided, that the Escrow Agent will
comply with a Panel Decision that determines that any portion of the escrow
account should be released to Isis or returned to Biogen Idec. If it is
determined in a judgment by the Trial Court that Isis owes Biogen Idec any
damages, then, during the pendency of any appeal of the Trial Court’s decision
(or, if the Trial Court’s decision is not appealed, until Biogen Idec recoups
such amount), Biogen Idec may setoff against any future payments to Isis under
this Agreement the amount of any such damages not paid by Isis.  If it is
determined in a Trial Court that Biogen Idec has setoff an amount that exceeds
the amount of losses, damages and expenses actually incurred by Biogen Idec as a
result of Isis’ breach of this Agreement, then Biogen Idec will promptly pay
Isis the amount of such excess, plus interest on such amount as provided for in
Section 6.12 (Interest on Late Payments), with interest accruing from the time
Biogen Idec applied such excess setoff.  If, with respect to a Setoff
Dispute, Isis provides a Setoff Dispute Notice to Biogen Idec and Biogen Idec
fails to do any of the following: (X) appoint a member of the Advisory Panel to
the extent required in Section 2 of SCHEDULE 10.4.4(b); (Y) meet with the
Advisory Panel as required in Section 3 of SCHEDULE 10.4.4(b); or (Z) pay the
Setoff Amount into an interest-bearing escrow account established for the
purpose at a bank, then Biogen Idec will forfeit its right to set off under this
Section 10.4.4(b) and SCHEDULE 10.4.4(b) with respect to any and all Setoff
Disputes.

 

ARTICLE 11.
CONFIDENTIALITY

 

11.1.                     Confidentiality; Exceptions. Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing, the
Parties agree that, during the Agreement Term and for five years thereafter, the
receiving Party (the “Receiving Party”) and its Affiliates will keep
confidential and will not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any confidential or proprietary
information or materials, patentable or otherwise, in any form (written, oral,
photographic, electronic, magnetic, or otherwise) which is disclosed to it by
the other Party (the “Disclosing Party”) or its Affiliates or otherwise received
or accessed by a Receiving Party in the course of performing its obligations or
exercising its rights under this Agreement, including trade secrets, Know-How,
inventions or discoveries, proprietary information, formulae, processes,
techniques and information relating to the past, present and future marketing,
financial, and research and development activities of any product or potential
product or useful technology of the Disclosing Party or its Affiliates and the
pricing thereof (collectively, “Confidential Information”).

 

58

--------------------------------------------------------------------------------


 

11.2.                     Prior Confidentiality Agreement Superseded. As of the
Effective Date, this Agreement supersedes the Confidential Disclosure Agreement
executed by Isis and Biogen Idec on February 28, 2011 (including any and all
amendments thereto). All information exchanged between the Parties under such
Confidential Disclosure Agreement will be deemed Confidential Information
hereunder and will be subject to the terms of this ARTICLE 11.

 

11.3.                     Authorized Disclosure. Except as expressly provided
otherwise in this Agreement, a Receiving Party or its Affiliates may use and
disclose to Third Parties Confidential Information of the Disclosing Party as
follows: (i) solely in connection with the performance of its obligations or
exercise of rights granted or reserved in this Agreement under confidentiality
provisions no less restrictive than those in this Agreement, provided, that
Confidential Information may be disclosed by a Receiving Party to a governmental
entity or agency without requiring such entity or agency to enter into a
confidentiality agreement; (ii) to the extent reasonably necessary to file or
prosecute patent, copyright and trademark applications (subject to Section 11.4
below), complying with applicable governmental regulations, obtaining Approvals,
conducting Pre-Clinical Studies or Clinical Studies, marketing the Product, or
as otherwise required by applicable law, regulation, rule or legal process
(including the rules of the SEC and any stock exchange); provided, however, that
if a Receiving Party or any of its Affiliates is required by law or regulation
to make any such disclosure of a Disclosing Party’s Confidential Information it
will, except where impracticable for necessary disclosures, give reasonable
advance notice to the Disclosing Party of such disclosure requirement and will
use its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; (iii) in communication with actual or
potential lenders, investors, merger partners, acquirers, consultants, or
professional advisors on a need-to-know basis, in each case under
confidentiality provisions no less restrictive than those of this Agreement;
(iv) to the extent such disclosure is required to comply with existing expressly
stated contractual obligations owed to such Party’s or its Affiliates’ licensor
with respect to any intellectual property licensed to the other Party under this
Agreement; or (v) as mutually agreed to in writing by the Parties.

 

11.4.                     Press Release; Publications; Disclosure of Agreement.

 

11.4.1.           Public Announcements. On or promptly after the Effective Date,
the Parties will jointly issue a public announcement of the execution of this
Agreement in form and substance mutually agreed by the Parties. Except to the
extent required to comply with applicable law, regulation, rule or legal process
or as otherwise permitted in accordance with this Section 11.4, neither Party
nor such Party’s Affiliates will make any public announcements, press releases
or other public disclosures concerning this Agreement or the terms or the
subject matter hereof without the prior written consent of the other, which will
not be unreasonably withheld, conditioned or delayed.

 

59

--------------------------------------------------------------------------------


 

11.4.2.           Use of Name. Except as set forth in Section 11.4.9, neither
Party will use the other Party’s name in a press release or other publication
without first obtaining the prior consent of the Party to be named.

 

11.4.3.           Notice of Significant Events. Each party will immediately
notify (and provide as much advance notice as possible, but at a minimum two
Business Days advance notice to) the other Party of any event materially related
to the Product (including in such notice any disclosure of starting/stopping of
a Clinical Study, clinical data or results, material regulatory discussions,
filings, Approval or Biogen Idec’s sales projections) so the Parties may analyze
the need for or desirability of publicly disclosing or reporting such event.

 

11.4.4.           Prior to Option Exercise. Prior to Option exercise, the
Product is the sole property of Isis, and Isis will have the sole right,
consistent with its practice with its other compounds and products, to issue
press releases, publish, present or otherwise disclose the progress and results
regarding the Product to the public; provided, that with respect to any proposed
press release or other similar public communication by Isis disclosing
regulatory discussions, the efficacy or safety data or clinical results related
to the Product, (i) Isis will submit such proposed communication to Biogen Idec
for review at least two Business Days in advance of such proposed public
disclosure, (ii) Biogen Idec will have the right to review and recommend changes
to such communication, and (iii) Isis will in good faith consider any changes
that are timely recommended by Biogen Idec.

 

11.4.5.           After Option Exercise. After Option exercise, Biogen Idec will
have the sole right, consistent with its practice with its other compounds and
products, to issue press releases, publish, present or otherwise disclose the
progress and results regarding the Product to the public; provided, that with
respect to any proposed press release or other similar public communication by
Biogen Idec disclosing regulatory discussions, the efficacy or safety data or
results related to the Product or Biogen Idec’s sales projections, (i) Biogen
Idec will submit such proposed communication to Isis for review at least two
Business Days in advance of such proposed public disclosure, (ii) Isis will have
the right to review and recommend changes to such communication, and
(iii) Biogen Idec will in good faith consider any changes that are timely
recommended by Isis.

 

11.4.6.           Scientific or Clinical Presentations. Regarding any proposed
scientific publications or public presentations related to summaries of results
from any Clinical Studies generated by Isis or Biogen Idec for the Product, the
Parties acknowledge that scientific lead time is a key element of the value of
the Product under this Agreement and further agree to use Commercially
Reasonable Efforts to control public scientific disclosures of the results of
the Development activities under this Agreement to prevent any potential adverse
effect of any premature public disclosure of such results. The Parties will
establish a procedure for publication review and each Party will first submit to
the other Party through the Joint Patent Committee an early draft of all such
publications or presentations, whether they are to be presented orally or in
written form, at least 45 days prior to

 

60

--------------------------------------------------------------------------------


 

submission for publication including to facilitate the publication of any
summaries of Clinical Studies data and results as required on the clinical trial
registry of each respective Party. Each Party will review such proposed
publication in order to avoid the unauthorized disclosure of a Party’s
Confidential Information and to preserve the patentability of inventions arising
from the ISIS-DMPKRx R&D Plan. If, during such 45 day period, the other Party
informs such Party that its proposed publication contains Confidential
Information of the other Party, then such Party will delete such Confidential
Information from its proposed publication. In addition, if at any time during
such 45 day period, the other Party informs such Party that its proposed
publication discloses inventions made by either Party in the course of the
Development under this Agreement that have not yet been protected through the
filing of a patent application, or the public disclosure of such proposed
publication could be expected to have a material adverse effect on any Patent
Rights or Know-How solely owned or Controlled by such other Party, then such
Party will either (i) delay such proposed publication for up to 60 days from the
date the other Party informed such Party of its objection to the proposed
publication, to permit the timely preparation and first filing of patent
application(s) on the information involved or (ii) remove the identified
disclosures prior to publication.

 

11.4.7              SEC Filings. Each Party will give the other Party a
reasonable opportunity to review all material filings with the SEC describing
the terms of this Agreement prior to submission of such filings, and will give
due consideration to any reasonable comments by the non-filing Party relating to
such filing.

 

11.4.8              Subsequent Disclosure. Notwithstanding the foregoing, to the
extent information regarding this Agreement or the Product has already been
publicly disclosed, either Party (or its Affiliates) may subsequently disclose
the same information to the public without the consent of the other Party.

 

11.4.9              Acknowledgment. Each Party will acknowledge in any press
release, public presentation or publication regarding the collaboration or the
Product, the other Party’s role in discovering and developing the Product or
Discontinued Product, as applicable, that the Product is under license from Isis
and otherwise acknowledge the contributions from the other Party, and each
Party’s stock ticker symbol (e.g., Nasdaq: ISIS, BIIB). Isis may include the
Product (and identify Biogen Idec as its partner for the Product) in Isis’ drug
pipeline.

 

61

--------------------------------------------------------------------------------


 

ARTICLE 12.
MISCELLANEOUS

 

12.1.                     Dispute Resolution.

 

12.1.1.           Escalation. In the event of any Dispute (other than a Setoff
Dispute, which Setoff Dispute will be resolved pursuant to Section 12.1.3, or
dispute regarding the construction, validity or enforcement of either Party’s
Patents, which disputes will be resolved pursuant to Section 12.2), either Party
may, within 30 days after either Party notifies the other Party that the Dispute
has not been resolved (provided, that such notice cannot be given less than 30
days after the Dispute has arisen), make a written request that the Dispute be
referred for resolution to the Executive Vice President, Business Development of
Biogen Idec and the Chief Operating Officer of Isis (the “Executives”). Within
60 days of either Party’s written request that the Dispute be referred to the
Executives, the Executives will meet in person at a mutually acceptable time and
location or by means of telephone or video conference to negotiate a settlement
of a Dispute.  Each Party may elect to have such Party’s JSC representatives
participate in such meeting, if desired, provided that it provides the other
Party with reasonable advance notice of such intent so as to enable the other
Party to have its JSC representatives also participate in such meeting, if
desired.  If the Executives fail to resolve the Dispute within such 60 day
period, then the Dispute will be referred to mediation under Section 12.1.2.

 

12.1.2.           Mediation. If a Dispute subject to Section 12.1.1 cannot be
resolved pursuant to Section 12.1.1, or if neither Party timely makes the
written request that the Dispute be referred to the Executives, the Parties will
resolve any such Dispute in accordance with the dispute resolution procedures
set forth in SCHEDULE 12.1.2.

 

12.1.3.           Setoff Disputes. Setoff Disputes will be resolved in
accordance with Section 10.4.4(b) and SCHEDULE 10.4.4(b).

 

12.2.                     Governing Law; Jurisdiction; Venue; Service of
Process.

 

12.2.1.           This Agreement and any Dispute will be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
U.S.A., without reference to conflicts of laws principles.

 

12.2.2.           Subject to the provisions of Section 12.1, each Party by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court for the District of Delaware (or, if but
only if such court lacks, or will not exercise, subject matter jurisdiction over
the entirety of a Dispute, the Court of Chancery of the State of Delaware, or,
if but only if such court lacks, or will not exercise, subject matter
jurisdiction over the entirety of a Dispute, the Superior Court of the State of
Delaware, with respect to the Dispute) for the purpose of any Dispute arising
between the Parties in connection with this Agreement (each, an “Action”) and
(b) hereby waives to the extent not prohibited by Applicable Law, and agrees not
to assert, by way of motion, as a defense or otherwise, in any such Action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that venue in the above-named courts is improper, that its property is
exempt or immune from attachment or execution, that any such Action brought in
the above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than the above-named courts,
or should be stayed by reason of the pendency of some other proceeding in any
other court other than the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by

 

62

--------------------------------------------------------------------------------


 

such courts and (c) hereby agrees not to commence any such Action other than
before the above-named courts.  Notwithstanding the previous sentence, a Party
may commence any Action in a court other than the above-named court solely for
the purpose of enforcing an order or judgment issued by the above-named court.

 

12.2.3.           Each Party hereby agrees that service of process: (a) made in
any manner permitted by Delaware law, or (b) made by overnight express courier
service (signature required), prepaid, at its address specified pursuant to
Section 12.7, will constitute good and valid service of process in any such
Action and (c) waives and agrees not to assert (by way of motion, as a defense,
or otherwise) in any such Action any claim that service of process made in
accordance with clause (a) or (b) does not constitute good and valid service of
process.

 

12.3.                     Remedies. Notwithstanding anything to the contrary in
this Agreement, each Party will be entitled to seek, in addition to any other
right or remedy it may have, at law or in equity, a temporary restraining order
or a preliminary injunction, without the posting of any bond or other security,
enjoining or restraining the other Party from any violation or threatened
violation of this Agreement, and the Parties agree that in the event of a
threatened or actual material breach of this Agreement injunctive relief would
be appropriate. Neither Party will be entitled to recover any Losses relating to
any matter arising under one provision of this Agreement to the extent that such
Party has already recovered Losses with respect to such matter pursuant to other
provisions of this Agreement (including recoveries under Section 9.1 or
Section 9.2, and the offsets under Section 6.8.3(c)).  Except for the offsets
and credits explicitly set forth in Section 6.10, Section 6.8.3(b),
Section 6.8.3(d) and Section 10.4.4(b), neither Party will have the right to
setoff any amount it is owed or believes it is owed against payments due or
payable to the other Party under this Agreement.

 

12.4.                     Assignment and Successors. Neither this Agreement nor
any obligation of a Party hereunder may be assigned by either Party without the
consent of the other, which will not be unreasonably withheld, delayed or
conditioned, except that each Party may assign this Agreement and the rights,
obligations and interests of such Party, in whole or in part, without the other
Party’s consent, to any of its Affiliates, to any purchaser of all or
substantially all of its assets or all or substantially all of its assets to
which this Agreement relates or to any successor corporation resulting from any
merger, consolidation, share exchange or other similar transaction; provided, if
Biogen Idec transfers or assigns this Agreement to [***] described in this
Agreement, then Biogen Idec (or such Affiliate), will [***] due Isis under
ARTICLE 6 for the [***] such that Isis receives [***] assignment. In
addition, Isis may assign or transfer its rights to receive payments under this
Agreement (but no liabilities), without Biogen Idec’s consent, to an Affiliate
or to a Third Party in connection with a payment factoring transaction. Any
purported assignment or transfer made in contravention of this Section 12.4 will
be null and void.

 

The [***].

 

63

--------------------------------------------------------------------------------


 

To the extent Isis utilizes a [***] in any year, Isis will [***] to Biogen Idec
[***]. To assist Biogen Idec in determining when [***] pursuant to the foregoing
sentence, beginning with the first Annual tax return for the year in which
Biogen Idec [***] payment under this Section 12.4, and each year thereafter
(including, for clarity, all years in which Isis utilizes a [***]), Isis will
provide Biogen Idec with Isis’ Annual tax returns (federal and state) and, in
years in which Isis utilizes [***], supporting documentation for such [***].
Notwithstanding the foregoing, if the [***].

 

12.5.                     Change of Control. If, at any time during the Option
Period, a Change of Control occurs involving Isis and a Person that, at the time
of the consummation of such Change of Control, is developing in human clinical
trials or commercializing a Directly Competitive Product within the Field or, at
any time after such consummation of the Change of Control, develops or acquires
a Directly Competitive Product (such Person being hereinafter referred to as a
“Competing Acquirer”) and such Competing Acquirer has not, within [***] of
either consummation of the Change of Control in the event the Directly
Competitive Product is being developed in human clinical trials or
commercialized as of such consummation date or otherwise within [***] of the
date of first development or acquisition of such Directly Competitive Product
(the “Divestiture Period”) divested itself of the Directly Competitive Product,
terminated development and commercialization of such Directly Competitive
Product or assigned this Agreement pursuant to Section 12.3 to a Third Party
that is not itself developing or commercializing a Directly Competitive Product,
then (i) Isis will provide written notice to Biogen Idec of the closing of such
Change of Control or Divestiture Period, as applicable, (ii) [***] and (iii) and
Biogen Idec will have the right, within [***] following such written notice, to
either:

 

(a)                      if unexercised, exercise the Option by notifying Isis
in writing of Biogen Idec’s election to license the Product at a prorated
license fee payment as compared to the license fee payment set forth in
Section 6.3, based upon the stage of Development of the Product at the time of
Change of Control or Divestiture Period, as applicable, which license fee
payments are set forth on SCHEDULE 12.5 hereto. If Biogen Idec exercises the
Option pursuant to this Section 12.5, Biogen Idec will not be obligated [***].
Upon Biogen Idec’s exercise of its Option pursuant to this Section 12.5(a),
Biogen Idec will be deemed to have obtained and Isis will be deemed to have
granted the license set forth in Section 4.1.1; or

 

(b)                      Allow such [***] period to lapse without providing any
such notice of election under this Section 12.5, or otherwise provide Isis with
written notice within such period electing not to exercise its Option pursuant
to Section 12.5(a) above, in either of which cases Isis and Biogen Idec will
continue to exercise their rights and perform their respective obligations with
respect to the Product under the terms of this Agreement.

 

Upon Biogen Idec’s exercise of its Option pursuant to
Section 12.5(a) above, Isis will carry out its technology transfer obligations
pursuant to Section 4.2 with respect to the Product. For the avoidance of doubt,
except as set forth in this Section 12.5, all other terms and conditions of this
Agreement will apply to any such license granted pursuant to Biogen Idec’s
exercise of its rights hereunder.

 

64

--------------------------------------------------------------------------------


 

12.6.                     Force Majeure. No Party will be held responsible to
the other Party nor be deemed to be in default under, or in breach of any
provision of, this Agreement for failure or delay in performing any obligation
of this Agreement when such failure or delay is due to force majeure, and
without the fault or negligence of the Party so failing or delaying. For
purposes of this Agreement, force majeure means a cause beyond the reasonable
control of a Party, which may include acts of God; acts, regulations, or laws of
any government; war; terrorism; civil commotion; fire, flood, earthquake,
tornado, tsunami, explosion or storm; pandemic; epidemic and failure of public
utilities or common carriers.  In such event the Party so failing or delaying
will immediately notify the other Party of such inability and of the period for
which such inability is expected to continue. The Party giving such notice will
be excused from such of its obligations under this Agreement as it is thereby
disabled from performing for so long as it is so disabled for up to a maximum of
90 days, after which time the Parties will negotiate in good faith any
modifications of the terms of this Agreement that may be necessary to arrive at
an equitable solution, unless the Party giving such notice has set out a
reasonable timeframe and plan to resolve the effects of such force majeure and
executes such plan within such timeframe.  To the extent possible, each Party
will use reasonable efforts to minimize the duration of any force majeure.

 

12.7.                     Notices. Any notice or request required or permitted
to be given under or in connection with this Agreement will be deemed to have
been sufficiently given if in writing and personally delivered or sent by
certified mail (return receipt requested), facsimile transmission (receipt
verified), or overnight express courier service (signature required), prepaid,
to the Party for which such notice is intended, at the address set forth for
such Party below:

 

If to Isis, addressed to:

Isis Pharmaceuticals, Inc.

 

2855 Gazelle Court

 

Carlsbad, CA  92010

 

Attention:  Chief Operating Officer

 

Fax:  760-918-3592

 

 

with a copy to:

Isis Pharmaceuticals, Inc.

 

2855 Gazelle Court

 

Carlsbad, CA  92010

 

Attention:  General Counsel

 

Fax:  760-268-4922

 

 

If to Biogen Idec, addressed to:

Biogen Idec MA Inc.

 

14 Cambridge Center

 

Cambridge, MA 02142

 

Attention: Richard Brudnick

 

Fax:  617-679-2617

 

65

--------------------------------------------------------------------------------


 

with a copy to:

Ropes & Gray LLP

 

Prudential Tower

 

800 Boylston Street

 

Boston, MA 02199-3600

 

Attention:  Marc A. Rubenstein, Esq.

 

Fax:  617-235-0706

 

or to such other address for such Party as it will have specified by like notice
to the other Party; provided that notices of a change of address will be
effective only upon receipt thereof.  If delivered personally or by facsimile
transmission, the date of delivery will be deemed to be the date on which such
notice or request was given.  If sent by overnight express courier service, the
date of delivery will be deemed to be the next Business Day after such notice or
request was deposited with such service.  If sent by certified mail, the date of
delivery will be deemed to be the third Business Day after such notice or
request was deposited with the U.S. Postal Service.

 

12.8.                     Export Clause. Each Party acknowledges that the laws
and regulations of the United States restrict the export and re-export of
commodities and technical data of United States origin.  Each Party agrees that
it will not export or re-export restricted commodities or the technical data of
the other Party in any form without the appropriate United States and foreign
government licenses.

 

12.9.                     Waiver. Neither Party may waive or release any of its
rights or interests in this Agreement except in writing.  The failure of either
Party to assert a right hereunder or to insist upon compliance with any term or
condition of this Agreement will not constitute a waiver of that right or excuse
a similar subsequent failure to perform any such term or condition.  No waiver
by either Party of any condition or term in any one or more instances will be
construed as a continuing waiver or subsequent waiver of such condition or term
or of another condition or term.

 

12.10.              Severability. If any provision hereof should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties will
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
hereof will remain in full force and effect in such jurisdiction and will be
liberally construed in order to carry out the intentions of the Parties hereto
as nearly as may be possible. Such invalidity, illegality or unenforceability
will not affect the validity, legality or enforceability of such provision in
any other jurisdiction.

 

12.11.              Entire Agreement. This Agreement, together with the
Schedules and Appendices hereto, sets forth all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties and supersedes and terminates all prior agreements and understanding
between the Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as set forth herein and therein.  No subsequent
alteration, amendment, change or addition to this Agreement will be binding upon
the Parties hereto unless reduced to writing and signed by the respective
authorized officers of the Parties.

 

66

--------------------------------------------------------------------------------


 

12.12.              Independent Contractors. Nothing herein will be construed to
create any relationship of employer and employee, agent and principal,
partnership or joint venture between the Parties. Each Party is an independent
contractor. Neither Party will assume, either directly or indirectly, any
liability of or for the other Party.  Neither Party will have the authority to
bind or obligate the other Party and neither Party will represent that it has
such authority.

 

12.13.              Interpretation. Except as otherwise explicitly specified to
the contrary, (a) references to a section, exhibit or schedule means a section
of, or schedule or exhibit to this Agreement, unless another agreement is
specified, (b) the word “including” (in its various forms) means “including
without limitation,” (c) the words “shall” and “will” have the same meaning,
(d) references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulation, in each case as amended or otherwise modified from time to time,
(e) words in the singular or plural form include the plural and singular form,
respectively, (f) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement,
(g) unless otherwise specified, “$” is in reference to United States dollars,
and (h) the headings contained in this Agreement, in any exhibit or schedule to
this Agreement and in the table of contents to this Agreement are for
convenience only and will not in any way affect the construction of or be taken
into consideration in interpreting this Agreement.

 

12.14.              Books and Records. Any books and records to be maintained
under this Agreement by a Party or its Affiliates or Sublicensees will be
maintained in accordance with U.S. Generally Accepted Accounting Principles (or
any successor standard), consistently applied.

 

12.15.              Further Actions. Each Party will execute, acknowledge and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the expressly stated purposes and
the clear intent of this Agreement.

 

12.16.              Construction of Agreement. The terms and provisions of this
Agreement represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement will be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement will be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.

 

67

--------------------------------------------------------------------------------


 

12.17.              Supremacy. In the event of any express conflict or
inconsistency between this Agreement and any Schedule or Appendix hereto, the
terms of this Agreement will apply. The Parties understand and agree that the
Schedules and Appendices hereto are not intended to be the final and complete
embodiment of any terms or provisions of this Agreement, and are to be updated
from time to time during the Agreement Term, as appropriate and in accordance
with the provisions of this Agreement.

 

12.18.              Counterparts. This Agreement may be signed in counterparts,
each of which will be deemed an original, notwithstanding variations in format
or file designation which may result from the electronic transmission, storage
and printing of copies of this Agreement from separate computers or printers.
Facsimile signatures and signatures transmitted via electronic mail in PDF
format will be treated as original signatures.

 

12.19.              Compliance with Laws. Each Party will, and will ensure that
its Affiliates and Sublicensees will, comply with all relevant laws and
regulations in exercising its rights and fulfilling its obligations under this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

* - * - * - *

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

 

BIOGEN IDEC MA INC.

 

 

By:

/s/ Doug Williams

 

Name:

Doug Williams

 

Title:

Executive Vice President, Research and Development

 

 

SIGNATURE PAGE TO DMPK RESEARCH, DEVELOPMENT, OPTION AND LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

 

ISIS PHARMACEUTICALS, INC.

 

 

By:

/s/ B. Lynne Parshall

 

Name:

B. Lynne Parshall

 

Title:

Chief Operating Officer and

 

 

Chief Financial Officer

 

 

SIGNATURE PAGE TO DMPK RESEARCH, DEVELOPMENT, OPTION AND LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

List of Appendices and Schedules

 

APPENDIX 1 — Definitions

 

APPENDIX 2 — ISIS-DMPKRx R&D Plan

 

APPENDIX 3 — Development Candidate Checklist

 

SCHEDULE 1.2.1 — JSC Governance

 

SCHEDULE 1.2.2(a) — Other Potential Development Activities for Consideration

 

SCHEDULE 1.2.6 — Alliance Management Activities

 

SCHEDULE 4.5.3 — Isis’ Fully Absorbed Cost of Goods Methodology

 

SCHEDULE 5.1.1 — Specific Performance Milestone Events

 

SCHEDULE 6.6.2(f) — Royalty Calculation Examples

 

SCHEDULE 6.6.2(g) — Allocation of Net Sales

 

SCHEDULE 6.8.1 — Isis In-License Agreements

 

SCHEDULE 8.2.5(a) — Isis Core Technology Patents

 

SCHEDULE 8.2.5(b) — Isis Manufacturing and Analytical Patents

 

SCHEDULE 8.2.5(c) — Isis Product-Specific Patents

 

SCHEDULE 8.2.8 — Prior Agreements

 

SCHEDULE 10.4.4(b) — Advisory Panel Regarding Setoff Disputes

 

SCHEDULE 12.1.2 — Mediation

 

SCHEDULE 12.5 — Applicable License Fee Payments in Change of Control

 

71

--------------------------------------------------------------------------------


 

APPENDIX 1

 

DEFINITIONS

 

For purposes of this Agreement, the following capitalized terms will have the
following meanings:

 

“Acceptance” means, with respect to an NDA, MAA or JNDA filed for a Product,
(a) in the United States, the receipt of written notice from the FDA in
accordance with 21 C.F.R. §314.101(a)(2) that such NDA is officially “filed,”
(b) in the European Union, receipt by Biogen Idec of written notice of
acceptance by the EMA of such MAA for filing under the centralized European
procedure in accordance with any feedback received from European Regulatory
Authorities; provided that if the centralized filing procedure is not used, then
Acceptance will be determined upon the acceptance of such MAA by the applicable
Regulatory Authority in a Major Country in the EU, and (c) in Japan, receipt by
Biogen Idec of written notice of acceptance of filing of such JNDA from the
Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto).

 

“Action” has the meaning set forth in Section 12.2.2.

 

“Additional Core IP” means Third Party intellectual property that is necessary
to [***]. For clarity, Additional Core IP does not include any Patent Rights
claiming (or intellectual property related to) [***].

 

“Additional R&D Plan Costs” means [***].

 

“Advisory Panel” has the meaning in SCHEDULE 10.4.4(b) of this Agreement.

 

“Affiliate” of an entity means any corporation, firm, partnership or other
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with a Party to this Agreement. An
entity will be deemed to control another entity if it (i) owns, directly or
indirectly, at least 50% of the outstanding voting securities or capital stock
(or such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of such other entity, or has other
comparable ownership interest with respect to any entity other than a
corporation; or (ii) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of the entity.
For clarity, Regulus Therapeutics Inc. will not be deemed an “Affiliate” of Isis
for the purposes of this Agreement under any circumstances.

 

“Agreement” has the meaning set forth in the Preamble of this Agreement.

 

“Agreement Term” has the meaning set forth in Section 10.1.

 

“Alliance Manager” has the meaning set forth in Section 1.2.6.

 

“ANDA” means an Abbreviated New Drug Application and all amendments and
supplements thereto filed with the FDA, or the equivalent application filed with
any equivalent agency or governmental authority outside the U.S. (including any
supra-national agency such as the EMA in the EU).

 

“Annual” means the period covering a Calendar Year or occurring once per
Calendar Year, as the context requires.

 

72

--------------------------------------------------------------------------------


 

“API” means the bulk active pharmaceutical ingredient manufactured in accordance
with cGMP for the Product.

 

“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, agency or other body, domestic or foreign, including any applicable
rules, regulations, guidelines, or other requirements of the Regulatory
Authorities that may be in effect from time to time.

 

“Approval” means, with respect to the Product in any regulatory jurisdiction,
approval from the applicable Regulatory Authority sufficient for the
manufacture, distribution, use, marketing and sale of the Product in such
jurisdiction in accordance with Applicable Laws. In jurisdictions where the
applicable Regulatory Authority sets the pricing or reimbursement authorizations
necessary for the general marketing and sale of the Product in the marketplace,
Approval will not be deemed to have occurred if the final approval to market and
sell the Product is being withheld because Biogen Idec (or its Affiliate or
Sublicensee) and the Regulatory Authority have not yet determined pricing or
reimbursement even if all other approvals, licenses, registrations or
authorizations necessary for marketing, sale or use of the Product in such
jurisdiction have been obtained. “Approval” does not include authorization by a
Regulatory Authority to conduct named patient, compassionate use or other
similar activities.

 

“ASO” means a single-stranded oligonucleotide compound, or analog, variant,
mimic, or mimetic thereof, having a sequence that is at least six bases long and
that modulates expression or splicing of a gene target via the binding,
partially or wholly, of such compound to the RNA of such gene target.

 

“Audit Report” has the meaning set forth in Section 6.10.

 

“Bankruptcy Code” has the meaning set forth in Section 10.2.7(b).

 

“Biogen Idec” has the meaning set forth in the Preamble of this Agreement.

 

“Biogen Idec’s FTE Cost” means the FTE Rate applicable to Biogen Idec,
multiplied by the applicable number of FTEs.

 

“Biogen Idec Full Royalty” has the meaning set forth in Section 6.6.1.

 

“Biogen Idec Know-How” means any Know-How owned, used, developed by, or licensed
to Biogen Idec or its Affiliates, in each case to the extent Controlled by
Biogen Idec or its Affiliates on the Effective Date or at any time during the
Agreement Term, but specifically excluding the Biogen Idec Program Know-How.

 

“Biogen Idec Patents” means any Patent Rights included in the Biogen Idec
Technology.

 

“Biogen Idec Product-Specific Patents” means all Product-Specific Patents owned,
used, developed by, or licensed to Biogen Idec or its Affiliates, in each case
to the extent Controlled by Biogen Idec or its Affiliates on the Effective Date
or at any time during the Agreement Term.

 

“Biogen Idec Program Know-How” has the meaning set forth in Section 7.1.2.

 

“Biogen Idec Program Patents” has the meaning set forth in Section 7.1.2.

 

“Biogen Idec Program Technology” has the meaning set forth in Section 7.1.2.

 

“Biogen Idec-Prosecuted Patents” has the meaning set forth in Section 7.2.4.

 

73

--------------------------------------------------------------------------------


 

“Biogen Idec Reduced Royalty” has the meaning set forth in Section 6.6.2(c).

 

“Biogen Idec Supported Pass-Through Costs” means [***].

 

“Biogen Idec Technology” means the Biogen Idec Program Technology, Jointly-Owned
Program Technology, Biogen Idec Product-Specific Patents and any trademarks
described in Section 4.1.5, owned, used, developed by, or licensed to Biogen
Idec or its Affiliates that is necessary or useful to Develop, register,
Manufacture or Commercialize the Product.

 

“Biogen-Initiated Changes” means any changes (including number of subjects,
duration of dosing, additional studies, additional endpoints, additional
analysis, etc.) to the ISIS-DMPKRx R&D Plan that are requested by Biogen Idec
(including any changes required by a Regulatory Authority).

 

“Breaching Party” means the Party that is believed by the Non-Breaching Party to
be in material breach of this Agreement.

 

“Business Day” means any day other than a Saturday or Sunday on which banking
institutions in New York, New York are open for business.

 

“Calendar Quarter” means a period of three consecutive months ending on the last
day of March, June, September, or December, respectively, and will also include
the period beginning on the Effective Date and ending on the last day of the
Calendar Quarter in which the Effective Date falls.

 

“Calendar Year” means a year beginning on January 1 (or, with respect to 2012,
the Effective Date) and ending on December 31.

 

“cGMP” means current Good Manufacturing Practices as specified in the United
States Code of Federal Regulations, ICH Guideline Q7A, or equivalent laws,
rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.

 

“Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least 50% of the combined voting power of the surviving entity
immediately after such merger or consolidation, (b) a transaction or series of
related transactions in which a Third Party, together with its Affiliates,
becomes the owner of 50% or more of the combined voting power of the outstanding
securities of such Party, (c) the sale or other transfer to a Third Party of all
or substantially all of such Party’s business to which the subject matter of
this Agreement relates, or (d) the stockholders or equity holders of such Party
will approve a plan of complete liquidation of such Party or an agreement for
the sale or disposition by such Party of all or a substantial portion of such
Party’s assets, other than pursuant to the transaction as described above or to
an Affiliate. Notwithstanding the foregoing, the sale or issuance of shares in
exchange for cash for purposes of a bona fide financing will not constitute a
Change of Control.

 

“Claims” has the meaning set forth in Section 9.1.

 

“Clinical Study” or “Clinical Studies” means a Phase 1 Trial, Phase 2 Trial,
Phase 3 Trial or Phase 4 Trial, or such other study in humans that is conducted
in accordance with good clinical practices and is designed to generate data in
support or maintenance of an NDA, MAA or other similar marketing application.

 

74

--------------------------------------------------------------------------------


 

“Clinical Supplies” means API and finished drug Product for use in a Clinical
Study.

 

“CMO” means a Third Party contract manufacturer Manufacturing API or finished
drug Product for any purpose under this Agreement.

 

“Collaborator IP” has the meaning set forth in Section 7.1.3(b).

 

“Commercial Supplies” has the meaning set forth in Section 1.5.2.

 

“Commercialize,” “Commercialization” or “Commercializing” means any and all
activities directed to marketing, promoting, detailing, distributing, importing,
having imported, exporting, having exported, selling or offering to sell the
Product following receipt of Approval for the Product in the applicable country,
including conducting pre-and post-Approval activities, including studies
reasonably required to increase the market potential of the Product and studies
to provide improved formulation and Product delivery, and launching and
promoting the Product in each country.

 

“Commercializing Party” means (a) Biogen Idec, with respect to the Product that
is being Developed and Commercialized by or on behalf of Biogen Idec, its
Affiliates or Sublicensees hereunder, and (b) Isis, with respect to a
Discontinued Product that is being Developed and Commercialized by or on behalf
of Isis, its Affiliates or Sublicensees hereunder.

 

“Commercially Reasonable Efforts” means the carrying out of discovery, research,
development or commercialization activities using good-faith commercially
reasonable and diligent efforts that the applicable Party would reasonably
devote to a compound or product of similar market potential or profit potential
at a similar stage in development or product life resulting from its own
research efforts, based on conditions then prevailing and taking into account,
without limitation, issues of safety and efficacy, regulatory authority-approved
labeling, product profile, the competitiveness of alternative products in the
marketplace, the likely timing of the product’s entry into the market, the
patent and other proprietary position, the likelihood of Approval and other
relevant scientific, technical and commercial factors. Without limiting any of
the foregoing, Commercially Reasonable Efforts as it applies to Biogen Idec’s
Development or Commercialization of the Product hereunder includes the use of
Commercially Reasonable Efforts to perform the “General Activities” described in
SCHEDULE 5.1.1, and Commercially Reasonable Efforts as it applies to Isis’
Development of the Product hereunder includes use of Commercially Reasonable
Efforts to adhere to the activities and timelines set forth in the
ISIS-DMPKRx R&D Plan.

 

“Competing Acquirer” has the meaning set forth in Section 12.5.

 

“Competitive Infringement” has the meaning set forth in Section 7.5.1.

 

“Compound” means any ASO that is designed to bind to the RNA that encodes DMPK,
where such ASO is discovered by Isis prior to or in the performance of the
ISIS-DMPKRx R&D Plan, including the Development Candidate.

 

75

--------------------------------------------------------------------------------


 

“Confidential Information” has the meaning set forth in Section 11.1.
“Confidential Information” does not include information that:

 

(a)                                 was in the lawful knowledge and possession
of the Receiving Party or its Affiliates prior to the time it was disclosed to,
or learned by, the Receiving Party or its Affiliates, or was otherwise developed
independently by the Receiving Party or its Affiliates, as evidenced by written
records kept in the ordinary course of business, or other documentary proof of
actual use by the Receiving Party or its Affiliates;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party or its Affiliates;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the Receiving Party or its Affiliates in breach of this
Agreement; or

 

(d)                                 was disclosed to the Receiving Party or its
Affiliates, other than under an obligation of confidentiality, by a Third Party
who had no obligation to the Disclosing Party or its Affiliates not to disclose
such information to others.

 

“Conflicting Patent Right” has the meaning set forth in Section 7.2.4(c).

 

“Control” or “Controlled” means possession of the ability to grant a license or
sublicense hereunder without violating the terms of any agreement with any Third
Party; provided, however, that if a Party has a right to grant a license or
sublicense, with respect to an item of intellectual property to the other Party
only upon payment of compensation (including milestones or royalties) to a Third
Party (“Third Party Compensation”) (other than Isis Supported Pass-Through Costs
in the case of Isis, and other than Biogen Idec Supported Pass-Through Costs in
the case of Biogen Idec), then the first Party will be deemed to have “Control”
of the relevant item of intellectual property only if the other Party agrees to
bear the cost of such Third Party Compensation. Notwithstanding anything to the
contrary under this Agreement, with respect to any Third Party that becomes an
Affiliate of a Party after the Effective Date (including a Third Party
acquirer), no intellectual property of such Third Party will be included in the
licenses granted hereunder by virtue of such Third Party becoming an Affiliate
of such Party.

 

“Cover,” “Covered” or “Covering” means, with respect to a patent, that, but for
rights granted to a Person under such patent, the act of making, using or
selling by such Person would infringe a Valid Claim included in such patent, or
in the case of a patent that is a patent application, would infringe a Valid
Claim in such patent application if it were to issue as a patent.

 

“CREATE Act” means the Cooperative Research and Technology Enhancement Act of
2004, 35 U.S.C. § 103(c)(2)-(c)(3).

 

“CTD” has the meaning set forth in Section 4.3.

 

“Deficiency Notice” has the meaning set forth in Section 3.1.2.

 

“Develop,” “Developing” or “Development” means with respect to the Product, any
and all discovery, characterization, or preclinical (including IND-Enabling
Toxicology Studies), clinical, or regulatory activity with respect to the
Product to seek Approval (including the submission of all necessary filings with
applicable Regulatory Authorities to support such preclinical and clinical
activities and Approval), including human clinical trials conducted after
Approval of the Product to seek Approval for additional indications for the
Product.

 

76

--------------------------------------------------------------------------------


 

“Development Candidate” means a Compound that is reasonably determined by Isis’
RMC in accordance with Isis’ standard procedures for designating development
candidates [***] as ready to start IND-Enabling Toxicology Studies. The
checklist Isis uses as of the Effective Date when reviewing potential
development candidates for approval is attached hereto as APPENDIX 3.

 

“Development Candidate Data Package” means, with respect to a [***], the [***];
provided such package contains the [***]. The checklist Isis uses as of the
Effective Date when reviewing potential development candidates for approval is
attached hereto as APPENDIX 3.

 

“Diagnostic Option” has the meaning set forth in Section 3.2.1.

 

“Directly Competitive Product” means any product, other than the Product, that
is designed to bind to the RNA that encodes DMPK.

 

“Disclosing Party” has the meaning set forth in Section 11.1.

 

“Discontinued Product” means the Product upon termination of this Agreement.

 

“Dispute” means any dispute arising between the Parties relating to, arising out
of or in any way connected with this Agreement or any term or condition hereof,
or the performance by either Party of its obligations hereunder, whether before
or after termination of this Agreement that cannot be resolved by the Parties.

 

“Divestiture Period” has the meaning set forth in Section 12.5.

 

“DMPK” means the gene, dystrophia myotonica protein kinase (GenBank accession #
NM_001081560.1; Gene ID: 1760), or any alternative splice variants, mutants,
polymorphisms and fragments thereof.

 

“DOJ” has the meaning set forth in Section 3.1.4(a).

 

“Effective Date” has the meaning set forth in the Preamble of this Agreement.

 

“EMA” means the European Medicines Agency and any successor entity thereto.

 

“Estimated Lock Date” has the meaning set forth in Section 3.1.1.

 

“European Union” or “EU” means each and every country or territory that is
officially part of the European Union.

 

“Excluded Payments” means (i) royalty or profit sharing payments, or any other
type of payment based on periodic sales of a Product; (ii) payments made in
consideration of Isis’ or Isis’ Affiliate’s equity or debt securities at fair
market value; (iii) payments made to pay for or reimburse Isis or Isis’
Affiliate for the fully-burdened cost of research and development; (iv) payments
made to pay for or reimburse Isis or Isis’ Affiliate for the cost of
prosecuting, maintaining or defending Patent Rights; and (v) payments made to
Isis or Isis’ Affiliate to pass-through to a Third Party in satisfaction of a
payment obligation Isis or Isis’ Affiliate has to such Third Party.

 

“Executives” has the meaning set forth in Section 12.1.1.

 

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

 

77

--------------------------------------------------------------------------------


 

“Field” means the prophylactic or therapeutic use or form of administration of
the Product for any indication.

 

“First Commercial Sale” means the first sale of the Product by Biogen Idec, its
Affiliate or its Sublicensee to a Third Party in a particular country after
Approval of the Product has been obtained in such country.

 

“Follow-On Agreement” has the meaning set forth in Section 2.1.2.

 

“Follow-On Compound” means any ASO that is designed to bind to the RNA that
encodes DMPK discovered by or on behalf of Isis following exercise of the Option
by Biogen Idec.

 

“Follow-On Interest Notice” has the meaning set forth in Section 2.1.2(a).

 

“Follow-On Negotiation Notice” has the meaning set forth in Section 2.1.2.

 

“FTC” has the meaning set forth in Section 3.1.4(a).

 

“FTE” means a total of 47 weeks or 1880 hours per year of work on the
Development, Manufacturing or Commercialization of a Product carried out by
employees of a Party having the appropriate relevant expertise to conduct such
activities.

 

“FTE Rate” means $[***] for the Calendar Year 2012. The FTE Rate will be
increased each Calendar Year thereafter by the [***].

 

“Full Royalty Period” has the meaning set forth in Section 6.6.2(a).

 

“Fully Absorbed Cost of Goods” means the costs incurred by Isis as determined
using the methodology set forth in SCHEDULE 4.5.3 fairly applied and as employed
on a consistent basis throughout Isis’ operations.

 

“Generic Product” means one or more Third Party product(s) (i) having the same
active pharmaceutical ingredient as the Product and for which in the U.S. an
ANDA has been filed naming the Product as the reference listed drug or outside
of the U.S., an equivalent process where bioequivalence to the Product has been
asserted, and (ii) such Third Party product(s) when taken in the aggregate have
a market share (measured in number of prescriptions with the numerator of such
fractional share being such Third Party product(s) taken in the aggregate, and
the denominator being the total of such Third Party product(s) taken in the
aggregate plus the Product taken in the aggregate, as provided by IMS) during
the applicable Calendar Quarter in such country of at least [***]%.

 

“GLP” means the then-current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C.F.R. Part 58, and comparable foreign
regulatory standards.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“HSR Clearance” means all applicable waiting periods under the HSR Act with
respect to the transactions contemplated under this Agreement have expired or
have been terminated.

 

“HSR Clearance Date” means the earliest date on which the Parties have actual
knowledge that all applicable waiting periods under the HSR Act with respect to
the transactions contemplated under this Agreement have expired or have been
terminated.

 

78

--------------------------------------------------------------------------------


 

“HSR Filing” means filings by Biogen Idec and Isis with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice of a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act) with respect to the
matters set forth in this Agreement, together with all required documentary
attachments thereto.

 

“HSR Termination Royalty” has the meaning set forth in Section 10.2.3(b)(ii).

 

“Incremental Tax Cost” has the meaning set forth in Section 12.4.

 

“IND” means an Investigational New Drug Application (as defined in the Food,
Drug and Cosmetic Act, as amended) filed with the FDA or its foreign
counterparts.

 

“IND-Enabling Toxicology Studies” means the pharmacokinetic and toxicology
studies required to meet the requirements for filing an IND.

 

“Indemnitee” has the meaning set forth in Section 9.3.

 

“Initiation” or “Initiate” means, with respect to any IND-Enabling Toxicology
Study, dosing of the first animal subject in such IND-Enabling Toxicology Study
and, with respect to any Clinical Study, dosing of the first human subject in
such Clinical Study.

 

“Integrated Development Plan” or “IDP” has the meaning set forth in
Section 5.1.2.

 

“Isis” has the meaning set forth in the Preamble of this Agreement.

 

“Isis Breach Event” has the meaning set forth in Section 10.4.4(a).

 

“Isis Core Technology Patents” means all Patent Rights owned, used, developed
by, or licensed to Isis or its Affiliates, in each case to the extent Controlled
by Isis or its Affiliates on the Effective Date or at any time during the
Agreement Term, claiming subject matter generally applicable to ASOs, other than
Isis Product-Specific Patents or Isis Manufacturing and Analytical Patents. A
list of Isis Core Technology Patents as of the Effective Date is set forth on
SCHEDULE 8.2.5(a) attached hereto.

 

“ISIS-DMPKRx R&D Plan” means the research and development plan attached hereto
as APPENDIX 2.

 

“Isis In-License Agreements” has the meaning set forth in Section 6.8.1(a).

 

“Isis Internal ASO Safety Database” has the meaning set forth in Section 5.2.2.

 

“Isis Know-How” means any Know-How, including any Jointly-Owned Program Know-How
and Isis Program Know-How, owned, used, developed by, or licensed to Isis or its
Affiliates, in each case to the extent Controlled by Isis or its Affiliates on
the Effective Date or at any time during the Agreement Term. Isis Know-How does
not include the Isis Manufacturing and Analytical Know-How.

 

“Isis Manufacturing and Analytical Know-How” means Know-How, including
Jointly-Owned Program Know-How, that relates to the synthesis or analysis of the
Product regardless of sequence or chemical modification, owned, used, developed
by, or licensed to Isis or its Affiliates, in each case to the extent Controlled
by Isis or its Affiliates on the Effective Date or at any time during the
Agreement Term. Isis Manufacturing and Analytical Know-How does not include the
Isis Know-How.

 

79

--------------------------------------------------------------------------------


 

“Isis Manufacturing and Analytical Patents” means Patent Rights, including
Jointly-Owned Program Patents, that claim methods and materials used in the
synthesis or analysis of the Product regardless of sequence or chemical
modification, owned, used, developed by, or licensed to Isis or its Affiliates,
in each case to the extent Controlled by Isis or its Affiliates on the Effective
Date or at any time during the Agreement Term. A list of Isis Manufacturing and
Analytical Patents as of the Effective Date is set forth on SCHEDULE
8.2.5(b) attached hereto. Isis Manufacturing and Analytical Patents do not
include the Isis Product-Specific Patents or the Isis Core Technology Patents.

 

“Isis Product-Specific Patents” means all Product-Specific Patents, in each case
to the extent Controlled by Isis or its Affiliates on the Effective Date or at
any time during the Agreement Term. A list of Isis Product-Specific Patents as
of the Effective Date is set forth on SCHEDULE 8.2.5(c) attached hereto.

 

“Isis Program Know-How” has the meaning set forth in Section 7.1.2.

 

“Isis Program Patents” has the meaning set forth in Section 7.1.2.

 

“Isis Supported Pass-Through Costs” means [***].

 

“Japan NDA” or “JNDA” means the Japanese equivalent of an NDA filed with the
Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto).

 

“JNDA Approval” means the Approval of a JNDA by the Koseisho (i.e., the Japanese
Ministry of Health and Welfare, or any successor agency thereto) for the
applicable Product in Japan.

 

“Joint Patent Committee” or “JPC” has the meaning set forth in Section 7.1.3(a).

 

“Jointly-Owned Program Know-How” has the meaning set forth in Section 7.1.2.

 

“Jointly-Owned Program Patents” has the meaning set forth in Section 7.1.2.

 

“Jointly-Owned Program Technology” has the meaning set forth in Section 7.1.2.

 

“JSC” has the meaning set forth in Section 1.2.1.

 

“Know-How” means inventions, technical information, know-how and materials,
including technology, data, compositions, formulas, biological materials,
assays, reagents, constructs, compounds, discoveries, procedures, processes,
practices, protocols, methods, techniques, results of experimentation or
testing, knowledge, trade secrets, skill and experience, in each case whether or
not patentable or copyrightable.

 

“Lead Party” has the meaning set forth in Section 7.4.1.

 

“Licensed Know-How” means Isis Manufacturing and Analytical Know-How, and Isis
Know-How. For clarity, Licensed Know-How does not include any Know-How covering
formulation technology or delivery devices.

 

“Licensed Patents” means the Isis Product-Specific Patents, Isis Core Technology
Patents, Isis Manufacturing and Analytical Patents and Isis’ interest in
Jointly-Owned Program Patents. For clarity, Licensed Patents do not include any
Patent Rights claiming formulation technology or delivery devices unless such
Patent Rights are included in the Jointly-Owned Program Patents.

 

“Licensed Technology” means any and all Licensed Patents, Licensed Know-How, and
any trademarks described in Section 4.1.5, to the extent necessary or useful to
Develop, register, Manufacture or Commercialize the Product. “Licensed
Technology” expressly excludes all Patents Rights licensed to Isis under
(i) [***], and (ii) [***].

 

80

--------------------------------------------------------------------------------


 

“Losses” has the meaning set forth in Section 9.1.

 

“MAA” means a marketing authorization application filed with the EMA after
completion of Clinical Studies to obtain Approval for the Product under the
centralized European filing procedure or, if the centralized EMA filing
procedure is not used, filed using the applicable procedures in any European
Union country.

 

“MAA Approval” means the Approval of an MAA by the EMA for the Product in any
country in the EU.

 

“Major Market” means any of the following countries: the United States, Japan,
the United Kingdom, Germany, France, Italy and Spain.

 

“Manufacture” or “Manufactured” or “Manufacturing” means any activity involved
in or relating to the manufacturing, quality control testing (including
in-process, release and stability testing), releasing or packaging, for
pre-clinical and clinical purposes, of API or the Product in finished form.

 

“Manufacturing Agreement” has the meaning set forth in Section 1.5.3.

 

“Manufacturing License” has the meaning set forth in Section 1.5.3.

 

“Milestone Event” means a Pre-Licensing Milestone Event or a Post-Licensing
Milestone Event, as the case may be.

 

“Minimum Third Party Payments” means [***].

 

“Myotonic Dystrophy-Type 1” means an autosomal dominant genetic disease caused
by a triplet expansion in 3’-UTR of DMPK. Myotonic Dystrophy-Type 1 is also
known as “DM1.”

 

“NDA” means a New Drug Application filed with the FDA after completion of
Clinical Studies to obtain Approval for the Product in the United States.

 

“NDA Approval” means the Approval of an NDA by the FDA for the Product in the
U.S.

 

“Negotiation Period” has the meaning set forth in Section 2.1.2.

 

“Net Sales” means the gross amount billed or invoiced on sales of the Product by
Biogen Idec, its Affiliates and Sublicensees, less the following: (a) customary
trade, quantity, or cash discounts to non-affiliated brokers or agents to the
extent actually allowed and taken; (b) amounts repaid or credited by reason of
rejection or return; (c) to the extent separately stated on purchase orders,
invoices, or other documents of sale, any taxes or other governmental charges
levied on the production, sale, transportation, delivery, or use of the Product
which is paid by or on behalf of Isis; and (d) outbound transportation costs
prepaid or allowed and costs of insurance in transit.

 

In any transfers of the Product between Biogen Idec, its Affiliates and
Sublicensees, Net Sales are calculated based on the final sale of the Product to
an independent Third Party. If Biogen Idec, its Affiliate or a Sublicensee
receives non-monetary consideration for the Product, Net Sales are calculated
based on the fair market value of that consideration. If Biogen Idec, its
Affiliates or Sublicensees uses or disposes of the Product in the provision of a
commercial service, the Product is sold and the Net Sales are calculated based
on the sales price of the

 

81

--------------------------------------------------------------------------------


 

Product to an independent Third Party during the same royalty period or, in the
absence of sales, on the fair market value of the Product as determined by the
Parties in good faith. Net Sales shall not include any transfers of supplies of
the applicable Product for (i) use in clinical trials, pre-clinical studies or
other research or development activities, or (ii) a bona fide charitable
purpose; or (iii) a commercially reasonable sampling program.

 

“New Third Party Licenses” has the meaning set forth in Section 8.3.2.

 

“Non-Breaching Party” means the Party that believes the Breaching Party is in
material breach of this Agreement.

 

“Option” has the meaning set forth in Section 3.1.3.

 

“Option Deadline” has the meaning set forth in Section 3.1.3.

 

“Option Period” has the meaning set forth in Section 2.1.1(a).

 

“Other Pre-Option Activities” has the meaning set forth in Section 1.5.4.

 

“Other Pre-Option Costs” has the meaning set forth in Section 1.5.4.

 

“Panel Decision” has the meaning set forth in Section 10.4.4(b).

 

“Party” or “Parties” means Biogen Idec and Isis individually or collectively.

 

“Patent Costs” means the reasonable fees and expenses paid to outside legal
counsel, and filing, maintenance and other reasonable out-of-pocket expenses
paid to Third Parties, incurred in connection with the Prosecution and
Maintenance of Patent Rights.

 

“Patent Rights” means (a) patents, patent applications and similar
government-issued rights protecting inventions in any country or jurisdiction
however denominated, (b) all priority applications, divisionals, continuations,
substitutions, continuations-in-part of and similar applications claiming
priority to any of the foregoing, and (c) all patents and similar
government-issued rights protecting inventions issuing on any of the foregoing
applications, together with all registrations, reissues, renewals,
re-examinations, confirmations, supplementary protection certificates, and
extensions of any of (a), (b) or (c).

 

“Permitted Licenses” means (1) licenses granted by Isis before or after the
Effective Date to any Third Party under the Isis Core Technology Patents, the
Isis Manufacturing and Analytical Patents, or the Isis Manufacturing and
Analytical Know-How (but not under the Isis Product-Specific Patents) to (a) use
oligonucleotides (or supply oligonucleotides to end users) solely to conduct
pre-clinical research, or (b) enable such Third Party to manufacture or
formulate oligonucleotides, where (i) such Third Party is primarily engaged in
providing contract manufacturing or services and is not primarily engaged in
drug discovery, development or commercialization of therapeutics; and (ii) Isis
does not assist such Third Party to identify, discover or make a Compound or
Product; and (2) material transfer agreements with academic collaborators or
non-profit institutions solely to conduct noncommercial research.

 

“Person” will mean any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

“Pharmacovigilance Agreement” has the meaning set forth in Section 5.2.1.

 

82

--------------------------------------------------------------------------------


 

“Phase 1 Trial” means the first clinical study in human beings Initiated by Isis
under the ISIS-DMPKRx R&D Plan pursuant to an IND that has been filed with a
Regulatory Authority in a Major Market or Canada. If Biogen Idec exercises the
Option before Isis Initiates such a Phase 1 Trial, then the definition of “Phase
1 Trial” means the first clinical study of the Development Candidate in human
beings Initiated by Biogen Idec, its Affiliate or its Sublicensee.

 

“Phase 1 Trial Design” means the Phase 1 Trial design set forth in the
ISIS-DMPKRx R&D Plan, which may be amended from time to time during the
Agreement Term as mutually agreed in writing by the Parties (in consultation
with the JSC).

 

“Phase 2 Trial” means a Clinical Study that is intended to explore the
feasibility, safety, dose ranging or efficacy of such product, that is
prospectively designed to generate sufficient data (if successful) to commence a
Phase 3 Clinical Trial (or foreign equivalent) of such product, as further
defined in 21 C.F.R. 312.21(b) or the corresponding regulation in jurisdictions
other than the United States.

 

“Phase 3 Trial” means as to a specific pharmaceutical product, a pivotal
Clinical Study in humans performed to gain evidence with statistical
significance of the efficacy of such product in a target population, and to
obtain expanded evidence of safety for such product that is needed to evaluate
the overall benefit-risk relationship of such product, to form the basis for
approval of an NDA by a Regulatory Authority and to provide an adequate basis
for physician labeling, as described in 21 C.F.R. 312.21(c), as amended from
time to time, or the corresponding regulation in jurisdictions other than the
United States.

 

“Phase 4 Trial” means (a) any Clinical Study conducted to satisfy a requirement
of a Regulatory Authority in order to maintain a Regulatory Approval or (b) any
Clinical Study conducted after the first Regulatory Approval in the same disease
state for which a Product received Regulatory Approval other than for purposes
of obtaining Regulatory Approval.

 

“PoC Data Package” means, with respect to the Product, [***], (iv) copies of all
filings submitted to Regulatory Authorities regarding the Product, (v) a summary
of the patent status relating to the Product, and (vi) a summary of any Third
Party Obligations Isis believes relate to the Product.

 

“PoC Trial” means the clinical study described in the ISIS-DMPKRx R&D Plan, as
such plan may be amended from time to time in accordance with this Agreement, as
a [***].” If Biogen Idec exercises the Option before Isis Initiates such a PoC
Trial, then the definition of “PoC Trial” means the [***] by Biogen Idec, its
Affiliate or its Sublicensee.

 

“PoC Trial Completion Notice” has the meaning set forth in Section 3.1.2.

 

“PoC Trial Design” means the PoC Trial design set forth in the ISIS-DMPKRx R&D
Plan, which may be amended from time to time during the Agreement Term as
mutually agreed in writing by the Parties (in consultation with the JSC).

 

“Post-Licensing Milestone Event” has the meaning set forth in Section 6.4.

 

“Post-Termination Development Candidate” has the meaning set forth in
Section 10.2.8.

 

“Pre-Clinical Studies” means in vitro and in vivo studies of the Product, not in
humans, including those studies conducted in whole animals and other test
systems, designed to determine the toxicity, bioavailability, and
pharmacokinetics of the Product and whether the Product has a desired effect.

 

83

--------------------------------------------------------------------------------


 

“Pre-Licensing Milestone Event” has the meaning set forth in Section 6.2.

 

“Prior Agreements” means the agreements listed on SCHEDULE 8.2.8 attached
hereto.

 

“Proceeding” means an action, suit or proceeding.

 

“Product” means a finished drug product containing a Compound as an active
pharmaceutical ingredient.

 

“Product-Specific Patents” means Patent Rights Controlled by a Party or any of
its Affiliates on or after the Effective Date, including any Program Patents,
claiming (i) the specific composition of matter of the Product, or (ii) methods
of using the Product as a prophylactic or therapeutic; provided however, Patent
Rights Controlled by Isis or any of its Affiliates that (y) include claims that
are directed to subject matter applicable to ASOs in general, or (z) include an
ASO, the sequence of which targets the RNA that encodes DMPK and the RNA of a
gene that does not encode DMPK, will not be considered Product-Specific Patents,
and in the case of (y) and (z), such Patent Rights will be considered Isis Core
Technology Patents.

 

“Program Patents” has the meaning set forth in Section 7.1.2.

 

“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent Right, the preparing, filing, prosecuting and maintenance of such
Patent Right, as well as handling re-examinations, reissues, and requests for
patent term extensions with respect to such Patent Right, together with the
conduct of interferences, the defense of oppositions and other similar
proceedings with respect to the particular Patent Right. For clarification,
“Prosecution and Maintenance” or “Prosecute and Maintain” will not include any
other enforcement actions taken with respect to a Patent Right.

 

“Receiving Party” has the meaning set forth in Section 11.1.

 

“Reduced Royalty Period” has the meaning set forth in Section 6.6.2(e).

 

“Regulatory Approval” means the approval necessary for the commercial
manufacture, distribution, marketing, promotion, offer for sale, use, import,
export, and sale of a pharmaceutical product in a jurisdiction regulated by a
Regulatory Authority.

 

“Regulatory Authority” means any governmental authority, including the FDA, EMA
or Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto), that has responsibility for granting any licenses or approvals
or granting pricing or reimbursement approvals necessary for the marketing and
sale of the Product in any country.

 

“Research” means conducting the research activities with Compounds as set forth
in the ISIS-DMPKRx R&D Plan, including pre-clinical research and lead
optimization, but specifically excluding Development and Commercialization. When
used as a verb, “Researching” means to engage in Research.

 

[***]

 

“Reverse Royalties” has the meaning set forth in Section 6.7.1.

 

“RMC” means Isis’ Research Management Committee, or any successor committee.

 

84

--------------------------------------------------------------------------------


 

“ROFN Period” has the meaning set forth in Section 2.1.2.

 

“ROFN Termination Event” has the meaning set forth in Section 2.1.2.

 

“Royalty Quotient” has the meaning set forth in Section 6.6.2(c).

 

“Service Provider” means the Third Party(ies) conducting the original and
revised studies under the ISIS-DMPKRx R&D Plan.

 

“Setoff Amount” has the meaning set forth in Section 10.4.4(b).

 

“Setoff Dispute” has the meaning set forth in Section 10.4.4(b).

 

“Setoff Dispute Notice” has the meaning set forth in Section 10.4.4(b).

 

“SMN Agreement” has the meaning set forth in Section 1.2.1.

 

“Specific Performance Milestone Event” has the meaning set forth in
Section 5.1.1.

 

“Step-In Party” has the meaning set forth in Section 7.4.1.

 

“Sublicensee” means a Third Party to whom a Party or its Affiliates or
Sublicensees has granted a sublicense or license under any Licensed Technology
or Biogen Idec Technology, as the case may be, licensed to such Party in
accordance with the terms of this Agreement.

 

“Subsequent DMPK Deal” has the meaning set forth in Section 10.2.3(b)(i).

 

“Superior Patent Right” has the meaning set forth in Section 7.2.4(c).

 

“Third Party” means a Person or entity other than the Parties or their
respective Affiliates.

 

“Third Party Obligations” means any financial and non-financial encumbrances,
obligations, restrictions, or limitations imposed by an agreement between Isis
and a Third Party (including the Isis In-License Agreements) that relate to the
Product, DMPK, including field or territory restrictions, covenants, milestone
payments, diligence obligations, sublicense revenue, royalties, or other
payments.

 

“Trial Court” has the meaning set forth in Section 10.4.4(b).

 

“United States” or “U.S.” means the fifty states of the United States of America
and all of its territories and possessions and the District of Columbia.

 

[***]

 

[***]

 

“Valid Claim” means a claim (i) of any issued, unexpired United States or
foreign Patent Right, which will not, in the country of issuance, have been
donated to the public, disclaimed, nor held invalid or unenforceable by a court
of competent jurisdiction in an unappealed or unappealable decision, or (ii) of
any United States or foreign patent application within a Patent Right, which
will not, in the country in question, have been cancelled, withdrawn, abandoned
nor been pending for more than seven years, not including in calculating such
seven-year period of time in which such application is in interference or
opposition or similar proceedings or time in which a decision of an examiner is
being appealed. Notwithstanding the foregoing, on a country-by-country basis, a
patent application pending for more than seven years will not be considered to
have any Valid Claim for purposes of this Agreement unless and until a patent
meeting the criteria set forth in clause (i) above with respect to such
application issues.

 

85

--------------------------------------------------------------------------------


 

APPENDIX 2

 

ISIS-DMPKRx R&D Plan

 

[***]

 

86

--------------------------------------------------------------------------------


 

APPENDIX 3

 

Development Candidate Checklist

 

[***]

 

87

--------------------------------------------------------------------------------


 

SCHEDULE 1.2.1

 

JSC GOVERNANCE

 

(a)           The JSC will determine the JSC operating procedures, including
frequency of meetings (at least quarterly), location of meetings, and
responsibilities for agendas and minutes. The JSC will codify these operating
procedures in the written minutes of the first meeting.

 

(b)           The JSC may hold meetings in person or by audio or video
conference as determined by the JSC; but at least two meetings per year will be
in person (one held at Isis’ facilities, and the other held at Biogen Idec’s
facilities in the U.S.). Alliance Managers will attend JSC meetings as
participating non-members. In addition, upon prior approval of the other Party,
each Party may invite its employees or consultants to attend JSC meetings,
including any subject matter expert(s) with valuable knowledge of DMPK or
Myotonic Dystrophy-Type 1.

 

(c)           The co-chairs will be responsible for ensuring that activities
occur as set forth in this Agreement, including ensuring that JSC meetings
occur, JSC recommendations are properly reflected in the minutes, and any
dispute is given prompt attention and resolved in accordance with Section 1.2.3,
Section 7.1.3 and Section 12.1, as applicable.

 

(d)           The JSC members from the same Party will collectively have one
vote. The JSC will strive to make recommendations with approval of both Isis
members and Biogen Idec members, and record such recommendations in the minutes
of the applicable JSC meeting.

 

(e)           The JSC may form subcommittees and working groups as it determines
in order to carry out its activities under this Agreement, all of which will
dissolve when the JSC dissolves.

 

88

--------------------------------------------------------------------------------


 

SCHEDULE 1.2.2(b)

 

Other Potential Development Activities for Consideration

 

[***]

 

89

--------------------------------------------------------------------------------


 

SCHEDULE 1.2.6

 

Alliance Management Activities

 

Each Alliance Manager is responsible for:

 

(a)           Promoting the overall health of the relationship between the
Parties;

 

(b)           Developing a mutually agreed alliance launch plan covering any
activities and systems that the Parties need to implement within the first 100
days after the Effective Date to support the ISIS-DMPKRx R&D Plan;

 

(c)           Organizing JSC meetings, including agendas, drafting minutes, and
publishing final minutes;

 

(d)           Supporting the co-chairs of the JSC with organization of meetings,
information exchange, meeting minutes, and facilitating dispute resolution as
necessary;

 

(e)           Preparing status and progress reports on the above as determined
necessary by the JSC;

 

(f)            Ensuring compliance in maintaining the Isis Internal ASO Safety
Database as outlined in Section 5.2;

 

(g)           Ensuring proper approval of publications prior to submission as
required in Section 11.4; and

 

(h)           Understanding and communicating the components contained in the
relationship-management document provided by Isis to Biogen Idec, to assist
Biogen Idec in understanding and complying with the contractual obligations
under the Isis In-License Agreements after Option exercise.

 

90

--------------------------------------------------------------------------------


 

SCHEDULE 4.5.3

 

Isis’ Fully Absorbed Cost of Goods Methodology

Cost Estimate of API Cost per Kilogram

(OOO’s)

 

[***]

 

91

--------------------------------------------------------------------------------


 

SCHEDULE 5.1.1

 

Biogen Idec’s Development and Commercialization Activities and

Specific Performance Milestone Events

 

[***]

 

92

--------------------------------------------------------------------------------


 

SCHEDULE 6.6.2(f)

 

Royalty Calculation Examples

 

[***]

 

93

--------------------------------------------------------------------------------


 

SCHEDULE 6.6.2(g)

 

Allocation of Net Sales

 

[***]

 

94

--------------------------------------------------------------------------------


 

SCHEDULE  6.8.1

 

Isis In-License Agreements

 

(Relevant to the ISIS-DMPKRx R&D Plan as of the Effective Date)

 

[***]

 

95

--------------------------------------------------------------------------------


 

SCHEDULE  8.2.5(a)

 

Isis Core Technology Patents

 

[***]

 

96

--------------------------------------------------------------------------------


 

SCHEDULE 8.2.5(b)

 

Isis Manufacturing and Analytical Patents

 

[***]

 

97

--------------------------------------------------------------------------------


 

SCHEDULE 8.2.5(c)

 

Isis Product-Specific Patents

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.2.8

 

Prior Agreements

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.4.4(b)

 

Advisory Panel Regarding Setoff Disputes

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 12.1.2

 

Mediation

 

1.                                      Mediation.

 

1.1.         If a Dispute cannot be resolved pursuant to Section 12.1.1 of the
Agreement (Escalation), the Parties agree to try in good faith to resolve any
such Dispute by non-binding mediation administered by the American Arbitration
Association (the “AAA”) in accordance with its Commercial Mediation Procedures
then in effect (the “Procedures”), as modified by this Section 1.1 of this
SCHEDULE 12.1.2.  The mediation will be conducted by a single mediator appointed
by agreement of the Parties, within 15 days after either Party notifies the
other Party of its intention to mediate such Dispute, or failing such agreement,
appointed by the AAA in accordance with the Procedures; provided, that in either
case the mediator will be a retired Delaware state or federal judge.  Unless
otherwise mutually agreed upon by the Parties, the mediation proceedings will be
conducted in Dover, Delaware. The Parties agree that they will share equally the
costs and expenses of the mediation; provided, that each Party will bear its own
attorneys’ fees and associated costs and expenses.  The mediation conference
will be held within 30 days after appointment of the mediator, and will last no
more than two consecutive days unless otherwise mutually agreed upon by the
Parties.  Any resolution of a Dispute by mediation pursuant to this Section 1.1
of these mediation procedures will be in writing and signed by duly authorized
representatives of both Parties.

 

1.2.         If the Parties cannot resolve a Dispute in accordance with
Section 1.1 of this SCHEDULE 12.1.2, then such Dispute will be resolved by the
Parties in accordance with Section 12.2 of the Agreement (Governing Law;
Jurisdiction; Venue; Service of Process).

 

--------------------------------------------------------------------------------


 

SCHEDULE 12.5

 

Applicable License Fee Payments in Change of Control

 

[***]

 

--------------------------------------------------------------------------------